 
 
EXECUTION VERSION
 
 
 
 
 
 

 
FOR U.S. TAX PURPOSES ONLY, THE LOANS UNDER THIS AGREEMENT ARE TREATED AS HAVING
BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”).  BEGINNING NO LATER THAN 10
DAYS FOLLOWING THE EFFECTIVE DATE, A LENDER MAY, UPON REQUEST, OBTAIN FROM THE
BORROWER ISSUE PRICE, ISSUE DATE, AMOUNT OF OID AND YIELD TO MATURITY OF EACH
LOAN MADE BY SUCH LENDER BY CONTACTING THE CHIEF FINANCIAL OFFICER OF THE
BORROWER, 1010 WAYNE AVENUE, 14TH FLOOR, SILVER SPRING, MARYLAND 20910.
___________________________________________________________________________________________________________________________________________________________
 
CREDIT AGREEMENT
 
among
 
RADIO ONE, INC.,
 
VARIOUS LENDERS,
 
JEFFERIES FINANCE LLC,
as ADMINISTRATIVE AGENT
 
and
 
JEFFERIES FINANCE LLC,
as SOLE LEAD ARRANGER and SOLE BOOK RUNNING MANAGER
 
________________________________
 
Dated as of April 17, 2015
________________________________
 


 
___________________________________________________________________________________________________________________________________________________________
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
SECTION 1.
Definitions and Accounting Terms
 

 
 
1.01.
Defined Terms.
 

 
1.02.
Other Definitional Provisions
 

 
1.03.
Rounding
 

 
1.04.
Calculations; Computations
 

 
1.05.
References to Agreements, Laws, Etc.
 

 
1.06.
Timing of Payment of Performance
 

 
1.07.
Certifications
 

 
SECTION 2.
Amount and Terms of Credit
 

 
 
2.01.
The Commitments
 

 
2.02.
[Intentionally Omitted]
 

 
2.03.
[Intentionally Omitted]
 

 
2.04.
[Intentionally Omitted]
 

 
2.05.
Notes.
 

 
2.06.
Conversions
 

 
2.07.
Pro Rata Borrowings
 

 
2.08.
Interest.
 

 
2.09.
Interest Periods
 

 
2.10.
Increased Costs, Illegality, etc.
 

 
2.11.
Compensation.
 

 
2.12.
Change of Lending Office
 

 
2.13.
Extension of Term Loans.
 

 
SECTION 3.
Fees; Call Protection.
 

 
 
3.01.
Fees.
 

 
3.02.
Call Protection.
 

 
SECTION 4.
Prepayments; Payments; Taxes.
 

 
 
4.01.
Voluntary Prepayments.
 

 
4.02.
Mandatory Repayments.
 

 
4.03.
Method and Place of Payment
 

 
4.04.
Net Payments.
 

 
SECTION 5.
Conditions Precedent to Credit Events on the Effective Date.
 

 
 
5.01.
Effective Date; Notes
 

 
5.02.
Officer’s Certificate
 

 
5.03.
Opinions of Counsel
 

 
5.04.
Company Documents; Proceedings; etc.
 

 
5.05.
Ratings.
 

 
5.06.
Senior Secured Note Documents, Etc.
 

 
5.07.
Consummation of the Refinancing and Acquisition.
 

 
5.08.
Adverse Change
 

 
5.09.
Litigation
 

 
5.10.
Subsidiaries Guaranty.
 

 
5.11.
Pledge Agreement
 

 
5.12.
Security Agreement
 

 
5.13.
Mortgage; Title Insurance; Survey; etc.
 

 
5.14.
Financial Statements
 

 
5.15.
Solvency Certificate; Insurance Certificates, etc.
 

 
5.16.
Fees, etc.
 

 
5.17.
PATRIOT Act
 

 
5.18.
No Default; Representation and Warranties
 

 
5.19.
Notice of Borrowing
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 6.
[Intentionally Omitted]
 

 
SECTION 7.
Representations, Warranties and Agreements
 

 
 
7.01.
Company Status
 

 
7.02.
Power and Authority
 

 
7.03.
No Violation
 

 
7.04.
Approvals
 

 
7.05.
Financial Statements; Financial Condition; Undisclosed Liabilities.
 

 
7.06.
Litigation
 

 
7.07.
True and Complete Disclosure
 

 
7.08.
Use of Proceeds; Margin Regulations.
 

 
7.09.
Tax Returns and Payments
 

 
7.10.
Compliance with ERISA.
 

 
7.11.
Security Documents.
 

 
7.12.
Properties
 

 
7.13.
Restricted Subsidiaries
 

 
7.14.
Compliance with Statutes, etc.
 

 
7.15.
Investment Company Act
 

 
7.16.
Insurance
 

 
7.17.
Environmental Matters
 

 
7.18.
Employment and Labor Relations
 

 
7.19.
Intellectual Property
 

 
7.20.
Indebtedness
 

 
7.21.
Subordination
 

 
7.22.
Ownership of Stations
 

 
7.23.
FCC Licenses and Other Matters.
 

 
7.24.
License Subsidiaries
 

 
7.25.
Sanctioned Persons
 

 
SECTION 8.
Affirmative Covenants
 

 
 
8.01.
Information Covenants
 

 
8.02.
Books, Records and Inspections; Quarterly Conference Calls
 

 
8.03.
Maintenance of Property; Insurance.
 

 
8.04.
Existence; Franchises
 

 
8.05.
Compliance with Statutes, etc.
 

 
8.06.
Compliance with Environmental Laws.
 

 
8.07.
ERISA-Related Information
 

 
8.08.
End of Fiscal Years; Fiscal Quarters
 

 
8.09.
Payment of Taxes
 

 
8.10.
Use of Proceeds
 

 
8.11.
Additional Security; Further Assurances; etc.
 

 
8.12.
Maintenance of Company Separateness
 

 
8.13.
Ratings
 

 
8.14.
Designation of Subsidiaries
 

 
SECTION 9.
Negative Covenants
 

 
 
9.01.
Liens
 

 
9.02.
Consolidation, Merger, Sale of Assets, etc.
 

 
9.03.
Dividends
 

 
9.04.
Indebtedness
 

 
9.05.
Advances, Investments and Loans
 

 
9.06.
Transactions with Affiliates
 

 
9.07.
Interest Expense Coverage Ratio
 

 
9.08.
Leverage Ratio
 

 
9.09.
Modifications Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, etc.
 

 
9.10.
Limitation on Certain Restrictions on Restricted Subsidiaries
 

 
9.11.
Limitation on Issuance of Equity Interests
 

 
9.12.
Business; etc.
 

 
9.13.
[Intentionally Omitted].
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 10.Events of Default.

 
 
10.01.
Payments
 

 
10.02.
Representations, etc.
 

 
10.03.
Covenants
 

 
10.04.
Default Under Other Agreements
 

 
10.05.
Bankruptcy, etc.
 

 
10.06.
ERISA.
 

 
10.07.
Security Documents
 

 
10.08.
Guaranties
 

 
10.09.
Judgments
 

 
10.10.
Change of Control
 

 
10.11.
[Intentionally Omitted]
 

 
10.12.
FCC Licenses and Authorizations
 

 
10.13.
Senior Indebtedness
 

 
SECTION 11.The Administrative Agent

 
 
11.01.
Appointment
 

 
11.02.
Nature of Duties
 

 
11.03.
Lack of Reliance on the Administrative Agent
 

 
11.04.
Certain Rights of the Administrative Agent
 

 
11.05.
Reliance
 

 
11.06.
Indemnification
 

 
11.07.
The Administrative Agent in its Individual Capacity
 

 
11.08.
Holders
 

 
11.09.
Resignation by the Administrative Agent
 

 
11.10.
Collateral Matters.
 

 
11.11.
Administrative Agent may File Bankruptcy Disclosure and Proofs of Claim.
 

 
11.12.
Delivery of Information; Lender’s Acknowledgement
 

 
11.13.
Subordination of Liens
 

 
11.14.
Withholding Taxes.
 

 
 
SECTION 12.Miscellaneous

 
 
12.01.
Payment of Expenses, etc.
 

 
12.02.
Right of Setoff.
 

 
12.03.
Notices, Electronic Communications.
 

 
12.04.
Benefit of Agreement; Assignments; Participations.
 

 
12.05.
No Waiver; Remedies Cumulative
 

 
12.06.
Payments Pro Rata
 

 
12.07.
[Intentionally Omitted]
 

 
12.08.
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
 

 
12.09.
Counterparts
 

 
12.10.
Effectiveness
 

 
12.11.
Headings Descriptive
 

 
12.12.
Amendment or Waiver; etc.
 

 
12.13.
Survival
 

 
12.14.
Domicile of Loans
 

 
12.15.
Register
 

 
12.16.
Confidentiality.
 

 
12.17.
Special Provisions Regarding Pledges of Equity Interests in, and Promissory
Notes Owed by, Persons Not Organized in the United States
 

 
12.18.
PATRIOT Act.
 

 
12.19.
Post-Closing Actions.
 

 
12.20.
Interest Rate Limitation
 

 
12.21.
FCC Ownership and Attribution Rules
 

 
12.22.
Lender Action.
 

 
12.23.
Obligations Absolute
 







 
 
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01A               Commitments
SCHEDULE 1.01B                Designated Tower Sales
SCHEDULE 1.01C                Unrestricted Subsidiaries
SCHEDULE 1.01D                Consolidated EBITDA
SCHEDULE 1.01E                 Existing Indebtedness
SCHEDULE 3.01
Existing Letters of Credit

SCHEDULE 5.13
Real Property

SCHEDULE 7.10
Plans

SCHEDULE 7.13
Restricted Subsidiaries

SCHEDULE 7.16
Insurance

SCHEDULE 7.20
Scheduled Existing Indebtedness

SCHEDULE 7.22
Stations

SCHEDULE 7.23
FCC Licenses

SCHEDULE 9.01
Existing Liens

SCHEDULE 9.02
Scheduled Dispositions

SCHEDULE 9.05A
Existing Investments

SCHEDULE 9.05B
Future Investments

SCHEDULE 9.06
Transactions with Affiliates

SCHEDULE 12.03
Lender Addresses

SCHEDULE 12.19
Post-Closing Matters





EXHIBIT A-1
Form of Notice of Conversion/Continuation

EXHIBIT A-2
Form of Notice of Borrowing

EXHIBIT B
Form of Term Note

EXHIBIT C-1
Form of Revolver Intercreditor Agreement

EXHIBIT C-2
Form of Senior Notes Intercreditor Agreement

EXHIBIT D
Form of Section 4.04(b)(ii) Certificate

EXHIBIT F
Form of Officers’ Certificate

EXHIBIT G
Form of Subsidiaries Guaranty

EXHIBIT H
Form of Pledge Agreement

EXHIBIT I
Form of Security Agreement

EXHIBIT J
Form of Solvency Certificate

EXHIBIT K                           Form of Budget
EXHIBIT L
Form of Compliance Certificate

EXHIBIT M
Form of Assignment and Assumption Agreement

EXHIBIT N
Form of Intercompany Note

EXHIBIT O
Form of Operating Agreement




 
 

--------------------------------------------------------------------------------

 
 
 
CREDIT AGREEMENT, dated as of April 17, 2015, among RADIO ONE, INC., a Delaware
corporation (the “Borrower”), the Lenders party hereto from time to time, and
JEFFERIES FINANCE LLC, as Administrative Agent, Sole Lead Arranger and Sole Book
Running Manager.  All capitalized terms used herein and defined in Section 1.01
are used herein as therein defined.
 
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Unit Purchase Agreement, dated as of February
11, 2015 (together with the exhibits and disclosure schedules thereto, as the
same may be amended, restated, modified, supplemented or waived from time to
time in accordance with the terms hereof and thereof, the “Acquisition
Agreement”), by and among Radio One Cable Holdings, LLC, a Delaware limited
liability company (“ROCH”), TV One, LLC, a Delaware limited liability company
(“TV One”), and Comcast Programming Ventures V, LLC (“Comcast”), ROCH intends to
acquire all of Comcast’s membership interests in TV One (the “Acquisition”).
 
WHEREAS, in order to finance the Transaction, and to provide for the working
capital needs and general corporate requirements (including to finance permitted
Investments, Permitted Acquisitions, Capital Expenditures and Dividends) of the
Borrower and its Subsidiaries after giving effect to the Transaction, the
Borrower has requested that the Lenders extend credit in the form of Initial
Term Loans in an aggregate principal amount of $350,000,000 on the Effective
Date.
 
WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;
 
NOW, THEREFORE, IT IS AGREED:
 
SECTION 1. Definitions and Accounting Terms
 
1.01. 
 
1.01. Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 
“Acquired Entity or Business” shall mean either (a) the assets constituting a
business, division, product line or Station of any Person not already a
Subsidiary of the Borrower or (b) 100% of the Equity Interests of any such
Person (including by way of merger), which Person shall, as a result of the
acquisition of such Equity Interests, become (i) a Domestic Restricted
Subsidiary of the Borrower (or shall be merged with and into the Borrower or
another Domestic Restricted Subsidiary of the Borrower that is a Subsidiary
Guarantor, with the Borrower or such Subsidiary Guarantor being the surviving or
continuing Person) or (ii) a Foreign Restricted Subsidiary of the Borrower (or
shall be merged with and into a Foreign Restricted Subsidiary of the Borrower,
with the Foreign Restricted Subsidiary of the Borrower being the surviving or
continuing Person).
 
“Acquisition” shall have the meaning provided in the recitals of this Agreement.
 
“Acquisition Agreement” shall have the meaning provided in the recitals of this
Agreement.
 
“Acquisition Documents” shall mean the Acquisition Agreement and all other
material definitive agreements delivered pursuant thereto, as the same may be
amended, restated, modified, supplemented or waived from time to time in
accordance with the terms hereof and thereof.
 
“Additional Cost-Savings and Adjustments” shall mean, with respect to any
Specified Transaction, those cost-savings adjustments (in each case not included
pursuant to subclause (x) of clause (iii) of the definition of Pro Forma Basis
contained herein) and other adjustments to reflect operating improvements,
operating expense reductions, initiatives or synergies reasonably anticipated by
the Borrower to be achieved, in connection with such Specified Transaction
during the 18 month period following the consummation thereof, which adjustments
shall be (i) factually supportable in the good faith judgment of the Borrower,
(ii) net of costs reasonably expected to be incurred by the Borrower and its
Restricted Subsidiaries to achieve any such cost savings, and (iii) described
(in reasonable detail) in an officer’s certificate delivered by an Authorized
Officer of the Borrower to the Administrative Agent.
 
“Additional Security Documents” shall have the meaning provided in Section 8.11.
 
 
 
1

--------------------------------------------------------------------------------

 
 
“Adjusted Consolidated Net Income” shall mean, for any period, the sum of (i)
Consolidated Net Income for such period plus (ii) the sum of the amount of all
net non-cash charges (including, without limitation, depreciation, amortization,
deferred tax expense and non-cash interest expense) and net non-cash losses
which were included in arriving at Consolidated Net Income for such period, plus
(iii) the amount of all dividends and distributions actually paid in cash to the
Borrower or any Wholly-Owned Restricted Subsidiary by Unrestricted Subsidiaries
during such period (other than any distribution constituting “Designated
Unrestricted Subsidiary Dividends” pursuant to the definition of “Available
Basket Amount”), in each case to the extent not already included in determining
Consolidated Net Income for such period, less (iv) the amount of all net
non-cash gains and non-cash credits which were included in arriving at
Consolidated Net Income for such period.
 
“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets less Consolidated Current Liabilities at such time.
 
“Administrative Agent” shall mean Jefferies, in its capacity as Administrative
Agent for the Lenders hereunder and under the other Credit Documents, and shall
include any permitted successor to the Administrative Agent appointed pursuant
to Section 11.09.
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied from time to time by the Administrative Agent.
 
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  A Person shall be deemed to control another Person
if such Person possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that (i) none of the Administrative Agent, any Lender or any of their
respective Affiliates shall be considered an Affiliate of the Borrower or any
Subsidiary thereof as a result of this Agreement, the extension of credit
hereunder, or its actions in connection herewith and (ii) for purposes of this
Agreement, Jefferies LLC and its Affiliates shall be deemed to be “Affiliates”
of Jefferies.
 
“Affiliate Entity” shall mean any Person who, directly or indirectly, has the
ability to elect one or more of the members of the board of directors of the
Borrower or any Parent Company.
 
“Affiliation Agreement” means, collectively, the (i) agreement entered into
concurrently with the execution of the Acquisition Agreement between Comcast
Cable Communication, LLC, an affiliate of Comcast, and TV One providing for a
multi-year extension of their previous affiliation agreement regarding the
distribution of the television programming service of TV One, (ii) any other
affiliation agreements providing for the transmission or distribution of content
from TV One entered into, whether new or otherwise amended, during the period
that is one month prior to the Effective Date through six months after the
Effective Date and (iii) any other affiliation agreements providing for the
transmission or distribution of content from TV One that are terminated during
the six month period after the Effective Date.
 
“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (i) the aggregate amount of all cash paid (or
to be paid) by the Borrower or any of its Restricted Subsidiaries for the
applicable Acquired Entity or Business in connection with such Permitted
Acquisition and all contingent cash purchase price, earn-out and other similar
obligations of the Borrower and its Restricted Subsidiaries incurred and
reasonably expected to be incurred in connection therewith (as determined in
good faith by the Borrower), including any cash payments made pursuant to
non-competition agreements, (ii) the aggregate principal amount of all
Indebtedness assumed, incurred, refinanced and/or issued in connection with such
Permitted Acquisition to the extent permitted by Section 9.04 (including
Permitted Acquired Debt) (excluding cash proceeds thereof paid and included
pursuant to clause (i) above), and (iii) the fair market value of all other
consideration paid (or to be paid) by the Borrower or its Restricted
Subsidiaries in connection with such Permitted Acquisition; provided that
“Aggregate Consideration” shall not include consideration paid in the form of
common Equity Interests of the Borrower.
 
“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.
 
 “Applicable Excess Cash Flow Percentage” shall mean, with respect to any Excess
Cash Flow Calculation Date, 50%; provided that so long as no Event of Default is
then in existence, if on the last day of the relevant Excess Cash Flow
Calculation Period, the Total Leverage Ratio for the Test Period then most
recently ended (as set forth in the officer’s certificate delivered (or required
to be delivered) pursuant to Section 8.01(e)), (i) is (a) less than or equal to
6.00:1.00 and (b) greater than 5.00:1.00, then the Applicable Excess Cash Flow
Percentage shall instead be 25% or (ii) is less than or equal to 5.00:1.00, then
the Applicable Excess Cash Flow Percentage shall instead be 0%.
 
“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Term Loans maintained as Base Rate Loans, 3.50% and (ii) LIBOR Loans, 4.50%.
 
“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Restricted Subsidiaries to any Person (including by way of
redemption by such Person) other than to the Borrower or a Wholly-Owned
Restricted Subsidiary of the Borrower of any asset (including, without
limitation, any transfer of Equity Interests of another Person, any sale or
issuance of Equity Interests by a Restricted Subsidiary of the Borrower and any
Subject Affiliate Transfer but excluding Recovery Events).
 
“Asset Swap” shall mean any transfer of assets of the Borrower or any Restricted
Subsidiary to any Person (other than an Affiliate of the Borrower or such
Restricted Subsidiary) in exchange for assets of such Person if:
 
 
2

--------------------------------------------------------------------------------

 
 
(1)           such exchange would qualify, whether in part or in full, as a
like- kind exchange pursuant to Section 1031 of the Code; provided that nothing
in this definition shall require the Borrower or any Restricted Subsidiary to
elect that Section 1031 of the Code be applicable to any Asset Swap;
 
(2)           the Fair Market Value of any property or assets received is at
least equal to the Fair Market Value of the property or assets so transferred;
and
 
(3)           to the extent applicable, any “boot” or other assets received by
the Borrower or any Restricted Subsidiary is directly related to, and/or
consists of Equity Interests issued by a Person in, a Permitted Business and any
Net Sale Proceeds from the disposition of such boot or other assets (and any Net
Sale Proceeds in the form of cash “boot”) are applied as required by Section
9.02(xv).
 
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit M (appropriately completed).
 
“Authorizations” means all filings, recordings and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
Licenses, certificates and permits from, the FCC and other Governmental
Authorities.
 
“Authorized Officer” shall mean, with respect to (i) delivering financial
information and officer’s certificates related thereto pursuant to this
Agreement, the chief executive officer, the chief financial officer, the
treasurer, the controller, the principal accounting officer of the Borrower or
such other officer of the Borrower having substantially the same authority and
responsibility, and (ii) for all other purposes hereunder, the chief executive
officer, the chief financial officer, the treasurer, the controller, the
principal accounting officer, the president, and any vice president.
 
“Available Basket Amount” shall initially be $10,000,000, which amount shall be
(A) increased (i) on each Excess Cash Flow Calculation Date, so long as any
repayment required pursuant to Section 4.02(f) has been made, by an amount equal
to the remainder of (x) Excess Cash Flow for the immediately preceding Excess
Cash Flow Calculation Period multiplied by a percentage equal to 100% minus the
relevant Applicable Excess Cash Flow Percentage minus (y) the aggregate
principal amount of all Loans made as voluntary prepayments pursuant to Section
4.01 which reduce the amount of the mandatory prepayment for such Excess Cash
Flow Calculation Period pursuant to Section 4.02(f) by operation of the proviso
therein, (ii) on the date of receipt by the Borrower after the Effective Date of
Net Cash Proceeds from any sale or issuance of Borrower Common Stock or
Qualified Preferred Stock (other than Designated Preferred Stock) or any
contribution to the common equity capital of the Borrower (other than any sale,
issuance or contribution described in Sections 9.03(ix) and (x), the amount of
such Net Cash Proceeds, (iii) on the date of each such reduction in Investments
of the type described below, by the net reduction in Investments made by the
Borrower or any Restricted Subsidiary after the Effective Date in any Person in
reliance on Sections 9.05(xxii) and (xxiii) resulting from principal payments,
repurchases, repayments or redemptions of such Investments by such Person,
proceeds realized on the sale of such Investments and proceeds representing the
return of capital (other than Dividends on such Investments) or otherwise, in
each case to the extent received in cash or Cash Equivalents by the Borrower or
any of its Restricted Subsidiaries, (iv) on the date of any redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary, by the amount equal to the
portion (proportionate to the Borrower’s Equity Interests in such Restricted
Subsidiary) of the Fair Market Value of such Unrestricted Subsidiary at the time
of such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary;
provided, however, that the amounts described in preceding clauses (iii) and
(iv) shall not exceed, in the case of any such Person or such Unrestricted
Subsidiary, the amount of Investments made after the Effective Date in reliance
on Sections 9.05(xxii) and (xxiii) (and treated as Investments thereunder) by
the Borrower or any Restricted Subsidiary in such Person or Unrestricted
Subsidiary; and (v) on the date of receipt by the Borrower or a Restricted
Subsidiary after the Effective Date of any Dividend received in cash or Cash
Equivalents from an Unrestricted Subsidiary, the amount of such Dividend;
provided that any such Dividends included pursuant to this clause (v) shall have
been specifically designated at the time of receipt as “Designated Unrestricted
Subsidiary Dividends” pursuant to an officer’s certificate from the Borrower
delivered to Administrative Agent and shall not have been included in the
calculation of the Consolidated Net Income of the Borrower for such period, and
(B) reduced on the date (x) any Dividend is made in reliance on Section
9.03(vii) or 9.03(viii), (y) any Debt Repurchase is made in reliance on Section
9.09(iv)(A) or Section 9.09(iv)(C), or (z) any Investment is made (or deemed
made) pursuant to Section 9.05(xxii) or 9.05(xxiii), by the amount of such
Dividend, Debt Repurchase or Investment, as the case may be.
 
“Bankruptcy Code” shall have the meaning provided in Section 10.05.
 
“Base Rate” shall mean, for any day, a rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) equal to the greater of (i) the Prime
Lending Rate at such time, (ii) ½ of 1% in excess of the overnight Federal Funds
Rate at such time and (iii) the LIBO Rate for a LIBOR Loan denominated in
dollars with a one-month interest period commencing on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.00%.  If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate or the LIBO Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Base Rate shall be determined without
regard to clause (ii) or (iii), as applicable, of the preceding sentence until
the circumstances giving rise to such inability no longer exist.  Any change in
the Base Rate due to a change in the Prime Lending Rate, the Federal Funds Rate
or such LIBO Rate shall be effective as of the opening of business on the day of
such change in the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate,
respectively.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the Borrower at the time of the incurrence thereof or conversion thereto.
 
“Beneficial Owner” shall have the meaning provided to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.  The terms
“Beneficially Owns” “Beneficially Owning” and “Beneficially Owned” have
correlative meanings.
 
“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Borrower Common Stock” shall mean the authorized common stock of the Borrower.
 
“Borrower Materials” shall have the meaning provided in Section 12.03(c).
 
“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments with respect to such Tranche on a given
date (or resulting from a conversion or conversions on such date) having in the
case of LIBOR Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 2.10(b) shall be considered part of the related
Borrowing of LIBOR Loans.
 
“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank market.
 
“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale, any Subsidiary Designation, any Affiliation Agreement,
any Specified Transaction or any other event expressly required to be calculated
on a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period
most recently ended prior to the date of such Permitted Acquisition, Significant
Asset Sale, Subsidiary Designation, Affiliation Agreement, Specified Transaction
or other event for which financial statements have been delivered to the Lenders
pursuant to Section 8.01(a) or (b), as applicable; provided that, with respect
to any event required to be calculated on a Pro Forma Basis that occurs prior to
the date on which financial statements have been (or are required to be)
delivered pursuant to Section 8.01(a) for the Fiscal Quarter ending nearest to
March 31, 2015, the “Calculation Period” shall be the period of four consecutive
Fiscal Quarters of the Borrower ended December 31, 2014 (taken as one accounting
period), with Consolidated EBITDA (prior to giving pro forma effect to the
applicable event required to be calculated on a Pro Forma Basis) being as set
forth in the definition of “Test Period” and Consolidated Interest Expense being
determined as provided in the last sentence of the definition of “Consolidated
Interest Expense”.
 
“Capital Expenditures” shall mean, with respect to any Person, for any period,
the aggregate, without duplication, of all expenditures by such Person which
should be capitalized in accordance with GAAP and, without duplication, the
value of all assets under Capitalized Lease Obligations incurred by such Person
and its Restricted Subsidiaries during such period (other than as a result of
purchase accounting).
 
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with GAAP.
 
“Cash Equivalents” shall mean, as to any Person, (i) United States dollars, (ii)
securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof having maturities of not more
than one year from the date of acquisition, (iii) marketable direct obligations
issued by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof maturing within twelve months
from the date of acquisition thereof and, at the time of acquisition, having one
of the two highest ratings obtainable from either S&P or Moody’s, (iv) Dollar
denominated time deposits, eurodollar time deposits, certificates of deposit and
bankers acceptances of any Lender or any commercial bank or trust company
having, or which is the principal banking subsidiary of a bank holding company
having, a long-term unsecured debt rating of at least “A” or the equivalent
thereof from S&P or “A2” or the equivalent thereof from Moody’s with maturities
of not more than one year from the date of acquisition by such Person, (v)
repurchase obligations with a term of not more than thirty days for underlying
securities of the types described in clause (ii) above entered into with any
bank meeting the qualifications specified in clause (iv) above, (vi) commercial
paper issued by any Person incorporated in the United States rated at least A-1
or the equivalent thereof by S&P or at least P-1 or the equivalent thereof by
Moody’s and in each case maturing not more than nine months after the date of
acquisition by such Person, (vii) investments in money market funds at least 95%
of the assets of which are comprised of securities of the types described in
clauses (i) through (vi) above, and (viii) in the case of any Foreign Restricted
Subsidiary only, direct obligations of the sovereign nation (or any agency
thereof) in which such Foreign Restricted Subsidiary is organized and is
conducting business or in the currency of, or obligations fully and
unconditionally guaranteed by, such sovereign nation (or any agency thereof).
 
 
 
4

--------------------------------------------------------------------------------

 
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.
 
“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) other than any “person” of
“group” that is a Principal or Principal Related Party, (A) is or shall become
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of 35% or more on a fully diluted basis
of the economic or voting interests in the Borrower’s Equity Interests or (B)
acquires direct or indirect Control of the Borrower or (ii) a “change of
control” or similar event shall occur as provided in (x) any Permitted
Subordinated Debt Document, any Permitted Unsecured Debt Document, any Senior
Secured Notes Document, any Existing Notes Document or any Permitted Refinancing
Debt Document relating to the foregoing and (y) any Qualified Preferred Stock,
Disqualified Preferred Stock, Designated Preferred Stock or other Indebtedness
(or the documentation governing the same) to the extent the outstanding
principal amount or liquidation preference, as the case may be, of such
Qualified Preferred Stock, Disqualified Preferred Stock, Designated Preferred
Stock or other Indebtedness exceeds $20,000,000.
 
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefore.
 
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties and all cash and Cash Equivalents delivered as collateral pursuant to
Section 6 and Section 8.11 (but excluding, for the avoidance of doubt, Excluded
Assets).
 
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents, and any
successor collateral agent.
 
“Comcast Note” shall mean the “Note” as defined in the Acquisition Agreement.
 
“Commitment” shall mean any of the commitments of any Lender, including but not
limited to a Term Loan Commitment.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” shall have the meaning provided in Section 12.03(b).
 
“Communications Act” shall mean the Communications Act of 1934, as amended, and
the rules and regulations and published policies of the FCC thereunder.
 
“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).
 
“Consolidated Current Assets” shall mean, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
all assets (other than cash and Cash Equivalents) that would, in accordance with
GAAP, be classified on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as current assets at such date of determination, other
than amounts related to current or deferred Taxes based on income or profits
(but excluding (i) assets held for sale, (ii) permitted loans to third parties,
(iii) Plan assets, (iv) deferred bank fees, and (v) derivative financial
instruments).
 
“Consolidated Current Liabilities” shall mean, with respect to the Borrower and
its Restricted Subsidiaries on a consolidated basis at any date of
determination, all liabilities that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as current liabilities at such date of determination, other than
(i) the current portion of any Indebtedness, (ii) the current portion of
interest, (iii) accruals for current or deferred Taxes based on income or
profits, (iv) accruals of any costs or expenses related to restructuring
reserves, (v) deferred revenue, and (vi) the current portion of pension
liabilities.
 
 
5

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains (or losses)
and any related provision for taxes on such extraordinary gains (or losses), (y)
any non-cash income (including any non-cash income resulting from the early
extinguishment of Indebtedness), and (z) any gains or losses from sales of
assets (other than inventory sold in the ordinary course of business)) adjusted
by (A) adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period), without duplication, the amount of
(i) total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and commitment fees)) of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis for such period, (ii)
provision for taxes based on income or profits and foreign withholding taxes and
franchise, state single business unitary and similar taxes, for the Borrower and
its Restricted Subsidiaries determined on a consolidated basis for such period,
(iii) all depreciation and amortization expense (including but not limited to
launch support provided for multichannel video program distributors) of the
Borrower and its Restricted Subsidiaries determined on a consolidated basis for
such period, (iv) cash charges and expenses actually incurred in connection with
employee or management, recruitment, relocation, retention, signing bonus or
severance costs during such period, (including, without limitation, related to
Permitted Acquisitions, Investments, closures and consolidations of operations,
Asset Sales and Specified Transactions), and in each case eliminating any
increase or decrease in income resulting from non-cash accounting adjustments
made in connection with the related Permitted Acquisition; provided, that in no
event shall the sum of the amounts added back pursuant to this clause (iv) for
any period, together with amounts added back pursuant to clause (xiii) below for
such period, exceed $5,000,000, (v) customary and reasonable professional fees,
costs and expenses and other costs and expenses incurred or paid in connection
with, and reasonably related to, any Investment (including any Permitted
Acquisition), issuance of Equity Interests, Significant Asset Sale, sale of
assets or incurrence of Indebtedness permitted pursuant to Section 9.04 (as
amended and/or modified from time to time), in each case, whether or not
consummated, (vi) the amount of all fees, costs and expenses incurred or paid in
connection with the Transaction, (vii) the amount of all other non-cash charges,
losses or expenses of the Borrower and its Restricted Subsidiaries determined on
a consolidated basis for such period (including impairment charges or asset
write-offs, losses from investments recorded using the equity method,
stock-based awards compensation expense or expenses relating to the vesting of
warrants), in each case other than (A) any non-cash charge representing
amortization of a prepaid cash item that was paid and not expensed in a prior
period and (B) any non-cash charge relating to write-offs, write-downs or
reserves with respect to accounts receivable or inventory; provided that if any
non-cash charges referred to in this clause (vii) represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA in such future period to such extent paid, (viii) proceeds of business
interruption insurance, (ix) any costs or expenses incurred pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such costs or expenses are funded with cash proceeds contributed
to the capital of the Borrower or net cash proceeds of an issuance of Equity
Interests of the Borrower (other than Disqualified Preferred Stock and
Designated Preferred Stock), (x) expenses to the extent covered by contractual
indemnification or refunding provisions in favor of the Borrower or a Restricted
Subsidiary in connection with any Permitted Acquisition, other Investment or any
disposition of assets permitted under this Agreement, to the extent actually
paid or refunded in cash by a third party other than the Borrower or a
Restricted Subsidiary, (xi) unrealized losses on Interest Rate Protection
Agreements and Other Hedging Agreements, (xii) the amount of dividends and
distributions actually paid in cash to the Borrower or any Wholly-Owned
Restricted Subsidiary by Unrestricted Subsidiaries (other than any distribution
constituting “Designated Unrestricted Subsidiary Dividends” pursuant to the
definition of “Available Basket Amount” to the extent not already included in
determining Consolidated Net Income for such period), (xiii) restructuring
charges, accruals or reserves incurred or accrued during such period (including
restructuring costs related to acquisitions after the Effective Date and to
closure/consolidation of operations and retention charges); provided, that in no
event shall the sum of the amounts added back pursuant to this clause (xiii) for
any period, together with amounts added back pursuant to clause (iv) above for
such period, exceed $5,000,000, (xiv) charges, accruals or reserves incurred or
accrued during such period related to changes in operating format and (xv) items
listed on Schedule 1.01D hereto, and (B) subtracting therefrom (to the extent
not otherwise deducted in determining Consolidated Net Income for such period)
(i) the amount of all cash payments or cash charges made (or incurred) by the
Borrower or any of its Restricted Subsidiaries for such period on account of any
non-cash charges added back to Consolidated EBITDA pursuant to preceding
sub-clause (A)(vii) in a previous period (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any amount
which, in the determination of Consolidated Net Income for such period, has been
added for unrealized gains on Interest Rate Protection Agreements and Other
Hedging Agreements and (iii) any gains in respect of pension or other
post-retirement benefits or pension assets during such period.  For the
avoidance of doubt, it is understood and agreed that, to the extent any amounts
are excluded from Consolidated Net Income by virtue of the proviso to the
definition thereof contained herein, any add backs to Consolidated Net Income in
determining Consolidated EBITDA as provided above shall be limited (or denied)
in a fashion consistent with the proviso to the definition of Consolidated Net
Income contained herein. Notwithstanding anything to the contrary contained
above, for purposes of determining Consolidated EBITDA for any Test Period which
ends on or prior to December 31, 2015, Consolidated EBITDA for all portions of
such period occurring prior to the Effective Date shall be calculated in
accordance with the definition of Test Period contained herein.
 
“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and its Restricted
Subsidiaries (on a consolidated basis) as would be required to be reflected as
debt or Capitalized Lease Obligations on the liability side of a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries in accordance with
GAAP, (ii) all Indebtedness of the Borrower and its Restricted Subsidiaries of
the type described in clauses (iii), (viii) and (ix) of the definition of
Indebtedness and (iii) all Contingent Obligations of the Borrower and its
Restricted Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in preceding clauses (i) and (ii); provided that (x) the amount
of Indebtedness in respect of the Interest Rate Protection Agreements and Other
Hedging Agreements shall be at any time the unrealized net loss position, if
any, of the Borrower and/or its Restricted Subsidiaries thereunder on a
marked-to-market basis determined no more than one month prior to such time, and
(y) any Disqualified Preferred Stock and Designated Preferred Stock of the
Borrower shall be treated as Indebtedness of the Borrower, with an amount equal
to the greater of the liquidation preference or the maximum mandatory fixed
repurchase price of any such outstanding Disqualified Preferred Stock or
Designated Preferred Stock, as the case may be, to be deemed to be a component
of Consolidated Indebtedness.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated cash interest expense, net of cash interest income, of the Borrower
and its Restricted Subsidiaries (including, without limitation, all commissions,
discounts and other commitment and banking fees and charges (e.g., fees with
respect to letters of credit, Interest Rate Protection Agreements and Other
Hedging Agreements) for such period, adjusted to exclude (to the extent same
would otherwise be included in the calculation above in this clause (i)) (x) the
amortization of any upfront fees for any incurrence or issuance of Indebtedness,
deferred financing costs for such period and any interest expense actually “paid
in kind” or accreted during such period and (y) interest expense in respect of
any Permitted Subordinated Debt, Permitted Unsecured Debt or Existing Notes that
have been defeased or satisfied and discharged in accordance with the applicable
agreement or indenture or with respect to which the required deposit has been
made in connection with a call for repurchase or redemption to occur within the
time period set forth in the applicable agreement or indenture, in each case to
the extent such transactions are permitted by Section 9.09, plus (ii) without
duplication, (w) that portion of Capitalized Lease Obligations of the Borrower
and its Restricted Subsidiaries on a consolidated basis representing the
interest factor for such period, (x) the “deemed interest expense” (i.e., the
interest expense which would have been applicable if the respective obligations
were structured as on-balance sheet financing arrangements) with respect to all
Indebtedness of the Borrower and its Restricted Subsidiaries of the type
described in clause (viii) of the definition of Indebtedness contained herein
(to the extent same does not arise from a financing arrangement constituting an
operating lease) for such period and (y) the amount of all cash Dividend
requirements (whether or not declared or paid) on Disqualified Preferred Stock
and Designated Preferred Stock of the Borrower, as the case may be, paid,
accrued or scheduled to be paid or accrued during such period.  Notwithstanding
anything to the contrary contained above, for purposes of determining
Consolidated Interest Expense for any Test Period which ends on or prior to
December 31, 2015, “Consolidated Interest Expense” shall be deemed to be an
amount equal to the product of (i) the amount of Consolidated Interest Expense
(determined as provided above without regard to this sentence) for the period
from the Effective Date to the last day of such Test Period multiplied by (ii) a
fraction, (x) the numerator of which shall be 365 days and (y) the denominator
of which shall be the actual number of days elapsed during the period from the
Effective Date to the last day of such Test Period; provided, however, that
further adjustments may be made on a Pro Forma Basis to the amounts determined
in the manner specified above in this sentence, to the extent provided herein.
 
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Restricted Subsidiaries determined on a consolidated
basis for such period (taken as a single accounting period) in accordance with
GAAP; provided that the following items shall be excluded in computing
Consolidated Net Income (without duplication):  (i) the net income (or loss) of
any Person in which a Person or Persons other than the Borrower and its
Wholly-Owned Restricted Subsidiaries has an Equity Interest or Equity Interests,
except to the extent of the amount of the dividends or distributions actually
paid in cash to the Borrower or any of its Wholly-Owned Restricted Subsidiaries
by such Person, (ii) except for determinations expressly required to be made on
a Pro Forma Basis, the net income (or loss) of any Person accrued prior to the
date it becomes a Restricted Subsidiary or all or substantially all of the
property or assets of such Person are acquired by a Restricted Subsidiary and
(iii) the net income of any Restricted Subsidiary to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Restricted Subsidiary of such net income is not at the date of determination
permitted by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, governmental regulation or
law applicable to such Restricted Subsidiary, unless such restriction has been
legally waived.
 
“Consolidated Net Indebtedness” shall mean, at any time, (x) Consolidated
Indebtedness less Unrestricted cash and Cash Equivalents of the Borrower and
other Credit Parties at such time.
 
“Consolidated Net Senior Secured Indebtedness” shall mean, at any time,
(x) Consolidated Indebtedness at such time that is secured by a Lien on any
asset owned by the Borrower or any of its Restricted Subsidiaries less
Unrestricted cash and Cash Equivalents of the Borrower and other Credit Parties
at such time.
 
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Effective Date
or entered into in connection with any contractual arrangement, including, but
not limited to, any acquisition, capital expenditure, investment or disposition
of assets permitted under this Agreement (other than any such obligations with
respect to Indebtedness).  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power by contract or otherwise (or, when
references in connection with the definition of “Change of Control”, the ability
to exercise voting power through ownership of Equity Interests). “Controlling”
shall have a meaning correlative thereto.
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Credit Documents” shall mean this Agreement, the Subsidiaries Guaranty, the
Pledge Agreement, the Security Agreement, the Senior Notes Intercreditor
Agreement, the Revolver Intercreditor Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note and each
other Security Document.
 
“Credit Event” shall mean the making of any Loan.
 
 “Credit Party” shall mean the Borrower and each Subsidiary Guarantor.
 
 “Debt Repurchase” shall have the meaning provided in Section 9.09(iv).
 
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Declined Proceeds” shall have the meaning provided in Section 4.02(m).
 
“Default” shall mean any event, act or condition which with notice or lapse of
any applicable grace period, or both, would constitute an Event of Default.
 
“Designated Preferred Stock” shall mean Preferred Equity of the Borrower (other
than Disqualified Preferred Stock) that is issued for cash (other than to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an officer’s certificate executed by the principal
financial officer of the Borrower, on the issuance date thereof, the cash
proceeds of which are excluded from the calculation of the Available Basket
Amount.
 
“Designated Sales” shall mean, at any time of determination, (i) the Designated
Tower Sales, (ii) the sale of all or a portion of the businesses, properties,
assets and operations of Interactive One, LLC (to the extent related to the
internet businesses of such Persons), and (iii) the sale of any other assets or
businesses of the Borrower and its Restricted Subsidiaries (other than the
Equity Interests of any Person, unless all of the Equity Interests of such
Person are so sold), so long as the aggregate amount of Consolidated EBITDA
attributable to (and derived from) all such assets and businesses sold in
reliance on this subclause (iii) (measured, for any such sale, for the
Calculation Period most recently ended prior to such sale) does not exceed
$2,500,000 during the then most recently ended Calculation Period, with such
calculation to be set forth (in reasonable detail) in an officer’s certificate
from an Authorized Officer delivered to the Administrative Agent at the time of
the respective sale.
 
“Designated Sales Basket Amount” shall initially be $5,000,000, which amount
shall be (A) increased on the date of receipt by the Borrower or any Restricted
Subsidiary after the Effective Date of Net Sale Proceeds from any Designated
Sale, by the amount of such Net Sale Proceeds (provided that the aggregate
amount of all such Net Sale Proceeds included pursuant to this clause (A) shall
not exceed $25,000,000) and (B) reduced on the date of (x) any Dividend made in
reliance on Section 9.03(xi), (y) any Investment made (or deemed made) pursuant
to Section 9.05(xvii) or (z) any Debt Repurchase made in reliance on Section
9.09(iv)(A)(II), in each case by the amount of such Dividend, Investment or Debt
Repurchase, as the case may be.
 
“Designated Tower Sale” shall mean the sale of any of the radio towers set forth
on Schedule 1.01B.
 
“Disqualified Institutions” shall mean those Persons that are (a) competitors of
the Borrower and its Subsidiaries identified in writing by the Borrower to the
Administrative Agent as being excluded from the definition of “Eligible
Transferee” hereunder (and any such competitors’ Affiliates (other than
Affiliates that are bona fide debt funds or fixed income investors that are
engaged in making or purchasing commercial loans in the ordinary course of
business)) that are either identified in writing by the Borrower to the
Administrative Agent as being excluded from the definition of “Eligible
Transferee” hereunder or that are clearly identifiable as an Affiliate of such
competitor solely on the basis of their name (provided that the Administrative
Agent shall have no obligation to carry our due diligence in order to identify
such Subsidiaries) or (b) those banks, financial institutions and other entities
separately identified by the Borrower in writing to the Administrative Agent on
or prior to March 25, 2015.  The Borrower shall confirm, upon the written
request of the Administrative Agent or any Lender, whether a particular Person
is a Disqualified Institution.
 
“Disqualified Preferred Stock” shall mean any Preferred Equity of the Borrower
that, by its terms (or by the terms of any security or other Equity Interests
into which it is convertible or for which it is exchangeable, either mandatorily
or at the option of the holder thereof), or upon the happening of any event or
condition, (a) matures or is mandatorily redeemable (other than solely for
Borrower Common Stock or Qualified Preferred Stock), whether pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of holder
thereof (other than solely for Borrower Common Stock or Qualified Preferred
Stock), in whole or in part, or is required to be repurchased by the Borrower or
any Restricted Subsidiary, in whole or in part, at the option of the holder
thereof or (c) is or becomes convertible into or exchangeable, either
mandatorily or at the option of the holder thereof, for Indebtedness or any
other Equity Interests (other than solely Borrower Common Stock or Qualified
Preferred Stock), in each case, prior to the date that is 91 days after the
Latest Maturity Date, except, in the case of clauses (a) and (b), if as a result
of a “change of control” or “asset sale”, so long as any rights of the holders
thereof upon the occurrence of such a change of control or asset sale event are
subject to the prior payment in full of the Loans and all other Obligations
(other than unasserted contingent indemnification obligations) and the
termination of the Commitments.
 
 
 
8

--------------------------------------------------------------------------------

 
 
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its Equity Interests
outstanding on or after the Effective Date (or any options or warrants issued by
such Person with respect to its Equity Interests), or set aside any funds for
any of the foregoing purposes.
 
“Documents” shall mean, collectively, (i) the Credit Documents, (ii) the
Refinancing Documents, (iii) the Existing Notes Documents, (iv) the Senior
Secured Notes Documents and (v) on and after the execution and delivery thereof,
the Revolving Loan Documents, the Permitted Subordinated Debt Documents and the
Permitted Unsecured Debt Documents.
 
“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.
 
“Domestic Restricted Subsidiary” of any Person shall mean any Domestic
Subsidiary of such Person that is also a Restricted Subsidiary of such Person.
 
“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
or the District of Columbia (other than any U.S. Foreign Holding Company, except
for purposes of the definition of Foreign Subsidiary).
 
“Domestic Unrestricted Subsidiary” of any Person shall mean any Unrestricted
Subsidiary of such Person which is a Domestic Subsidiary of such Person.
 
“Effective Date” shall have the meaning provided in Section 12.10.
 
“Effective Yield” means, as to any Loans of any Tranche, the effective yield on
such Loans as reasonably determined by the Administrative Agent, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices, all recurring fees and all other fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
life of such Loans and (y) the four years following the date of incurrence
thereof) payable generally to Lenders making such Loans, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the relevant Lenders and customary amendment and
consent fees paid generally to consenting Lenders. Any such determination by the
Administrative Agent shall be conclusive and binding on all Lenders.  The
Administrative Agent shall not have any liability to any Person with respect to
such determination absent gross negligence, bad faith or willful misconduct.
 
“Eligible Transferee” shall mean any Person, but in any event excluding (i) the
Borrower and its Affiliates and (ii) Disqualified Institutions (so long as the
list of Disqualified Institutions is available to the Lenders). “Eligible
Transferee” shall not include at any time any Lender in default under this
Agreement or any natural person.
 
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any noncompliance with, or liability arising under,
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the environment due to the presence of
Hazardous Materials.
 
“Environmental Law” shall mean any applicable federal, state, local or foreign
law (including principles of common law), rule, regulation, ordinance, code,
directive, judgment, order or agreement, now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof
having the force of law, relating to the protection of the environment or of
human health (as it relates to the exposure to environmental hazards) or to the
presence, Release or threatened Release, or the manufacture, use,
transportation, treatment, storage, disposal or recycling of Hazardous
Materials, or the arrangement for any such activities.
 
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest; provided, that any instrument
evidencing Indebtedness convertible or exchangeable  for Equity Interests shall
not be deemed to be Equity Interests, unless and until any such instruments are
so converted or exchanged.
 
 
 
9

--------------------------------------------------------------------------------

 
 
“Equity Plan Unit Subsidiaries” shall mean Interactive One, LLC; provided,
however, that if at any time after the Effective Date any such Person (i)
terminates all (and thereafter ceases to have in place any) plans, arrangements
and other agreements that provide for the issuance (contingent or otherwise) of,
or rights to subscribe for or purchase, Equity Interests to or on behalf of
management, employees, officers or other Persons and (ii) modifies its
organizational and operating documents to eliminate all such plans, arrangements
and agreements, then such Person shall cease to constitute an “Equity Plan Unit
Subsidiary” for purposes of this Agreement.
 
“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regula­tions promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or a Subsidiary of the
Borrower under Section 414(b) or (c) of the Code or Section 4001 of ERISA.
 
“ERISA Event” shall mean any one or more of the following:
 
(a) any Reportable Event;
 
(b) the filing of a notice of intent to terminate any Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, the filing
under Section 4041(c) of ERISA of a notice of intent to terminate any Plan or
the termination of any Plan under Section 4041(c) of ERISA;
 
(c) the institution of proceedings, or the occurrence of an event or condition
which would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan;
 
(d) the failure to make a required contribution to any Plan that would result in
the imposition of a lien or other encumbrance or the provision of security under
Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of such
a lien or encumbrance; there being or arising any “unpaid minimum required
contribution” or “accumulated funding deficiency” (as defined or otherwise set
forth in Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA),
whether or not waived; or the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Plan, or that
such filing may be made;
 
(e) engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA;
 
(f) the complete or partial withdrawal of any Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate from a Multiemployer Plan, the insolvency under
Title IV of ERISA of any Multiemployer Plan; or the receipt by the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate, of any notice, or the receipt
by any Multiemployer Plan from the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate of any notice, that a Multiemployer Plan is in endangered or
critical status under Section 305 of ERISA; or
 
(g) the Borrower, a Subsidiary of the Borrower or an ERISA Affiliate incurring
any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA).
 
“Event of Default” shall have the meaning provided in Section 10.
 
 
 
10

--------------------------------------------------------------------------------

 
 
“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period, and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by the
Borrower and its Restricted Subsidiaries during such period with internally
generated cash of the Borrower and its Restricted Subsidiaries, (ii) the
aggregate amount of permanent principal payments and principal prepayments of
Indebtedness for borrowed money (including but not limited to scheduled
repayments of Term Loans in accordance with Section 4.02(b)) of the Borrower and
its Restricted Subsidiaries and the permanent repayment of the principal
component of Capitalized Lease Obligations of the Borrower and its Restricted
Subsidiaries during such period (other than (1) repayments made pursuant to the
Refinancing, (2) repayments which are not made with internally generated cash of
the Borrower or its Restricted Subsidiaries and (3) all voluntary and mandatory
prepayments of Term Loans except Scheduled Term Loan Repayments made pursuant to
Section 4.02(b)), (iii) the increase, if any, in Adjusted Consolidated Working
Capital from the first day to the last day of such period, (iv) the aggregate
amount of all cash payments made in respect of all Investments made in reliance
on Sections 9.05(xii), (xviii), (xxiii) and (xxvii) (including, without
limitation, Permitted Acquisitions), consummated by the Borrower and its
Restricted Subsidiaries during such period with internally generated cash of the
Borrower and its Restricted Subsidiaries, (v) an amount equal to the aggregate
net non-cash gain on Asset Sales by the Borrower and its Restricted Subsidiaries
during such period (other than Asset Sales in the ordinary course of business)
to the extent included in arriving at such Adjusted Consolidated Net Income,
(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness, (vii) the aggregate amount of expenditures
actually made by the Borrower and its Restricted Subsidiaries in cash during
such period (including expenditures for the payment of financing fees) to the
extent that such expenditures are not expensed during such period, (viii) the
aggregate amount of any premium, make-whole or penalty payments actually paid in
cash by the Borrower and its Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness, (ix)
without duplication of amounts deducted from Excess Cash Flow in prior periods,
the aggregate consideration required to be paid in cash by the Borrower and its
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, acquisitions, Investments or Capital Expenditures to be
consummated or made, in each case during the period of four consecutive Fiscal
Quarters of the Borrower following the end of such period, provided that to the
extent the aggregate amount of internally generated cash actually utilized to
finance such Permitted Acquisitions, acquisitions, Investments or Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, (x) the amount of cash taxes (including penalties and interest)
or the tax reserves set aside in a prior period to the extent paid in cash in
such period to the extent they exceed the amount of tax expense deducted in
determining Adjusted Consolidated Net Income for such period, (xi) cash
expenditures in respect of Interest Rate Protection Agreements and Other Hedging
Agreements during such period to the extent not deducted in arriving at such
Adjusted Consolidated Net Income, (xii) reimbursable or insured expenses
incurred during such period to the extent that reimbursement has not yet been
received (provided that any cash reimbursement received in a subsequent period
shall be added to the calculation of Excess Cash Flow for such period), (xiii)
cash expenditures for fees and expenses payable in connection with acquisitions
or Investments, dispositions and the issuance of equity interests or
Indebtedness, to the extent not deducted in arriving at such Adjusted
Consolidated Net Income, and (xiv) the aggregate amount of all cash payments
made in respect of all Dividends and Debt Repurchases made by the Borrower and
its Restricted Subsidiaries in reliance on Sections 9.03(viii) or 9.09(iv)(B) or
(C) during such period with internally generated cash of the Borrower and its
Restricted Subsidiaries.
 
“Excess Cash Flow Calculation Date” shall mean the date occurring 105 days after
the last day of each Fiscal Year of the Borrower (commencing with the Fiscal
Year of the Borrower ended December 31, 2016).
 
“Excess Cash Flow Calculation Period” shall mean, (i) with respect to the
repayment required on the first Excess Cash Flow Calculation Date, the
Borrower's Fiscal Year ending closest to December 31, 2016 (taken as one
accounting period), and (ii) with respect to the repayment required on each
successive Excess Cash Flow Calculation Date, the immediately preceding Fiscal
Year of the Borrower.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 “Excluded Assets” shall mean
 
(a) any lease, contract, instrument or property right to which any Credit Party
is a party, if and only for so long as the grant of a security interest shall
constitute or result in a breach, termination, impairment or default under any
such lease, contract or property right (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC or any other applicable law or principles of equity), but in
each case:
 
(i) only to the extent each such Credit Party is contractually prohibited from
creating a Lien on the Effective Date or the date such lease, contract,
instrument or property right was acquired, created or effective (so long as such
prohibition was not expressly negotiated in anticipation of such acquisition),
and
 
(ii) provided that any security interest securing Obligations owing to Lenders
shall attach immediately to any portion of such lease, contract or property
right without further action of the Lenders at any time or from time to time, so
long as such security interest does not result, or would no longer result, in
any of the consequences specified above;
 
(b) any lease, contract, instrument or property right to which the Borrower or
any Subsidiary Guarantor is a party and any other asset, in each case, if and
only for so long as the grant of a security interest shall violate any
applicable law;
 
(c) any License to which any Credit Party is a party, grantee or beneficiary, if
and only for so long as either (x) each such Credit Party is prohibited from
granting a security interest therein under applicable provisions of the
Communications Act or any other applicable law, or (y) the grant of a security
interest shall constitute or result in a breach, termination or default under
any such License (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or any
other applicable law or principles of equity, including the Communications Act),
provided that:
 
(i) this definition of “Excluded Assets” shall not include any rights and
remedies incident or appurtenant to any such Licenses or any rights to receive
any or all proceeds derived from, or in connection with, any Asset Sale of all
or any portion of any such Licenses or any Station, and
 
(ii) any security interests securing Obligations owing to Lenders shall attach
immediately to any portion of such Licenses without further action of the
Lenders at any time or from time to time, so long as such attachment does not
result, or would no longer result, in any of the consequences specified above;
 
(d) any Leaseholds;
 
(e) all Excluded Equity Interests;
 
(f) motor vehicles and other assets subject to certificates of title; and
 
(g) any “intent to use” trademark applications for which a verified statement of
use has not been filed with the United States Patent and Trademark Office or any
asset or intellectual property (including copyrights, trademarks and patents) if
the grant of a security interest in or Lien upon such intellectual property
would result in the cancellation, voiding, invalidation or impairment of such
intellectual property; provided that a grant of security interest shall be made
(in accordance with the Security Agreement) in such “intent to use” applications
once a verified statement of use has been filed with the United States Patent
and Trademark Office or such asset or intellectual property once it can be
granted without resulting in cancellation, voiding, invalidation, or impairment
thereof.
 
“Excluded Equity Interests” shall mean (a) all Equity Interests in any
Subsidiary of an Unrestricted Subsidiary; (b) all Equity Interests in any
Immaterial Subsidiary; (c) all Equity Interests in any Foreign Subsidiary
representing more than 65% of its issued and outstanding Voting Stock, and
(d) all non-majority Equity Interests in Persons that are not Subsidiaries of
the Borrower or any of its Restricted Subsidiaries but only to the extent such
Person is, or its equity holders are, contractually prohibited from creating a
Lien in such Equity Interests, so long as the Borrower (1) does not encourage
the creation of any contractual prohibitions and (2) requests no such
contractual prohibitions be instituted (other than in each of (1) and (2)
preceding, those contractual prohibitions in existence on the Effective Date).
 
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
guarantee of such Subsidiary Guarantor or the grant of such security interest
would otherwise have become effective with respect to such related Swap
Obligation but for such Subsidiary Guarantor’s failure to constitute an
“eligible contract participant” at such time.  If a Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.
 
 
 
12

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” shall mean with respect to any Recipient (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by a jurisdiction (or any political
subdivision thereof) under the laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or that are Other Connection Taxes; (b)
any branch profits taxes imposed by the United States or any similar tax imposed
by any other jurisdiction described in clause (a) above; (c) any withholding tax
(i) required by the Code to be withheld from amounts payable to any Recipient
that has failed to comply with Section 4.04(b) or (d) or (ii) that is imposed on
amounts payable to a Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office other than at the request of the
Borrower under Section 2.12), except to the extent that such Lender was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the borrower with respect to such withholding
tax pursuant to Section 4.04; and (d) any United States federal withholding tax
imposed by FATCA.
 
“Existing Credit Agreement” shall mean the Credit Agreement, dated as of March
31, 2011, among the Borrower, Credit Suisse AG, as agent, and the other lenders
party thereto (as amended, restated, modified, supplemented and/or waived
through and including the Effective Date).
 
“Existing Indebtedness” shall mean the Indebtedness set forth on Schedule 1.01E.
 
“Existing Letters of Credit” shall mean those letters of credit set forth on
Schedule 3.01.
 
“Existing Notes” shall mean those certain 9.25% Senior Subordinated Notes due
2020 issued by the Borrower pursuant to the Existing Notes Indenture in the
aggregate original principal amount of $335,000,000, together with any
additional notes issued in respect of interest payments on such Existing Notes,
in each case as amended, restated, modified and/or supplemented on or prior to
the Effective Date, and as the same may be amended, restated, modified and/or
supplemented from time to time in accordance with the terms hereof.
 
“Existing Notes Documents” shall mean any and all agreements and guaranties
relating to the Existing Notes, including but not limited to the Existing Notes
and the Existing Notes Indenture, as amended, restated, modified and/or
supplemented on or prior to the Effective Date, and as the same may be further
amended, restated, modified and/or supplemented from time to time in accordance
with the terms hereof and thereof.
 
“Existing Notes Indenture” shall mean that certain Indenture, dated as of
February 10, 2014, among the Borrower, certain of its Restricted Subsidiaries
party thereto and Wilmington Trust, National Association, as trustee, as
amended, restated, modified and/or supplemented on or prior to the Effective
Date, and as the same may be further amended, restated, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
 
“Extended Term Loans” shall have the meaning provided in Section 2.13(a).
 
“Extending Term Loan Lender” shall have the meaning provided in Section 2.13(a).
 
“Extension” shall have the meaning provided in Section 2.13(a).
 
“Extension Amendment” shall have the meaning provided in Section 2.13(c).
 
“Extension Offer” shall have the meaning provided in Section 2.13(a).
 
“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which, in an arm’s-length transaction, a
willing and able buyer and a willing seller, neither of whom is under undue
pressure or compulsion to complete the transaction, would agree to purchase and
sell such asset, as determined in good faith by the board of directors or other
governing body or, pursuant to a specific delegation of authority by such board
of directors or governing body, a designated senior executive officer, of the
Borrower or the Restricted Subsidiary of the Borrower selling such asset;
provided, that such determination may be made in consideration of the
circumstances existing at the time; provided further, however, that if the Fair
Market Value of the property or assets in question is so determined to be in
excess of $10,000,000, such determination must be confirmed by an Independent
Qualified Party.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
“FCC” shall mean the Federal Communications Commission (or any successor agency,
commission, bureau, department or other political subdivision of the United
States of America).
 
 
 
13

--------------------------------------------------------------------------------

 
 
“FCC License” shall mean any radio or television broadcast service license,
community antenna relay service license, broadcast auxiliary license, earth
station registration, business radio, microwave, special safety radio service
license or other license, permit, authorization or certificate issued by the FCC
pursuant to the Communications Act.
 
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent in its reasonable judgment (rounded upward, if necessary, to a whole
multiple of 1/100 of 1.00%).
 
“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.
 
“Fiscal Quarter” shall mean, for any Fiscal Year, (i) the fiscal period
commencing on January 1 of such Fiscal Year and ending on March 31 of such
Fiscal Year, (ii) the fiscal period commencing on April 1 of such Fiscal Year
and ending on June 30 of such Fiscal Year, (iii) the fiscal period commencing on
July 1 of such Fiscal Year and ending on September 30 of such Fiscal Year and
(iv) the fiscal period commencing on October 1 of such Fiscal Year and ending on
December 31 of such Fiscal Year.
 
“Fiscal Year” shall mean the fiscal year of the Borrower and its Restricted
Subsidiaries ending on December 31 of each calendar year.
 
“Foreign Lender” shall have the meaning provided in Section 4.04(b).
 
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
“Foreign Restricted Subsidiary” shall mean, as to any Person, any Foreign
Subsidiary of such Person that is also a Restricted Subsidiary of such Person.
 
“Foreign Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
that is (i) treated as a corporation for U.S. federal income tax purposes and
formed or incorporated outside the United States or (ii) an entity substantially
all of whose assets consist, directly or indirectly, of shares and debt
obligations of Subsidiaries described in clause (i) of this definition.
 
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Sections 4.02 and 9, including defined terms as used
therein, and for all purposes of determining the Total Senior Secured Leverage
Ratio and the Total Leverage Ratio, are subject (to the extent provided therein)
to Section 1.04(a).
 
“Going Private Transaction” shall mean the initial occurrence of any of the
following after the Effective Date: (a) a Rule 13e-3 transaction (as that term
is defined in Rule 13e-3 of the Exchange Act) involving the Borrower or (b) any
transaction that results in the Borrower being eligible to cease filing reports
under Section 13(a) or 15(d) of the Exchange Act with the SEC; provided that any
transaction described in clause (a) or (b) is not a Change of Control.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including the FCC).
 
“Granting Lender” shall have the meaning assigned to such term in Section
12.04(d)
 
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials, wastes, pollutants, contaminants or substances in
any form that is prohibited, limited or regulated pursuant to any Environmental
Law by virtue of their toxic or otherwise deleterious characteristics.
 
“Hughes” shall mean Catherine L. Hughes.
 
 
 
14

--------------------------------------------------------------------------------

 
 
“Immaterial Subsidiary” shall mean, as of any date, any Domestic Restricted
Subsidiary of the Borrower whose total assets, together with all other Domestic
Restricted Subsidiaries that are not Subsidiary Guarantors, as of that date, are
less than $5,000,000 and whose total revenues, together with all other Domestic
Restricted Subsidiaries that are not Subsidiary Guarantors, for the then most
recent twelve-month period do not exceed $5,000,000; provided that a Domestic
Restricted Subsidiary will not be considered to be an Immaterial Subsidiary if
it, directly or indirectly, guarantees or otherwise provides direct credit
support for any Indebtedness of the Borrower or any Subsidiary Guarantor.
 
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
obligations of such Person for borrowed money and all monetary obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (ii) all obligations of such Person to pay the deferred
purchase price of property or services (other than (x) trade accounts payable in
the ordinary course of business, (y) any earned-out obligation until such
obligation becomes a non-contingent liability on the balance sheet of such
Person in accordance with GAAP and (z) non-cash barter arrangements arising in
the ordinary course of business), (iii) the maximum amount available to be drawn
or paid under all letters of credit, bankers’ acceptances, bank guaranties,
surety and appeal bonds and similar obligations issued for the account of such
Person and all unpaid drawings and unreimbursed payments in respect of such
letters of credit, bankers’ acceptances, bank guaranties, surety and appeal
bonds and similar obligations, (iv) all Indebtedness of the types described in
clause (i), (ii), (iii), (v), (vi), (vii), (viii) or (ix) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person or is limited in recourse (provided
that, if the Person has not assumed or otherwise become liable in respect of
such Indebtedness, such Indebtedness shall be deemed to be in an amount equal to
the lesser of (x) the aggregate unpaid amount of Indebtedness secured by such
Lien and (y) the Fair Market Value of the property to which such Lien relates),
(v) all Capitalized Lease Obligations of such Person, (vi) all obligations of
such Person to pay a specified purchase price for goods or services, whether or
not delivered or accepted, i.e., take-or-pay and similar obligations, (vii) all
Contingent Obligations of such Person, (viii) all net obligations under any
Interest Rate Protection Agreement, any Other Hedging Agreement or under any
similar type of agreement and (ix) all Off-Balance Sheet Liabilities of such
Person.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Notwithstanding the foregoing, Indebtedness shall not
include trade payables, accrued expenses and deferred tax and other credits
incurred by any Person in accordance with customary practices and in the
ordinary course of business of such Person.
 
“Indemnified Person” shall have the meaning provided in Section 12.01(a).
 
“Independent Qualified Party” shall mean an investment banking firm, accounting
firm or appraisal firm of national or regional standing; provided, however, that
such firm is not an Affiliate of the Borrower.
 
“Information” shall have the meaning provided in Section 12.16(a).
 
“Initial Term Loan” shall mean each Term Loan made on the Effective Date
pursuant to Section 2.01(a) hereof.
 
“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to any
Credit Party, (b) any other voluntary or involuntary insolvency, reorganization
or bankruptcy case or proceeding, or any receivership, liquidation,
reorganization or other similar case or proceeding with respect to any Credit
Party or with respect to a material portion of its respective assets, (c) any
liquidation, dissolution, reorganization or winding up of any Credit Party
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy or (d) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Credit Party.
 
“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by the Borrower or any
Restricted Subsidiary of the Borrower to the Borrower or any other Restricted
Subsidiary of the Borrower.
 
“Intercompany Loans” shall have the meaning provided in Section 9.05(viii).
 
“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit N (or such
other form as shall be satisfactory to the Administrative Agent in its sole
discretion), with blanks completed in conformity herewith.
 
 “Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.
 
“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period; provided that for purposes of any calculation of the Interest
Expense Coverage Ratio pursuant to Sections 8.14, 9.03(vii), 9.03(viii),
9.03(xi), 9.04(xiv), 9.04(xvi), 9.05(xii), 9.05(xvii), 9.05(xviii), 9.05(xxii),
9.05(xxiii), 9.09(iv) and 9.11(c), (i) Consolidated EBITDA shall be determined
on a Pro Forma Basis in accordance with clause (iii) of the definition of “Pro
Forma Basis” contained herein and (ii) Consolidated Interest Expense shall be
determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein.
 
 
 
15

--------------------------------------------------------------------------------

 
 
“Interest Period” shall have the meaning provided in Section 2.09.
 
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
 
“Investments” shall have the meaning provided in Section 9.05.
 
“IRS” shall mean the U.S. Internal Revenue Service.
 
“Jefferies” shall mean Jefferies Finance LLC.
 
“Joint Venture” shall mean any Person, other than an individual or a
Wholly-Owned Subsidiary of the Borrower, (i) in which the Borrower or a
Subsidiary of the Borrower holds or acquires an ownership interest (whether by
way of capital stock, partnership or limited liability company interest, or
other evidence of ownership), (ii) which is engaged in a Permitted Business and
(iii) which is organized under the laws of (and the assets of which are located
in) the United States or any State thereof.
 
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Term Loans hereunder at such time,
including the latest maturity or expiration date of any Extended Term Loans, in
each case, as extended in accordance with this Agreement from time to time.
 
“Lead Arranger” shall mean Jefferies in its capacity as Sole Lead Arranger and
Sole Book Running Manager.
 
“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
 
“Lender” shall mean each financial institution listed on Schedule 1.01A, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13 or
12.04(b).
 
“LIBO Base Rate” shall mean, with respect to any Borrowing of LIBOR Loans for
any Interest Period, the rate per annum equal to the arithmetic mean (rounded to
the nearest 1/100th of 1%) of the offered rates for deposits in Dollars with a
term comparable to such Interest Period that appears on Reuters Screen LIBOR01
Page (or such other page as may replace such page on such service for the
purpose of displaying the rates at which Dollar deposits are offered by leading
banks in the London interbank deposit market as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London, England time, on
the second full Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the LIBOR Rate shall be determined using the weighted average of the
offered rates for the two terms most nearly corresponding to such Interest
Period and (ii) if Reuters Screen LIBOR01 Page shall at any time no longer
exist, “LIBOR Rate” shall mean, with respect to each day during each Interest
Period pertaining to Borrowings of LIBOR Loans comprising part of the same
Borrowing, the rate per annum equal to the rate at which the Administrative
Agent is offered deposits in Dollars at approximately 11:00 a.m., London,
England time, two Business Days prior to the first day of such Interest Period
in the London interbank market for delivery on the first day of such Interest
Period for the number of days comprised therein and in an amount comparable to
its portion of the amount of such Borrowing of LIBOR Loans to be outstanding
during such Interest Period.  “Reuters Screen LIBOR01 Page” shall mean the
display designated on the Reuters 3000 Xtra Page (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market).
 
“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, (x) an interest rate per annum (rounded upward, if necessary,
to the next 1/100th of 1%) determined by the Administrative Agent to be equal to
the LIBO Base Rate for such Borrowing of LIBOR Loans in effect for such Interest
Period divided by (y) 1 minus the Statutory Reserves (if any) for such Borrowing
of LIBOR Loans for such Interest Period.
 
“LIBOR Loan” shall mean each Loan designated as such by the Borrower at the time
of the incurrence thereof or conversion thereto.
 
“License” shall mean as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses.  “License” shall not include licenses with respect to intellectual
property.
 
“License Subsidiaries” shall mean any Wholly-Owned Restricted Subsidiary of the
Borrower organized by the Borrower for the sole purpose of holding FCC Licenses,
other Necessary Authorizations, and certain Operating Agreements and other
assets incidental thereto as described in Sections 7.24 and 9.12(b).
 
 
 
16

--------------------------------------------------------------------------------

 
 
“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the UCC (or equivalent statutes) of any jurisdiction other than a precautionary
financing statement not intended as a security agreement.
 
“Liggins” shall mean Alfred C. Liggins, III.
 
“LMA Agreement” shall mean any time brokerage agreement, local marketing
agreement, joint sales agreement, joint operating agreement or joint operating
venture for the operation of a radio station or related or similar agreements
entered into, directly or indirectly, between the Borrower or any of its
Restricted Subsidiaries and any other Person other than the Borrower or any of
its Restricted Subsidiaries.
 
“Loan” shall mean each Term Loan.
 
“Majority Lenders” of any Tranche shall mean those Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement if all
outstanding Obligations of the other Tranche under this Agreement were repaid in
full and all Commitments with respect thereto were terminated.
 
“Margin Stock” shall have the meaning provided in Regulation U.
 
“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property, assets, liabilities or financial condition of
the Borrower and its Restricted Subsidiaries taken as a whole or (ii) a material
adverse effect (x) on the material rights or remedies of the Lenders, the
Administrative Agent or the Collateral Agent hereunder or under the Credit
Documents or (y) on the ability of the Credit Parties, taken as a whole, to
perform their payment obligations to the Lenders, the Administrative Agent or
the Collateral Agent hereunder or under any other Credit Document.
 
“Maturity Date” shall mean the Term Loan Maturity Date.
 
“Maximum Rate” shall have the meaning provided in Section 12.20.
 
“MGM Investment” means the Credit Parties’ investments in support of or in
connection with MGM Resorts International’s proposed National Harbor Resort
Hotel Casino project in Prince George’s County, Maryland.
 
“Minimum Borrowing Amount” shall mean $1,000,000.
 
“Minimum Extension Condition” shall have the meaning provided in Section
2.13(b).
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgage” shall mean a mortgage, debenture, deed of trust, deed to secure debt,
or similar security instrument.
 
“Mortgage Policy” shall mean an ALTA Lender’s Title Insurance Policy (Form
2006).
 
“Mortgaged Property” shall mean any Real Property owned by the Borrower or any
of its Restricted Subsidiaries which is encumbered (or required to be
encumbered) by a Mortgage pursuant to the terms hereof.
 
“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Borrower or a Subsidiary of the
Borrower, or with respect to which the Borrower or any Subsidiary of the
Borrower has any liability (including on account of an ERISA Affiliate).
 
“NAIC” shall mean the National Association of Insurance Commissioners.
 
“Necessary Authorization” shall mean any License, consent or order from, or any
filing, recording or registration (other than filings, recordings and
registrations with respect to intellectual property) with, any Governmental
Authority (including, without limitation, the FCC) necessary to the conduct of
the Borrower’s or any of its Restricted Subsidiaries’ business or for the
ownership, maintenance and operation by the Borrower or any Restricted
Subsidiary of the Borrower of any Station or other property or to the
performance by the Borrower or any Restricted Subsidiary of the Borrower of its
obligations under any LMA Agreement to which it is a party.
 
 
 
17

--------------------------------------------------------------------------------

 
 
“Net Cash Proceeds” shall mean for any event requiring a repayment of Term Loans
pursuant to Section 4.02, as the case may be, the gross cash proceeds (including
any cash received by way of deferred payment pursuant to a promissory note,
receivable or otherwise, but only as and when received, and for purposes hereof,
treating Cash Equivalent as cash) received from such event, net of transaction
costs (including, as applicable, any underwriting, brokerage or other customary
commissions or placement fees, investment banking fees and legal, accounting,
advisory, taxes and other fees and expenses associated therewith and amounts
required to be applied to the repayment of Indebtedness secured by a Lien on any
properties sold in such event expressly permitted hereunder) received from any
such event.
 
“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received and for purposes hereof, treating Cash Equivalent as cash) received
from such sale or other disposition of assets, net of (i) transaction costs
(including, without limitation, any underwriting, brokerage or other customary
selling commissions, legal, advisory, accounting and other fees and expenses
(including title and recording expenses), associated therewith and sales, VAT
and transfer taxes arising therefrom), (ii) payments of unassumed liabilities
relating to the assets sold or otherwise disposed of at the time of, or within
365 days after, the date of such sale or other disposition, (iii) the amount of
such gross cash proceeds required to be used to permanently repay any
Indebtedness (other than Indebtedness of the Lenders pursuant to this Agreement)
which is secured by a Lien on the respective assets which were sold or otherwise
disposed of and, if such assets constitute Collateral, which Lien on such assets
ranks prior to the Lien securing the Obligations, (iv) the estimated net
marginal increase in income taxes which will be payable by the Borrower’s
consolidated group or any Restricted Subsidiary of the Borrower with respect to
the fiscal year of the Borrower in which the sale or other disposition occurs as
a result of such sale or other disposition, (v) any funded escrow established
pursuant to the documents evidencing any such sale or disposition to secure any
indemnification obligations or adjustments to the purchase price associated with
any such sale or disposition (provided that to the extent that any amounts are
released from such escrow to the Borrower or a Restricted Subsidiary, such
amounts net of any related expenses shall constitute Net Sale Proceeds on such
date received by the Borrower and/or any of its Restricted Subsidiaries from
such sale or other disposition), and (vi) without duplication of amounts
referred to in preceding clause (v), the amount of any reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (iv) above) (x) related to any
of the applicable assets and (y) retained by the Borrower or any of the
Restricted Subsidiaries including, without limitation, Plan and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Sale Proceeds occurring
on the date of such reduction).
 
“Non-Recourse Debt” shall mean Indebtedness:
 
(a) as to which neither the Borrower nor any of its Restricted Subsidiaries
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is directly or indirectly
liable as a guarantor or otherwise, or (iii) constitutes the lender;
 
(b) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of any applicable grace period or
both any holder of any other Indebtedness (other than the Loans) of the Borrower
or any of its Restricted Subsidiaries to declare a default on such other
Indebtedness or cause the payment of such other Indebtedness to be accelerated
or payable prior to its Stated Maturity; and
 
(c) as to which the holders of such Indebtedness do not otherwise have recourse
to the stock or assets of the Borrower or any of its Restricted Subsidiaries.
 
“Non-Wholly Owned Restricted Subsidiary” shall mean, as to any Person, each
Restricted Subsidiary of such Person which is not a Wholly-Owned Subsidiary of
such Person.
 
“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.
 
“Note” shall mean each Term Note.
 
“Notice of Borrowing” shall have the meaning provided in Section 5.19.
 
“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.06.
 
 
 
18

--------------------------------------------------------------------------------

 
 
“Notice Office” shall mean the office of the Administrative Agent located at 520
Madison Avenue, New York, New York 10022 Attn: Account Officer – Radio One,
Facsimile: (212) 284-3444, Email: JFIN.Admin@jefferies.com or such other office
or person as the Administrative Agent may hereafter designate in writing as such
to the other parties hereto.
 
“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document (including all interest which accrues after the
commencement of any case or proceeding in bankruptcy after the insolvency of, or
for the reorganization of the Borrower or any of its Restricted Subsidiaries,
whether or not allowed in such case or proceeding) but shall exclude in all
events Excluded Swap Obligations.
 
“OFAC” shall have the meaning provided in Section 7.25.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
 
“100%-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose outstanding Equity Interests is at the time owned by such Person and/or
one or more 100%-Owned Subsidiaries of such Person and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more 100%-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).
 
 “Operating Agreement” shall mean an agreement substantially in the form of
Exhibit O hereto.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Term Loan or Credit
Document).
 
“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
 
“Parent Company” shall mean any Person that owns, directly or indirectly, 100%
of the outstanding Equity Interests of the Borrower.
 
“PATRIOT Act” shall have the meaning provided in Section 12.18.
 
“Payment Office” shall mean the office of the Administrative Agent located at
520 Madison Avenue, New York, New York 10022 Attn: Account Officer – Radio One
or such other office as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto.
 
“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.
 
“Permitted Acquired Debt” shall have the meaning provided in Section 9.04(vii).
 
 
 
19

--------------------------------------------------------------------------------

 
 
“Permitted Acquisition” shall mean the acquisition by (a) the Borrower or a
Wholly-Owned Domestic Restricted Subsidiary of the Borrower which is a
Subsidiary Guarantor of an Acquired Entity or Business (including by way of
merger of such Acquired Entity or Business with and into the Borrower (so long
as the Borrower is the surviving Person) or a Wholly-Owned Domestic Restricted
Subsidiary of the Borrower which is a Subsidiary Guarantor (so long as the
Subsidiary Guarantor is the surviving Person)) or (b) any Wholly-Owned Foreign
Restricted Subsidiary of the Borrower of an Acquired Entity or Business
(including by way of merger of such Acquired Entity or Business with and into a
Wholly-Owned Foreign Restricted Subsidiary of the Borrower (so long as such
Wholly-Owned Foreign Restricted Subsidiary is the surviving Person)), provided
that (in each case) (A) the consideration paid or to be paid by the Borrower or
such Wholly-Owned Restricted Subsidiary consists solely of cash, Borrower Common
Stock, Qualified Preferred Stock, the issuance of Disqualified Preferred Stock
or Designated Preferred Stock permitted by Section 9.11(c), the issuance or
incurrence of Indebtedness otherwise permitted by Section 9.04 and the
assumption/acquisition of any Indebtedness (calculated at face value) which is
permitted to remain outstanding in accordance with the requirements of Section
9.04, (B) in the case of the acquisition of 100% of the Equity Interests of any
Acquired Entity or Business (including by way of merger), such Acquired Entity
or Business shall own no Equity Interests of any other Person unless either (x)
such other Person is a Wholly-Owned Subsidiary of such Acquired Entity or
Business or (y) if such Acquired Entity or Business owns Equity Interests in any
other Person which is not a Wholly-Owned Subsidiary of such Acquired Entity or
Business, such other Person shall not have been created or established in
contemplation of, or for purposes of consummating, such Permitted Acquisition,
(C) the Acquired Entity or Business acquired pursuant to the respective
Permitted Acquisition is in a Permitted Business and (D) all requirements of
Section 8.11 applicable to Permitted Acquisitions are
satisfied.  Notwithstanding anything to the contrary contained in the
immediately preceding sentence, an acquisition which does not otherwise meet the
requirements set forth above in the definition of “Permitted Acquisition” shall
constitute a Permitted Acquisition if, and to the extent, the Required Lenders
agree in writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.
 
“Permitted Business” means any business engaged in by the Borrower or its
Restricted Subsidiaries as of the Effective Date or any business reasonably
related, ancillary, supportive or complementary thereto (including, without
limitation, any media- or entertainment-related business), in each case, as
determined in good faith by the board of directors of the Borrower.
 
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, (i)
such exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion and (ii) Liens permitted by
clauses (i), (ii)(y), (iv), (v) and (viii) of Section 9.01.
 
“Permitted Group” shall mean any investor that is a Beneficial Owner of Voting
Stock of the Borrower or any Parent Company and that is also a party to a
stockholders’ agreement with any of the Principals or their Related Parties and
any group of investors that is deemed to be a “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) by virtue of any such stockholders’
agreement; provided that the Principals and their Related Parties continue to
collectively Beneficially Own, directly or indirectly, at all times more than
50% of the Voting Stock of the Borrower or Parent Company, as applicable, and
the ability to elect a majority of the members of the Board of Directors of the
Borrower or Parent Company (without giving effect to any Voting Stock that may
be deemed to be beneficially owned by the Principals and their Related Parties
pursuant to Rule 13d-3 or 13d-5 under the Exchange Act).
 
“Permitted Liens” shall have the meaning provided in Section 9.01.
 
 
 
20

--------------------------------------------------------------------------------

 
 
“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, replacement, refunding, renewal or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, replaced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest, fees (including original issue discount), expenses and premium thereon
and by an amount equal to any existing commitments unutilized thereunder, (b)
such modification, refinancing, replacement, refunding, renewal or extension has
a final stated maturity date equal to or later than the final stated maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended, (c) at the time thereof, no
Event of Default shall have occurred and be continuing or would result
therefrom, (d) such modification, refinancing, replacement, refunding, renewal
or extension does not add guarantors, obligors or security from that which
applied to such Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended unless in connection with an acquisition (so long as such
guarantors, obligors or security are also added to support the Obligations; for
the avoidance of doubt, any guarantors, obligors or security applied to such
Indebtedness shall be guarantors, obligors or security to support the
Obligations), (e) except as provided in clause (i) of the proviso below in the
case of the Existing Notes, to the extent such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, replacement,
refunding, renewal or extension is subordinated in right of payment to the
Obligations (i) on terms (taken as a whole) at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended or (ii) on terms
reasonably satisfactory to the Administrative Agent, (f) to the extent such
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
is secured by Liens that are subordinated to the Liens securing the Obligations,
such modification, refinancing, replacement, refunding, renewal or extension is
unsecured or secured by Liens that are subordinated to the Liens securing the
Obligations on terms (taken as a whole) at least as favorable to the Lenders as
those contained in the documentation (including any intercreditor or similar
agreements) governing the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended, and (g) if such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is Indebtedness permitted
pursuant to Section 9.04(xiv), (xv)(x), (xvi) or (xvii) (to the extent related
to Indebtedness described in Section 9.04(xiv), (xv)(x) or (xvi)), the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, replaced, refunded, renewed or extended Indebtedness, taken as a
whole, are not materially less favorable to the Credit Parties or the Lenders
than the terms and conditions of the Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended, taken as a whole; provided that a
certificate of an Authorized Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees); provided that (i) in the case of any refinancing of the
Existing Notes, clause (e) above shall not apply, so long as the same is
effected with the proceeds of Permitted Unsecured Debt and (ii) in the case of
any refinancing, replacement, refunding, renewal or extension of the Existing
Notes, any Permitted Unsecured Debt and any Permitted Subordinated Debt and any
subsequent Indebtedness issued to so refinance, replace, refund, renew or extend
any such Indebtedness is otherwise effected in accordance with the requirements
of Section 9.09(iv)(D).
 
“Permitted Refinancing Debt Documents” shall mean the documentation governing
any Permitted Refinancing Indebtedness.
 
“Permitted Refinancing Indebtedness” shall mean any Indebtedness modified,
refinanced, replaced, refunded, renewed or extended pursuant to, and in
accordance with the requirements of, a Permitted Refinancing.
 
“Permitted Secured Indebtedness” shall mean Indebtedness of the Borrower or any
of its Restricted Subsidiaries secured by a Permitted Lien.
 
 
 
21

--------------------------------------------------------------------------------

 
 
“Permitted Subordinated Debt” shall mean any subordinated Indebtedness of the
Borrower, all of the terms and conditions of which (including, without
limitation, with respect to interest rate, amortization, redemption provisions,
maturities, covenants, defaults, remedies, guaranties and subordination
provisions) are reasonably satisfactory to the Administrative Agent, as such
Indebtedness may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof  and thereof; provided, that in any event,
unless the Required Lenders otherwise expressly consent in writing prior to the
issuance thereof, (i) no such Indebtedness shall be secured by any asset of the
Borrower or any of its Restricted Subsidiaries, (ii) no such Indebtedness shall
be guaranteed by any person other than a Guarantor, (iii) except for the
covenants described in clauses (iv) and (v) below, no such Indebtedness shall be
subject to scheduled amortization or required redemption or repayment or have a
final maturity, in any case prior to the date that is 91 days after the Latest
Maturity Date, (iv) any “change of control” covenant included in the indenture
governing such Indebtedness shall provide that, before the mailing of any
required “notice of redemption” in connection therewith, the Borrower shall
covenant to (I) obtain the consent of the Required Lenders or (II) pay  all
Obligations (other than contingent obligations not yet due and owing) in full in
cash, (v) any “asset sale” offer to purchase covenant included in the indenture
or other agreement governing such Indebtedness shall provide that the Borrower
or the respective Restricted Subsidiary shall be permitted to repay obligations,
and terminate commitments, under “senior debt” (including this Agreement) before
offering to purchase such Indebtedness, (vi) the indenture shall not include any
financial maintenance covenants, (vii) the “default to other indebtedness” event
of default contained in the indenture or other agreement governing such
Indebtedness shall provide for a “cross-acceleration” rather than a
“cross-default”, (viii) the subordination provisions contained therein shall
provide for a permanent block on payments with respect to such Indebtedness upon
a payment default with respect to “senior debt” and cover all Obligations and
all obligations under Interest Rate Agreements, and (ix) the redemption
provisions, covenants, remedies and events of default shall be no more
restrictive taken as a whole than those contained in the Existing Notes
Indenture as in effect on the Effective Date.  The incurrence of Permitted
Subordinated Debt shall be deemed to be a representation and warranty by the
Borrower that all conditions thereto have been satisfied in all material
respects and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Section 10.
 
“Permitted Subordinated Debt Documents” shall mean, on and after the execution
and delivery thereof, all agreements and documents relating to the incurrence of
the Permitted Subordinated Debt, as the same may be amended, restated, modified
or supplemented from time to time in accordance with the terms hereof and
thereof.
 
“Permitted Unsecured Debt” shall mean any unsecured Indebtedness of the
Borrower, all of the terms and conditions of which (including, without
limitation, with respect to interest rate, amortization, redemption provisions,
maturities, covenants, defaults, remedies, guaranties and subordination
provisions) are reasonably satisfactory to the Administrative Agent, as such
Indebtedness may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof  and thereof; provided, that in any event,
unless the Required Lenders otherwise expressly consent in writing prior to the
issuance thereof, (i) except for the covenant described in clause (ii) below and
a customary “change of control” offer to purchase, no such Indebtedness shall be
subject to scheduled amortization or required redemption or repayment or have a
final maturity, in any case prior to the date that is 91 days after the Latest
Maturity Date, (ii) any “asset sale” offer to purchase covenant included in the
indenture or other agreement governing such Indebtedness shall provide that the
Borrower or the respective Restricted Subsidiary shall be permitted to repay
obligations, and terminate commitments, under “senior debt” (including this
Agreement) before offering to purchase such Indebtedness, (iii) the indenture
shall not include any financial maintenance covenants,  (iv) the “default to
other indebtedness” event of default contained in the indenture or other
agreement governing such Indebtedness shall provide for a “cross-acceleration”
rather than a “cross-default”, and (v) the redemption provisions, covenants,
remedies and events of default shall be no more restrictive taken as a whole
than those contained in the Existing Notes Indenture as in effect on the
Effective Date.  The incurrence of Permitted Unsecured Debt shall be deemed to
be a representation and warranty by the Borrower that all conditions thereto
have been satisfied in all material respects and that same is permitted in
accordance with the terms of this Agreement, which representation and warranty
shall be deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Sections 5 and 10.
 
“Permitted Unsecured Debt Documents” shall mean, on and after the execution and
delivery thereof, all agreements and documents relating to the incurrence of the
Permitted Unsecured Debt, as the same may be amended, restated, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
 
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.
 
“Plan” shall mean an “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA maintained or contributed to
by the Borrower or a Subsidiary of the Borrower or with respect to which the
Borrower or a Restricted Subsidiary of the Borrower has any liability (including
on account of an ERISA Affiliate).
 
 
 
22

--------------------------------------------------------------------------------

 
 
“Platform” shall have the meaning provided in Section 12.03(c).
 
“Pledge Agreement” shall have the meaning provided in Section 5.11.
 
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement (excluding, for the avoidance of doubt, any Excluded Assets).
 
“Pledgee” shall have the meaning provided in the Pledge Agreement.
 
“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock, any Disqualified Preferred Stock and any Designated
Preferred Stock.
 
“Prime Lending Rate” shall mean, for any day, the prime rate published in The
Wall Street Journal for such day; provided that if The Wall Street Journal
ceases to publish for any reason such rate of interest, “Prime Lending Rate”
shall mean the prime lending rate as set forth on the Bloomberg page PRIMBB
Index (or successor page) for such day (or such other service as determined by
the Administrative Agent from time to time for purposes of providing quotations
of prime lending interest rates); each change in the Base Rate shall be
effective on the date such change is effective.  The prime rate is not
necessarily the lowest rate charged by any financial institution to its
customers.
 
“Principal” shall mean Hughes and/or Liggins.
 
“Principal Related Party” shall mean:
 
(1)any 80% (or more) owned Subsidiary or immediate family member of any
Principal; or
 
(2)           any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or Persons Beneficially Owning an
80% or more controlling interest of such entity(ies) consists of any one or more
Principals and/or such other Persons referred to in the immediately preceding
clause (1).
 
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (w) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness (including to refinance any outstanding
Indebtedness of an Unrestricted Subsidiary at the time same is designated as a
Restricted Subsidiary pursuant to a Subsidiary Designation) or to finance a
Permitted Acquisition, a Dividend, an Investment in an Acquired Entity or
Business or any other Specified Transaction) or issuance of Disqualified
Preferred Stock or Designated Preferred Stock after the first day of the
relevant Calculation Period or Test Period, as the case may be, as if such
Indebtedness or Disqualified Preferred Stock had been incurred or issued (and
the proceeds thereof applied) on the first day of such Test Period or
Calculation Period, as the case may be, (x) the permanent repayment or
redemption of any Indebtedness (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction) or
Disqualified Preferred Stock or Designated Preferred Stock after the first day
of the relevant Test Period or Calculation Period, as the case may be, as if
such Indebtedness or Disqualified Preferred Stock or Designated Preferred Stock,
as the case may be, had been retired or repaid on the first day of such Test
Period or Calculation Period, as the case may be, (y) the Subsidiary
Designation, if any, then being designated as well as any other Subsidiary
Designation after the first day of the relevant Calculation Period and on or
prior to the date of the respective Subsidiary Designation then being designated
and (z) any Permitted Acquisition, Specified Transaction, Affiliation Agreement,
or any Significant Asset Sale (or, at the option of the Borrower, any other
disposition to a Person other than the Borrower or a Restricted Subsidiary) then
being consummated as well as any other Permitted Acquisition, Specified
Transaction, Affiliation Agreement or any other Significant Asset Sale (or other
disposition, as applicable) if consummated after the first day of the relevant
Test Period or Calculation Period, as the case may be, and on or prior to the
date of the respective Permitted Acquisition, Specified Transaction or
Significant Asset Sale (or other disposition, as applicable), as the case may
be, then being effected, with the following rules to apply in connection
therewith:
 
(i) all Indebtedness, Disqualified Preferred Stock or Designated Preferred Stock
(x) (other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness (including to refinance any outstanding
Indebtedness of an Unrestricted Subsidiary at the time same is designated as a
Restricted Subsidiary pursuant to a Subsidiary Designation) or to finance
Permitted Acquisitions, Dividends, Investments in an Acquired Entity or Business
or any other Specified Transaction) incurred or issued after the first day of
the relevant Test Period or Calculation Period (whether incurred to finance a
Permitted Acquisition, a Dividend, an Investment in an Acquired Entity or
Business or any other Specified Transaction, to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period or Calculation Period, as
the case may be, and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Test Period or Calculation Period, as the
case may be, shall be deemed to have been retired or redeemed on the first day
of such Test Period or Calculation Period, as the case may be, and remain
retired through the date of determination;
 
 
 
23

--------------------------------------------------------------------------------

 
 
(ii) all Indebtedness, Disqualified Preferred Stock or Designated Preferred
Stock assumed to be outstanding pursuant to preceding clause (i) shall be deemed
to have borne interest or accrued dividends, as the case may be, at (x) the rate
applicable thereto, in the case of fixed rate indebtedness, Disqualified
Preferred Stock or Designated Preferred Stock, as the case may be, or (y) the
rates which would have been applicable thereto during the respective period when
same was deemed outstanding, in the case of floating rate Indebtedness,
Disqualified Preferred Stock or Designated Preferred Stock, as the case may be
(although interest expense with respect to any Indebtedness, Disqualified
Preferred Stock or Designated Preferred Stock for periods while same was
actually outstanding during the respective period shall be calculated using the
actual rates applicable thereto while same was actually outstanding); provided
that all Indebtedness, Disqualified Preferred Stock or Designated Preferred
Stock (whether actually outstanding or deemed outstanding) bearing interest at a
floating rate shall be tested on the basis of the rates applicable at the time
the determination is made pursuant to said provisions;
 
(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition, any other
Investment in an Acquired Entity or Business, any Subsidiary Designation,
Specified Transaction, Affiliation Agreement or any Significant Asset Sale (or,
at the option of the Borrower, any other disposition to a Person other than the
Borrower or a Restricted Subsidiary) if effected during the respective
Calculation Period or Test Period (or thereafter, for purposes of determinations
pursuant to Sections 8.14, 9.03(vii), 9.03(viii), 9.03(xi), 9.04(xiv),
9.04(xvi), 9.05(xii), 9.05(xvii), 9.05(xviii), 9.05(xxii), 9.05(xxiii), 9.09(iv)
and 9.11(c) only) as if same had occurred on the first day of the respective
Calculation Period or Test Period, as the case may be, taking into account (x)
in the case of any Permitted Acquisition or Subsidiary Designation, factually
supportable and identifiable cost savings, expenses, expense reductions,
operating improvements and synergies (if applicable) as if such cost savings,
expenses, expense reductions, operating improvements and synergies (if
applicable) were realized on the first day of the respective period and (y) in
the case of each Specified Transaction, Additional Cost-Savings and Adjustments
as if such Additional Cost-Savings and Adjustments had been realized on the
first day (and during the entirety of) of the respective period, net of the
benefits actually realized for the respective period to the extent such are
already included in the determination of Consolidated Net Income for the
applicable period; provided that the aggregate amount of all Additional
Cost-Savings and Adjustments included for all Fiscal Quarters included in all
Test Periods or Calculation Periods, as applicable, during the term of this
Agreement shall not exceed $7,500,000; and
 
(iv) in the case of any Specified Transaction to be consummated prior to the
date on which financial statements have been (or are required to be) delivered
pursuant to Section 8.01(a) for the Fiscal Quarter ending nearest to June 30,
2015, any calculation of compliance with Section 9.07 or 9.08 required to be
made on a “Pro Forma Basis” shall use the covenant levels applicable to the Test
Period ended nearest to June 30, 2015 set forth in Section 9.07 or 9.08, as the
case may be.
 
“Public Lender” shall have the meaning provided in Section 12.03(c).
 
“Qualified Preferred Stock” shall mean Preferred Equity of the Borrower other
than Disqualified Preferred Stock.
 
“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Effective Date.
 
“Radio One Securities” shall mean any Equity Interests or debt securities of the
Borrower or any of its Restricted Subsidiaries.
 
 “Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures which constitute real
property, including Leaseholds to the extent constituting an interest in real
property.
 
“Recipient” means (a) the Administrative Agent, (b) the Collateral Agent, and
(c) any Lender, as applicable.
 
 
 
24

--------------------------------------------------------------------------------

 
 
“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of any cash insurance proceeds or
condemnation awards payable (i) by reason of theft, loss, physical destruction,
damage, taking or any other similar event with respect to any property or assets
of the Borrower or any of its Restricted Subsidiaries (but not by reason of any
loss of revenues or interruption of business or operations caused thereby) and
(ii) under any policy of insurance required to be maintained under Section 8.03
(other than business interruption insurance).
 
 “Refinanced Term Loans” shall have the meaning provided in Section 12.12(d).
 
“Refinancing” shall mean the refinancing transactions described in Section
5.07(a).
 
“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements) and other
release documents and agreements entered into in connection with the
Refinancing.
 
“Register” shall have the meaning provided in Section 12.15.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Rejection Notice” shall have the meaning provided in Section 4.02(m).
 
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, partners, trustees, officers,
employees, shareholders, agents, advisors, attorney-in-fact and Controlling
persons of such Person and such Person’s Affiliates.
 
“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, or
migrating, into, through or upon any land or water or air, or otherwise entering
into the environment.
 
 “Replacement Term Loans” shall have the meaning provided in Section 12.12(d).
 
 “Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under applicable
regulations.
 
 “Required Lenders” shall mean, at any time, Lenders the sum of whose
outstanding Term Loans at such time represents at least a majority of the sum of
all outstanding Term Loans of all Lenders.
 
“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents (i) appears (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Borrower or of any such Restricted Subsidiary
(unless such appearance is related to the Credit Documents, the Revolving Loan
Documents or Liens created thereunder), or (ii) are subject to any Lien (other
than inchoate or banker’s Liens) in favor of any Person other than the
Collateral Agent for the benefit of the Secured Creditors.
 
 
 
25

--------------------------------------------------------------------------------

 
 
“Restricted Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person that is not an Unrestricted Subsidiary.
 
“Returns” shall have the meaning provided in Section 7.09.
 
“Revolver Intercreditor Agreement” shall mean an intercreditor agreement entered
into by and between the Administrative Agent and the Revolving Administrative
Agent, and acknowledged by the Borrower, substantially in the form attached
hereto as Exhibit C-1 or as otherwise approved by the Required Lenders.
 
“Revolving Administrative Agent”: the administrative agent for the secured
parties under the Revolving Loan Documents, together with its successors and
permitted assigns.
 
“Revolving Credit Agreement”:  the credit agreement evidencing the revolving
facility to be entered into after the Effective Date among the Borrower, the
Revolving Administrative Agent, and the other agents and lenders party thereto,
as amended, restated, supplemented, modified, replaced, substituted, extended or
refinanced from time to time in accordance with the terms hereof and thereof.
 
“Revolving Loan Documents”: the Revolving Credit Agreement and the related
guarantees, pledge agreements, security agreements, mortgages, notes and other
agreements and instruments entered into in connection with the Revolving Credit
Agreement, in each case as amended, restated, supplemented, modified, replaced,
substituted, extended or refinanced from time to time in accordance with the
terms hereof and thereof, the terms and conditions of which shall reflect
customary terms for Revolving Loan Documents of a similar size for a similarly
situated borrower in the same or similar industry.
 
“Revolving Loans”: the revolving loans made under the Revolving Credit
Agreement.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill
Company, Inc. and any successor owner of such division.
 
“Scheduled Existing Indebtedness” shall have the meaning provided in Section
5.07(b).
 
“Scheduled Term Loan Repayment” shall have the meaning provided in Section
4.02(b).
 
“Scheduled Term Loan Repayment Date” shall have the meaning provided in Section
4.02(b).
 
“SEC” shall have the meaning provided in Section 8.01(g).
 
“Section 4.04(b)(ii) Certificate” shall have the meaning provided in Section
4.04(b)(ii).
 
“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Security Agreement” shall have the meaning provided in Section 5.12.
 
“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement (excluding, for the avoidance of doubt, any Excluded Assets).
 
“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document.
 
“Senior Notes Intercreditor Agreement” shall mean that certain Parity Lien
Intercreditor Agreement, substantially in the form attached hereto as Exhibit
C-2.
 
“Senior Secured Notes” shall mean those certain 7.375% Senior Secured Notes due
2020 issued by the Borrower pursuant to the Senior Secured Notes Indenture in
the original aggregate principal amount of $350,000,000, as amended, restated,
modified and/or supplemented on or prior to the Effective Date, and as the same
may be further amended, restated modified and/or supplemented from time to time
in accordance with the terms hereof and thereof.
 
“Senior Secured Notes Documents” shall mean any and all agreements and
guaranties relating to the Senior Secured Notes, including but not limited to
the Senior Secured Notes and the Senior Secured Notes Indenture, as amended,
restated, modified and/or supplemented on or prior to the Effective Date, and as
the same may be further amended, restated, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof.
 
 
 
26

--------------------------------------------------------------------------------

 
 
“Senior Secured Notes Indenture” shall mean that certain Indenture, dated as of
April 17, 2015, between the Borrower, as issuer, and Wilmington Trust, National
Association, as trustee and collateral trustee, as amended, restated, modified
and/or supplemented on or prior to the Effective Date, and as the same may be
further amended, restated, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.
 
 “Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $5,000,000.
 
“Specified Transaction” shall mean any Permitted Acquisition, any other
Investment in an Acquired Entity or Business, any Subsidiary Designation, any
Asset Swaps, any Designated Tower Sales, any Significant Asset Sale (or, at the
option of the Borrower, any other disposition to a Person other than the
Borrower or a Restricted Subsidiary), any Dividend, any Debt Repurchase or any
other event that by the terms of this Agreement requires compliance on a “Pro
Forma Basis” with a test or covenant hereunder.
 
“SPV” shall have the meaning assigned to such term in Section 12.04(d).
 
“Stated Maturity” shall mean, with respect to any security, the date specified
in such security as the fixed date on which the final payment of principal of
such security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provisions providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).
 
“Station” shall mean a radio or television station operated to broadcast
commercial radio or television programming over signals within a specified
geographic area.
 
“Statutory Reserves” shall mean, for any day during any Interest Period for any
Borrowing of LIBOR Loans, the average maximum rate at which reserves (including
any marginal, supplemental or emergency reserves) are required to be maintained,
during such Interest Period under regulations issued from time to time
(including “Regulation D,” issued by the Board of Governors of the Federal
Reserve Bank of the United States (the “Reserve Regulations”) by member banks of
the United States Federal Reserve System in New York City with deposits
exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)).  Borrowings of LIBOR Loans shall be deemed to constitute
Eurodollar liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exceptions or offsets which may be available
from time to time to any Lender under the Reserve Regulations.
 
“Subject Affiliate Transfer” shall mean any transfer of any property or assets
of, or Equity Interests in, any Unrestricted Subsidiary to any Principal,
Principal Related Party, Permitted Group or Person of which more than 50% of the
Voting Stock is Beneficially Owned, directly or indirectly, by a Principal or a
Principal Related Party or a Permitted Group.
 
“Subordinated Indebtedness” shall mean, with respect to any Person, any
Indebtedness of such Person if the instrument creating or evidencing such
Indebtedness or pursuant to which such Indebtedness is outstanding expressly
provides that such Indebtedness is (i) if incurred by the Borrower, subordinated
in right of payment to the Obligations or (ii) if incurred by a Restricted
Subsidiary, subordinated in right of payment to the guarantee and other
obligations made by such Restricted Subsidiary pursuant to the Subsidiaries
Guaranty and the Obligations, as the same relate to a Restricted Subsidiary.
 
“Subsidiaries Guaranty” shall have the meaning provided in Section 5.10.
 
“Subsidiary” shall mean, with respect to any specified Person: (i) any
corporation, association, limited liability company or other business entity
(other than a partnership) of which more than 50% of the total voting power of
Voting Stock is at the time owned or controlled, directly or through another
Subsidiary, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof) and (ii) any partnership (a) the sole general
partner or the managing general partner of which is such Person or a Subsidiary
of such Person or (b) the only general partners of which are that Person or one
or more Subsidiaries of that Person (or any combination thereof), or (c) as to
which such Person and its Subsidiaries are entitled to receive more than 50% of
the assets of such partnership upon its dissolution.
 
“Subsidiary Designation” shall have the meaning provided in Section 8.14.
 
“Subsidiary Guarantor” shall mean each Domestic Restricted Subsidiary of the
Borrower (other than any Immaterial Subsidiary of the Borrower), in each case,
whether existing on the Effective Date or established, created or acquired after
the Effective Date, unless and until such time as the respective Domestic
Restricted Subsidiary is released from all of its obligations under the
Subsidiaries Guaranty in accordance with the terms and provisions thereof.
 
 
 
27

--------------------------------------------------------------------------------

 
 
“Swap Obligations” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
 
“Taxes” shall have the meaning provided in Section 4.04(a).
 
“Term Loan” shall mean the Initial Term Loans or any Extended Term Loans.
 
“Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01A directly below the column entitled
“Term Loan Commitment,” as the same may be terminated pursuant to Section 2.01
and/or 10.
 
“Term Loan Maturity Date” shall mean (i) with respect to Initial Term Loans,
December 31, 2018 and (ii) with respect to any Extended Term Loans, the date
specified in the applicable Extension Offer.
 
“Term Note” shall have the meaning provided in Section 2.05(a).
 
“Test Period” shall mean each period of four consecutive Fiscal Quarters of the
Borrower then last ended, in each case taken as one accounting period; provided
that in the case of any Test Period which includes any Fiscal Quarter ended on
or prior to December 31, 2015], the rules set forth in the immediately
succeeding sentence shall apply; provided, further, that in the case of
deter­min­ations of the Total Senior Secured Leverage Ratio, the Interest
Expense Coverage Ratio and the Total Leverage Ratio pursuant to this Agreement,
such further adjustments (if any) as described in the proviso to the definition
of  “Total Senior Secured Leverage Ratio”, “Interest Expense Coverage Ratio” or
“Total Leverage Ratio”, as the case may be, contained herein shall be made to
the extent applicable.  If the respective Test Period (i) includes the Fiscal
Quarter of the Borrower ended March 31, 2014, Consolidated EBITDA for such
Fiscal Quarter shall be deemed to be $31,016,306, (ii) includes the Fiscal
Quarter of the Borrower ended June 30, 2014, Consolidated EBITDA for such Fiscal
Quarter shall be deemed to be $37,567,337, (iii) includes the Fiscal Quarter of
the Borrower ended September 30, 2014, Consolidated EBITDA for such Fiscal
Quarter shall be deemed to be $34,750,562, and (iv) includes the Fiscal Quarter
of the Borrower ended December 31, 2014, Consolidated EBITDA for such Fiscal
Quarter shall be deemed to be $37,878,204.
 
“Title Company” shall have the meaning provided in Section 5.13.
 
“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.
 
“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Net Indebtedness on such date to (y) Consolidated EBITDA for
the Test Period most recently ended on or prior to such date; provided that (i)
for purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with clause (iii) of the definition of “Pro Forma Basis” contained
herein and (ii) for purposes of any calculation of the Total Leverage Ratio
pursuant to Sections 8.14, 9.03(vii), 9.03(viii), 9.03(xi), 9.04(xiv),
9.04(xvi), 9.05(xii), 9.05(xvii), 9.05(xviii), 9.05(xxii), 9.05(xxiii), 9.09(iv)
and 9.11(c), Consolidated Indebtedness shall be determined on a Pro Forma Basis
in accordance with the requirements of the definition of “Pro Forma Basis”
contained herein.
 
 “Total Senior Secured Leverage Ratio” shall mean, on any date of determination,
the ratio of (x) Consolidated Net Senior Secured Indebtedness on such date to
(y) Consolidated EBITDA for the Test Period most recently ended on or prior to
such date; provided that (i) for purposes of any calculation of the Total Senior
Secured Leverage Ratio pursuant to this Agreement, Consolidated EBITDA shall be
determined on a Pro Forma Basis in accordance with clause (iii) of the
definition of “Pro Forma Basis” contained herein and (ii) for purposes of any
calculation of the Total Senior Secured Leverage Ratio pursuant to Sections
8.14, 9.03(vii), 9.03(viii), 9.03(xi), 9.04(xiv), 9.04(xvi), 9.05(xii),
9.05(xvii), 9.05(xviii), 9.05(xxii), 9.05(xxiii), 9.09(iv) and 9.11(c) only,
Consolidated Senior Secured Indebtedness shall be determined on a Pro Forma
Basis in accordance with the requirements of the definition of “Pro Forma Basis”
contained herein.
 
“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments of each of the Lenders at such time.  The Total Term Loan Commitment
on the Effective Date (prior to giving effect to the termination thereof on such
date pursuant to Section 2.01) equals $350,000,000.
 
 “Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, including Term Loans and Extended Term Loans.
 
 
 
28

--------------------------------------------------------------------------------

 
 
“Transaction” shall mean, collectively, (i) the consummation of the Acquisition
and the other transactions contemplated by the Acquisition Documents including
the Comcast Note and the execution, delivery and performance by any Credit Party
thereunder, (ii) the issuance of the Senior Secured Notes on the Effective Date,
(iii) the obtaining of the consent of holders of the Existing Notes to permit
the Acquisition, the Refinancing and the issuance of the Senior Secured Notes,
(iv) the consummation of the Refinancing, (v) the execution, delivery and
performance by each Credit Party of the Credit Documents to which it is a party,
the incurrence of Loans on the Effective Date and the use of proceeds thereof,
and (vi) the payment of all fees and expenses incurred in connection with the
foregoing.
 
“Treasury Rate” means, with respect to any Repayment Event, the yield to
maturity at a time of computation of United States Treasury securities with a
constant maturity (as determined by the Administrative Agent in good faith based
on publicly available market data) most nearly equal to the period from the
applicable Repayment Event date to the second anniversary of the Effective Date;
provided, however, that if the period from the applicable Repayment Event date
to the second anniversary of the Effective Date is not equal to the constant
maturity of a United States Treasury security for which a weekly average yield
is given, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year will be used.
 
“TV One” shall have the meaning provided in the recitals hereto.
 
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.
 
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
 
“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets (excluding any accrued
but unpaid contributions).
 
“United States” and “U.S.” shall each mean the United States of America.
 
“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents are not Restricted.
 
“Unrestricted Subsidiary” shall mean:
 
(a) as of the Effective Date any entity set forth on Schedule 1.01C;
 
(b) any other Subsidiary of the Borrower that is designated by the board of
directors of the Borrower as an Unrestricted Subsidiary pursuant to a board
resolution and in accordance with Section 8.14, but only to the extent that such
Subsidiary:
 
(i) has no Indebtedness other than Non-Recourse Debt;
 
(ii) is not party to any agreement, contract, arrangement or understanding with
the Borrower or any Restricted Subsidiary of the Borrower unless the terms of
any such agreement, contract, arrangement or understanding are no less favorable
to the Borrower or such Restricted Subsidiary than those that might be obtained
at the time from Persons who are not Affiliates of the Borrower;
 
(iii) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (A) to subscribe
for additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and
 
(iv) has not guaranteed or otherwise directly or indirectly provided credit
support for any then outstanding Indebtedness of the Borrower or any of its
Restricted Subsidiaries; and
 
(c) any Subsidiary of an Unrestricted Subsidiary;
 
provided that if, at any time, any Unrestricted Subsidiary would fail to meet
the requirements of an “Unrestricted Subsidiary” set forth above in this
definition, then such Unrestricted Subsidiary shall be deemed to be a Restricted
Subsidiary of the Borrower and be required to take all actions required by
Section 8.11(f); provided, however, that if the Borrower is not in compliance
with clauses (i), (ii) and (iii) of Section 8.14 and Sections 9.01, 9.04 or 9.05
after giving effect to such deemed designation, such non-compliance shall be
treated as a breach of such Section and constitute an Event of Default.
 
 
 
29

--------------------------------------------------------------------------------

 
 
“Unsecured Indebtedness” shall mean any Indebtedness of the Borrower or any of
its Restricted Subsidiaries that is not Permitted Secured Indebtedness.
 
“U.S. Foreign Holding Company” shall mean, as to any Person, any Subsidiary of
such Person that qualifies as a Foreign Subsidiary pursuant to clause (ii) of
the definition thereof.
 
“U.S. Lender” shall have the meaning provided in Section 4.04(d).
 
“Voting Stock” of any Person as of any date shall mean the Equity Interests of
such Person that is at the time entitled (without regard to the occurrence of
any contingency) to vote in the election of the board of directors of such
Person.
 
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
or Preferred Equity, as the case may be, at any date, the quotient obtained by
dividing (a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Preferred
Equity multiplied by the amount of such payment; by (b) the sum of all such
payments.
 
“Wholly-Owned Domestic Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Restricted Subsidiary of such Person which is a Domestic
Subsidiary.
 
“Wholly-Owned Foreign Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Restricted Subsidiary of such Person which is a Foreign Subsidiary.
 
“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is also a Restricted Subsidiary of
such Person.
 
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 90%
of whose outstanding Equity Interests is at the time owned by such Person and/or
one or more Wholly-Owned Subsidiaries of such Person and any other outstanding
Equity Interests are owned by officers, directors or employees of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time (other than,
in the case of a Subsidiary of the Borrower with respect to the preceding
clauses (i) and (ii), director’s qualifying shares and/or other nominal amount
of shares required to be held by Persons other than the Borrower and its
Subsidiaries under applicable law).
 
1.02. Other Definitional Provisions
 
(a)  Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Credit Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP, (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) unless the context otherwise requires, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Equity Interests, securities, revenues, accounts,
leasehold interests and contract rights, (v) the word “will” shall be construed
to have the same meaning and effect as the word “shall”, (vi) unless the context
otherwise requires, any reference herein (A) to any Person shall be construed to
include such Person’s permitted successors and assigns and (B) to the Borrower
or any other Credit Party shall be construed to include the Borrower or such
Credit Party as debtor and debtor-in-possession and any receiver or trustee for
the Borrower or any other Credit Party, as the case may be, in any insolvency or
liquidation proceeding, (vii) references to “knowledge” or similar phrases
referring to “knowledge” shall be interpreted to mean the actual knowledge of an
Authorized Officer of the applicable Person (or, if no Person is specified, an
Authorized Officer of the Borrower and the other Credit Parties), (viii) the
words “asset” and “property” shall be construed as having the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and (ix)
all references to any Governmental Authority, shall include any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof.
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(e) For purposes of determining compliance with Section 9.05 at any time, in the
event that any Investment meets the criteria of one or more than one of the
categories of transactions permitted pursuant to any clause of Section 9.05,
such transaction (or portion thereof) at any time shall be permitted under one
or more of such clauses as reasonably determined, without duplication, by the
Borrower at such time.
 
 
 
30

--------------------------------------------------------------------------------

 
 
1.03. Rounding
 
.  Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).
 
1.04. Calculations; Computations.  
 
(a)  The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Borrower to the Administrative Agent);
provided that, (i) except as otherwise specifically provided herein, all
computations of Excess Cash Flow, and all computations and all definitions
(including accounting terms) used in determining compliance with 8.14, 9.02(v),
9.03(vii), 9.03(viii), 9.03(xi), 9.04(xiv), 9.04(xvi), 9.05(xii), 9.05(xvi),
9.05(xvii), 9.05(xviii), 9.05(xxii), 9.05(xxiii), 9.07, 9.08, 9.09(iv) and
9.11(c) shall utilize GAAP and policies in conformity with those used to prepare
the audited financial statements of the Borrower referred to in Section 7.05(a)
for the Fiscal Year ended December 31, 2014, (ii) notwithstanding anything to
the contrary contained herein, all such financial statements shall be prepared,
and all financial covenants contained herein or in any other Credit Document
shall be calculated, in each case, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof; (iii) to the extent expressly provided herein, certain
calculations shall be made on a Pro Forma Basis; and (iv) except as otherwise
expressly provided herein, for purposes of calculating financial terms, all
covenants and related definitions, all such calculations based on the operations
of the Borrower and its Restricted Subsidiaries on a consolidated basis shall be
made without giving effect to the operations of any Unrestricted Subsidiaries.
 
(b) All computations of interest and other Fees hereunder shall be made on the
basis of a year of 360 days (except for interest calculated by reference to the
Prime Lending Rate, which shall be based on a year of 365 or 366 days, as
applicable) for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or Fees are
payable.
 
1.05. References to Agreements, Laws, Etc.
 
  Unless otherwise expressly provided herein, (a) references to organizational
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, amendments and
restatements, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, amendments and
restatements, restatements, extensions, supplements and other modifications are
permitted by the Credit Documents; and (b) references to any law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law (including by succession of comparable
successor laws).
 
1.06. Timing of Payment of Performance.  
 
When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day (except where otherwise expressly provided herein).
 
1.07. Certifications.  
 
All certifications to be made hereunder by an officer or representative of a
Credit Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Credit Party, on such Credit Party’s behalf
and not in such Person’s individual capacity.
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
SECTION 2. Amount and Terms of Credit
 
.
 
2.01. The Commitments
 
.  Subject to and upon the terms and conditions set forth herein, each Lender
with a Term Loan Commitment severally agrees to make a term loan or term loans
(each, a “Term Loan” and, collectively, the “Term Loans”) to the Borrower, which
Term Loans (i) shall be incurred pursuant to a single drawing on the Effective
Date (such Term Loans made on the Effective date, the “Initial Term Loans”),
(ii) shall be denominated in Dollars, (iii) except as hereinafter provided,
shall, at the option of the Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or LIBOR Loans, provided that except as
otherwise specifically provided in Section 2.10(b), all Term Loans comprising
the same Borrowing shall at all times be of the same Type, and (iv) shall be
made by each such Lender in that aggregate principal amount which does not
exceed the Term Loan Commitment of such Lender on the Effective Date.  Once
repaid, Term Loans incurred hereunder may not be reborrowed.
 
2.02. [Intentionally Omitted]
 
.
 
2.03. [Intentionally Omitted]
 
.
 
2.04. [Intentionally Omitted]
 
.
 
2.05. Notes.
 
(a)  The Borrower’s obligation to pay the principal of, and interest on, the
Loans made by each Lender shall be evidenced in the Register maintained by the
Administrative Agent pursuant to Section 12.15 and shall, if requested by such
Lender, also be evidenced by a promissory note duly executed and delivered by
the Borrower substantially in the form of Exhibit B, with blanks appropriately
completed in conformity herewith (each, a “Term Note” and, collectively, the
“Term Notes”).
 
(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby.  Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.
 
(c) Notwithstanding anything to the contrary contained above in this Section
2.05 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time specifically request the delivery of such Notes.  No failure
of any Lender to request or obtain a Note evidencing its Loans to the Borrower
shall affect or in any manner impair the obligations of the Borrower to pay the
Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents.  Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (b).  At any time
when any Lender requests the delivery of a Note to evidence any of its Loans,
the Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.
 
 
 
32

--------------------------------------------------------------------------------

 
 
2.06. Conversions
 
.  The Borrower shall have the option to convert, on any Business Day, all or a
portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Loans made pursuant to one or more Borrowings (so long as of
the same Tranche) of one or more Types of Loans into a Borrowing (of the same
Tranche) of another Type of Loan, provided that, (i) except as otherwise
provided in Section 2.10(b), LIBOR Loans may be converted into Base Rate Loans
only on the last day of an Interest Period applicable to the Loans being
converted and no such partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of such LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount applicable thereto, (ii)
Base Rate Loans may not be converted into LIBOR Loans if any Event of Default
exists pursuant to Section 10 on the date of conversion, (iii) if any Event of
Default (other than as referred to in preceding clause (ii)) is in existence on
the date of the proposed conversion of a LIBOR Loan, (x) Base Rate Loans may not
be converted into LIBOR Loans if the Administrative Agent or the Required
Lenders have notified the Borrower that conversions will not be permitted during
the existence of such Event of Default and (y) in the absence of the
notification referred to in preceding clause (x), Base Rate Loans may only be
converted into LIBOR Loans with an Interest Period of one (1) month, and (iv) no
conversion pursuant to this Section 2.06 shall result in more than six (6)
Borrowings of LIBOR Loans.  Each such conversion shall be effected by the
Borrower by giving the Administrative Agent at the Notice Office prior to 1:00
P.M. (New York City time) at least (x) in the case of conversions of Base Rate
Loans into LIBOR Loans, three Business Days’ prior notice and (y) in the case of
conversions of LIBOR Loans into Base Rate Loans, one Business Day’s prior notice
(each, a “Notice of Conversion/Continuation”), in each case substantially in the
form of Exhibit A-1, appropriately completed to specify the Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Loans were
incurred and, if to be converted into LIBOR Loans, the Interest Period to be
initially applicable thereto.  The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Loans.
 
2.07. Pro Rata Borrowings
 
.  All Borrowings of Term Loans under this Agreement shall be incurred from the
Lenders pro rata on the basis of their Term Loan Commitments.  It is understood
that no Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.
 
2.08. Interest.
 
(a)  The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Base Rate Loan from the date of Borrowing (including conversion
from a LIBOR Loan) thereof until the conversion of such Base Rate Loan to a
LIBOR Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum
which shall be equal to the sum of the relevant Applicable Margin plus the Base
Rate, each as in effect from time to time.
 
(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each LIBOR Loan from the date of Borrowing (including conversion from
a Base Rate Loan) thereof until the conversion of such LIBOR Loan to a Base Rate
Loan pursuant to Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum
which shall, during each Interest Period applicable thereto, be equal to the sum
of the relevant Applicable Margin as in effect from time to time during such
Interest Period plus the LIBO Rate for such Interest Period.
 
(c) Upon the occurrence and during the continuance of an Event of Default under
Section 10.01 or 10.05, overdue principal (and, after the occurrence and during
the continuance of any Event of Default, upon notification to the Borrower by
the Administrative Agent at the direction of the Required Lenders, all
principal) in respect of each outstanding Loan shall bear interest at a rate per
annum equal to the rate which is 2% in excess of the rate otherwise applicable
to such Loans. In addition, to the extent permitted by applicable law, at the
election of the Required Lenders, (i) overdue interest in respect of each Loan
shall bear interest at a rate per annum equal to the rate which is 2% in excess
of the rate then borne by such Loans and (ii) all other overdue amounts payable
hereunder and under any other Credit Document shall bear interest at a rate per
annum equal to the rate which is 2% in excess of the rate applicable to Loans
that are maintained as Base Rate Loans from time to time.  Interest that accrues
under this Section 2.08(c) shall be payable promptly upon written demand.
 
(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full or in part of all
outstanding Base Rate Loans of any Tranche, and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, promptly upon written
demand, and (ii) in respect of each LIBOR Loan, (x) on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on each date occurring at three month intervals after
the first day of such Interest Period, and (y) on the date of any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, promptly upon demand.
 
(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBOR Loans and shall promptly notify the Borrower and the Lenders
thereof.  Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.
 
 
 
33

--------------------------------------------------------------------------------

 
 
2.09. Interest Periods
 
. At the time the Borrower gives any Notice of Conversion/Continuation in
respect of the making of, or conversion into, any LIBOR Loan (in the case of the
initial Interest Period applicable thereto) or prior to 1:00 P.M. (New York City
time) on the third Business Day prior to the expiration of an Interest Period
applicable to such LIBOR Loan (in the case of any subsequent Interest Period),
the Borrower shall have the right to elect the interest period (each, an
“Interest Period”) applicable to such LIBOR Loan, which Interest Period shall,
at the option of the Borrower, be (x) a one, two, three, six or, if approved by
each Lender with Loans and/or Commitments under the relevant Tranche, nine or
twelve month period or (y) if agreed by the Administrative Agent in its sole
discretion, such other periods not to exceed one month, provided that (in each
case):
 
(i) all LIBOR Loans comprising a Borrowing shall at all times have the same
Interest Period;
 
(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of Borrowing of such LIBOR Loan (including the date of any conversion thereto
from a Base Rate Loan) and each Interest Period occurring thereafter in respect
of such LIBOR Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;
 
(iii) if any Interest Period for a LIBOR Loan begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;
 
(iv) if any Interest Period for a LIBOR Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;
 
(v) no Interest Period may be selected at any time when an Event of Default
under Section 10 is in existence;
 
(vi) if any Event of Default (other than as referred to in preceding clause (v))
is in existence, (x) no Interest Period may be selected if the Administrative
Agent or the Required Lenders have notified the Borrower that the selection of
new Interest Periods will not be permitted during the existence of such Event of
Default and (y) in the absence of the notification referred to in preceding
clause (x), no Interest Period with a duration in excess one (1) month may be
selected;
 
(vii) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the Maturity Date for such Tranche of
Loans; and
 
(viii) no Interest Period in respect of any Borrowing of Term Loans shall be
selected which extends beyond any date upon which a mandatory repayment of such
Term Loans will be required to be made under Section 4.02(b) if the aggregate
principal amount of such Term Loans which have Interest Periods which will
expire after such date will be in excess of the aggregate principal amount of
such Term Loans then outstanding less the aggregate amount of such required
repayment.
 
If by 1:00 P.M. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBOR Loans, the
Borrower has failed to elect a new Interest Period to be applicable to such
LIBOR Loans as provided above, the Borrower shall be deemed to have elected to
continue such LIBOR Loans as LIBOR Loans with an Interest Period of one (1)
month effective as of the expiration date of such current Interest Period;
provided that if the Borrower is not permitted to elect a new Interest Period to
be applicable to such LIBOR Loans as provided above, the Borrower shall be
deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective as of the expiration date of such current Interest Period.
 
 
 
34

--------------------------------------------------------------------------------

 
 
2.10. Increased Costs, Illegality, etc.
 
(a)  In the event that any Lender shall have reasonably determined (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto but, with respect to clause (i) or (iii)(z) below, may
be made only by the Administrative Agent or the Required Lenders):
 
(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of LIBO Rate; or
 
(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loan
because (x) of any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to:  (A) a change in the
basis of taxation of payment to the Administrative Agent or any Lender of the
principal of or interest on the Loans or the Notes or any other amounts payable
hereunder (except for changes in Excluded Taxes) or (B) a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the LIBO Rate and/or
(y) the LIBO Rate with respect to such LIBOR Loan does not adequately and fairly
reflect the cost to such Lender of funding such LIBOR Loan; or
 
(iii) at any time, that the making or continuance of any LIBOR Loan has been
made (x) unlawful by any law or governmental rule, regulation or order, (y)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the London interbank market;
 
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other
Lenders).  Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of
Conversion/Continuation given by the Borrower with respect to LIBOR Loans which
have not yet been incurred (including by way of conversion) shall be deemed
rescinded by the Borrower, (y) in the case of clause (ii) above, the Borrower
agrees, subject to the provisions of Section 2.11(b) (to the extent applicable),
to pay to such Lender, within 10 Business Days of such Lender’s written request
therefor (including reasonably supporting documentation therefor), such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its sole discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of clause (iii)
above, the Borrower shall take one of the actions specified in Section 2.10(b)
as promptly as possible and, in any event, within the time period required by
law.
 
(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii), the Borrower may, and in the case of a LIBOR Loan
affected by the circumstances described in Section 2.10(a)(iii), the Borrower
shall, either (x) if the affected LIBOR Loan is then being made initially or
pursuant to a conversion, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed in writing) on the same date that the
Borrower was notified by the affected Lender or the Administrative Agent
pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, require the affected Lender to convert such LIBOR Loan
into a Base Rate Loan, provided that, if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).
 
 
 
35

--------------------------------------------------------------------------------

 
 
(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the Borrower agrees to pay to such Lender, within 10
Business Days of its written demand (including documentation reasonably
supporting such request) therefor, such additional amounts as shall be required
to compensate such Lender or such other corporation for the increased cost to
such Lender or such other corporation or the reduction in the rate of return to
such Lender or such other corporation as a result of such increase of
capital.  In determining such additional amounts, each Lender will act
reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 2.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto.  Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 2.10(c),
will give prompt written notice thereof to the Borrower, which notice shall show
in reasonable detail the basis for calculation of such additional amounts.
 
(d) Notwithstanding anything in this Agreement to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, shall be deemed to be a change after the
Effective Date in a requirement of law or government rule, regulation or order,
regardless of the date enacted, adopted, issued or implemented (including for
purposes of this Section 2.10), other than any final rules, regulations, orders,
requests, guidelines or directives under the Dodd-Frank Wall Street Reform and
Consumer Protection Act that the Lenders are required to comply with prior to
the date of this Agreement (it being understood that payments required as a
result of this Section 2.10(d) are subject to the provisions of Section 2.11(b),
as and to the extent provided therein).
 
2.11. Compensation.
 
(a) The Borrower agrees to compensate each Lender within 10 Business Days of its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation) and calculation of the amount of such
compensation, for all actual losses, reasonable, out of pocket expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBOR Loans but excluding loss of
anticipated profits) which such Lender may sustain:  (i) if for any reason
(other than a default by such Lender or the Administrative Agent) a Borrowing
of, or conversion from or into, LIBOR Loans does not occur on a date specified
therefor in a Notice of Conversion/Continuation (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 2.10(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 4.01, Section 4.02 or as a result of an acceleration of the Loans
pursuant to Section 10) or conversion of any of its LIBOR Loans occurs on a date
which is not the last day of an Interest Period with respect thereto; (iii) if
any prepayment of any of its LIBOR Loans is not made on any date specified in a
notice of prepayment given by the Borrower; or (iv) as a consequence of (x) any
other default by the Borrower to repay LIBOR Loans when required by the terms of
this Agreement or any Note held by such Lender or (y) any election made pursuant
to Section 2.10(b).
 
(b) Notwithstanding anything to the contrary, with respect to any Lender’s or
any participant’s claim for compensation under Section 2.10(a) or 4.04, the
Borrower shall not be required to compensate such Lender for any amount incurred
more than one hundred and eighty (180) days prior to the date that such Lender
notifies the Borrower of the event that gives rise to such claim; provided that,
if the circumstance giving rise to such claim is retroactive, then such 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
 
2.12. Change of Lending Office
 
.  Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii) or (iii), Section 2.10(c) or Section 4.04 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage in any material respect, with the
object of avoiding the consequence of the event giving rise to the operation of
such Section.  Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections 2.10
and 4.04.
 
 
 
36

--------------------------------------------------------------------------------

 
 
2.13. Extension of Term Loans.
 
(a)              Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of Term Loans with a like Maturity Date on a
pro rata basis (based on the aggregate outstanding principal or committed amount
of the respective Term Loans with a like Maturity Date) and on the same terms to
each such Lender, the Borrower is hereby permitted to consummate from time to
time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the Maturity Date of each such Lender’s Term
Loans and otherwise modify the terms of such Term Loans pursuant to the terms of
the relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans (and related amounts
outstanding)) (each, an “Extension” and each group of Term Loans so extended
shall constitute a separate Tranche of Term Loans from which they were
converted), so long as the following terms and conditions are satisfied or
waived by the applicable Extending Term Loan Lenders:
 
(i)       immediately prior to any Extension and after giving effect thereto, no
Event of Default shall have occurred and be continuing;
 
(ii)       to the extent required by the applicable Extending Term Loan Lenders,
all of the representations and warranties set forth in Section 7 of the Credit
Agreement and each other Credit Document shall be true and correct in all
material respects on the date of the Extension, both before and after giving
effect to the Extension, with the same effect as though such representations and
warranties had been made on and as of the date of the Extension, except to the
extent such representations and warranties expressly relate to an earlier date;
 
(iii)       in the case of any Extension with respect to Term Loans, except as
to interest rates, fees, premium, amortization, final maturity, optional and
mandatory prepayment provisions (which shall, subject to immediately succeeding
proviso, be determined by the Borrower and the relevant Lenders and set forth in
the relevant Extension Offer), the Term Loans of any Lender that agrees to an
Extension with respect to such Term Loans (each, an “Extending Term Lender”)
extended pursuant to any Extension (“Extended Term Loans”) shall have the same
terms as the Tranche of Term Loans subject to such Extension Offer; provided
that (1) the final maturity date of any Extended Term Loans shall be no earlier
than the then Latest Maturity Date hereunder, (2) the Weighted Average Life to
Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans extended thereby, and (3)
any Extended Term Loans shall participate on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer except for repayments required upon a Maturity Date applicable
to any Tranche of Term Loans;
 
(iv)       if the aggregate principal amount of Term Loans (calculated on the
face amount thereof) in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans of such Lenders shall be extended ratably up to such
maximum amount based on the respective principal or committed amounts (but not
to exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer (it being understood, for the avoidance of doubt,
that in no event shall the Terms Loans after giving effect to an Extension
exceed the Total Term Loan Commitment on the Effective Date);
 
(v)       all documentation in respect of such Extension shall be consistent
with the foregoing; and
 
(vi)       any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower.
 
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           An Extension shall not constitute a voluntary or mandatory
repayment or prepayment for purposes of Sections 4.01 and 4.02 and no Extension
Offer is required to be in any minimum amount or any minimum increment, provided
that the Borrower may at its election specify a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Term Loans to be extended. The
Administrative Agent and the Lenders hereby consent to the Extensions and the
other transactions contemplated by this Section 2.13 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Term Loans on such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 4.02 and 4.03) or any other Credit
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.13.
 
(c)              No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than the consent of each Lender
agreeing to such Extension with respect to its Term Loans. All Extended Term
Loans and all obligations in respect thereof shall be Obligations under this
Agreement and the other Credit Documents that are secured by the Collateral on a
pari passu basis with all other applicable Obligations under this Agreement and
the other Credit Documents. The Lenders hereby irrevocably authorize the
Administrative Agent and the Collateral Agent to enter into customary amendments
to this Agreement and the other Credit Documents with the Borrower as may be
necessary or appropriate in order to establish Tranches of Extended Terms Loans
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such Tranches of Extended Term Loans on terms
consistent with this Section 2.13 (each, an “Extension Amendment”). Each
Extension Amendment entered into with the Borrower by the Administrative Agent
or the Collateral Agent hereunder shall be binding and conclusive on the
Lenders. The Effectiveness of each Extension Amendment shall be subject to, to
the extent reasonably requested by the Extending Term Loan Lenders, receipt by
the Administrative Agent of reaffirmation agreement and/or such amendments to
the Security Documents as may be reasonably requested by the Administrative
Agent in order to ensure that the Extended Term Loans are provided with the
benefit of the applicable Credit Documents.
 
(d)              In connection with any Extension, the Borrower shall provide
the Administrative Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures (including, without limitation,
rendering timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.13.
 
 
 
38

--------------------------------------------------------------------------------

 
 
SECTION 3. Fees; Call Protection.
 
3.01. Fees.
 
 The Borrower agrees to pay to the Administrative Agent such fees as may be
agreed to in writing from time to time by the Borrower or any of its Restricted
Subsidiaries and the Administrative Agent. The Total Term Loan Commitment (and
the Term Loan Commitment of each Lender) shall terminate in its entirety on the
Effective Date (after giving effect to the incurrence of Term Loans on such
date).
 
3.02. Call Protection.
 
  In the event all or any portion of the Term Loans (i) are repaid through any
voluntary repayments, (ii) are repriced (or effectively refinanced) through any
waiver, consent or amendment (in each case, in connection with any waiver,
consent or amendment to the Term Loans the result of which would be the lowering
of the effective interest cost or the weighted average yield of the Term Loans
or the incurrence of any debt financing having an effective interest cost or
weighted average yield that is less than the effective interest cost or weighted
average yield of the Term Loans), (iii) are prepaid pursuant to Section 4 (other
than Sections 4.02(b), 4.02(e), 4.02(f) and 4.02(g) or (iv) become due and
payable pursuant to Section 10 (the events described in clauses (i), (ii), (iii)
and (iv), each a “Repayment Event”), in each case on or prior to the second
anniversary of the Effective Date, such repayments or repricings will be made
with a prepayment premium in an amount equal to the present value of the
principal amount of such Term Loans multiplied by the sum of (x) the LIBO Rate
(assuming an Interest Period of three months in effect on the date on which the
applicable notice of repayment or repricing is given) plus (y) 4.50% per annum,
in each case of clauses (x) and (y), calculated from the date of such repayment
or repricing until the second anniversary of the Effective Date (computed on the
basis of actual days elapsed over a year of 360 days and using a discount rate
equal to the Treasury Rate as of such prepayment date plus 50 basis points).
 
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 4. Prepayments; Payments; Taxes.
 
4.01. Voluntary Prepayments.
 
(a)  The Borrower shall have the right to prepay the Loans, without premium or
penalty (except as, and to the extent, provided in Section 3.02) in whole or in
part at any time and from time to time on the following terms and
conditions:  (i) the Borrower shall give the Administrative Agent prior to 1:00
P.M. (New York City time) at the Notice Office (x) at least one Business Day’s
prior written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay Base Rate Loans and (y) at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay LIBOR Loans, which notice (in each case) shall specify which
Term Loans shall be prepaid, the amount of such prepayment and the Types of
Loans to be prepaid and, in the case of LIBOR Loans, the specific Borrowing or
Borrowings pursuant to which such LIBOR Loans were made, and which notice the
Administrative Agent shall promptly transmit to each of the Lenders; (ii) each
partial prepayment of Term Loans pursuant to this Section 4.01(a) shall be in an
aggregate principal amount of at least $1,000,000 and integral multiples of
$1,000,000 (or such lesser amount as is acceptable to the Administrative Agent
in any given case), provided that if any partial prepayment of LIBOR Loans made
pursuant to any Borrowing shall reduce the outstanding principal amount of LIBOR
Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto, then such Borrowing may not be continued as
a Borrowing of LIBOR Loans (and same shall automatically be converted into a
Borrowing of Base Rate Loans) and any election of an Interest Period with
respect thereto given by the Borrower shall have no force or effect; (iii) each
prepayment pursuant to this Section 4.01(a) in respect of any Loans made
pursuant to a Borrowing shall be applied pro rata among the Loans comprising
such Borrowing; (iv) each voluntary prepayment of Term Loans pursuant to this
Section 4.01(a) shall reduce the then remaining Scheduled Term Loan Repayments
in the order designated in writing by the Borrower to the Administrative Agent
or, in the absence of such designation, in direct order of maturity and (v) for
each of the first two years following the Effective Date, the aggregate amount
of voluntary prepayments made pursuant to this Section 4.01(a) shall not exceed
10% of the aggregate principal amount of Loans outstanding.
 
(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, amendments, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 12.12(b), the Borrower may, upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
repay all Loans of such Lender (including all amounts, if any, owing pursuant to
Section 2.11(a)), together with accrued and unpaid interest, Fees and all other
amounts then owing to such Lender (or owing to such Lender with respect to each
Tranche which gave rise to the need to obtain such Lender’s individual consent)
in accordance with, and subject to the requirements of, said Section 12.12(b),
so long as the consents, if any, required by Section 12.12(b) in connection with
the repayment pursuant to this clause (b) shall have been obtained.  Each
prepayment of Term Loans pursuant to this Section 4.01(b) shall reduce the then
remaining Scheduled Term Loan Repayments on a pro rata basis (based upon the
then remaining principal amount of each such Scheduled Term Loan Repayment after
giving effect to all prior reductions thereto).
 
4.02. Mandatory Repayments.
 
(a)   [Intentionally Omitted].
 
(b) In addition to any other mandatory repayments pursuant to this Section 4.02,
(x) on each Quarterly Payment Date, beginning with the Quarterly Payment Date
occurring in September, 2015 and ending with the Quarterly Payment Date
occurring in September, 2018, the Borrower shall be required to repay a
principal amount of Term Loans, to the extent then outstanding, equal to ¼ of 1%
of the aggregate initial principal amount of all Term Loans incurred by the
Borrower pursuant to Section 2.01 on the Effective Date and (y) on the Term Loan
Maturity Date, the Borrower shall be required to repay in full the entire
principal amount of the Term Loans then outstanding (each Quarterly Payment Date
described above and the Term Loan Maturity Date, a “Scheduled Term Loan
Repayment Date” and with each such repayment pursuant to this Section 4.02(b),
as the same may be reduced as provided in Section 4.01(a), 4.01(b) or 4.02(h), a
“Scheduled Term Loan Repayment”).
 
(c) [Intentionally Omitted].
 
(d) In addition to any other mandatory repayments pursuant to this Section 4.02,
within five Business Days after each date on or after the Effective Date upon
which the Borrower or any of its Restricted Subsidiaries receives any cash
proceeds from any issuance or incurrence by the Borrower or any of its
Restricted Subsidiaries of Indebtedness (other than Indebtedness permitted to be
incurred pursuant to Section 9.04), Disqualified Preferred Stock  or Designated
Preferred Stock (other than Disqualified Preferred Stock or Designated Preferred
Stock permitted to be issued pursuant to Section 9.11(c)) an amount equal to
100% of the Net Cash Proceeds of the respective issuance or incurrence of
Indebtedness, Disqualified Preferred Stock or Designated Preferred Stock shall
be applied on such date as a mandatory repayment and/or commitment reduction in
accordance with the requirements of Sections 4.02(h), (i) and (m).
 
 
 
40

--------------------------------------------------------------------------------

 
 
(e) In addition to any other mandatory repayments pursuant to this Section 4.02,
within five Business Days after each date on or after the Effective Date upon
which the Borrower or any of its Restricted Subsidiaries receives any proceeds
in the form of cash or Cash Equivalents from any Asset Sale (including any
Subject Affiliate Transfer, but excluding (1) sales of assets pursuant to
Sections 9.02(i), (ii), (iii), (v), (vi), (vii), (viii), (ix), (x), (xii),
(xiii), (xiv), (xvii), (xviii), (xix) and (xxi), (2) Designated Sales permitted
to be consummated pursuant to Section 9.02(xx) and (3) any other sale, transfer
or disposition (for such purpose, treating any series of related sales,
transfers, or dispositions as a single such transaction) that involves
properties or assets having a Fair Market Value of less than $1,000,000), an
amount equal to 100% of the Net Sale Proceeds in excess of $5,000,000 in the
aggregate following the Effective Date shall be applied on such date as a
mandatory repayment in accordance with the requirements of Sections 4.02(h), (i)
and (m); provided, however, that such Net Sale Proceeds shall not be required to
be so applied on such date so long as no Event of Default then exists and such
Net Sale Proceeds shall be used to purchase assets (other than inventory and
working capital) used or to be used in a Permitted Business owned by the
Borrower or a Restricted Subsidiary, in each case within 365 days following the
date of such Asset Sale (or, if the Borrower or Restricted Subsidiary enters
into a legally binding commitment to reinvest such Net Sale Proceeds within 365
days following the receipt thereof, within 180 days after such original 365-day
period); and provided further, that if all or any portion of such Net Sale
Proceeds not required to be so applied as provided above in this Section 4.02(e)
are not so reinvested within the time period indicated (or such earlier date, if
any, as the Borrower or the relevant Restricted Subsidiary determines not to
reinvest the Net Sale Proceeds from such Asset Sale as set forth above), such
remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this Section 4.02(e)
without regard to the preceding proviso.
 
(f) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, on each Excess Cash Flow Calculation Date, an
amount equal to the Applicable Excess Cash Flow Percentage of the Excess Cash
Flow for the related Excess Cash Flow Calculation Period shall be applied as a
mandatory repayment and/or commitment reduction in accordance with the
requirements of Sections 4.02(h), (i) and (m); provided that repayments of
principal of Loans made as a voluntary prepayment pursuant to Section 4.01 with
internally generated funds during the applicable Excess Cash Flow Calculation
Period shall reduce on a dollar-for-dollar basis the amount of such mandatory
repayment and/or commitment reduction otherwise required on the applicable
Excess Cash Flow Calculation Date pursuant to this Section 4.02(f).
 
(g) In addition to any other mandatory repayments pursuant to this Section 4.02,
within five Business Days after each date on or after the Effective Date upon
which the Borrower or any of its Restricted Subsidiaries receives any cash
proceeds from any Recovery Event (other than Recovery Events where the Net Cash
Proceeds therefrom do not exceed $5,000,000 in the aggregate in any Fiscal
Year), an amount equal to 100% of the Net Cash Proceeds from such Recovery Event
shall be applied on such date as a mandatory repayment in accordance with the
requirements of Sections 4.02(h), (i) and (m); provided, however, that such Net
Cash Proceeds shall not be required to be so applied on such date so long as no
Event of Default then exists and the Borrower has delivered a certificate to the
Administrative Agent on such date stating that such Net Cash Proceeds shall be
used to replace or restore any properties or assets in respect of which such Net
Cash Proceeds were paid within 365 days following the date of the receipt of
such Net Cash Proceeds (or, if the Borrower or Restricted Subsidiary enters into
a legally binding commitment to reinvest such Net Cash Proceeds within 365 days
following the receipt thereof, within 180 days after such original 365-day
period), and provided further, that if all or any portion of such Net Cash
Proceeds not required to be so applied pursuant to the preceding proviso are not
so used within the time period indicated (or such earlier date, if any, as the
Borrower or the relevant Restricted Subsidiary determines not to reinvest the
Net Cash Proceeds relating to such Recovery Event as set forth above), such
remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this Section 4.02(g)
without regard to the immediately preceding proviso.
 
(h) Each amount required to be applied pursuant to Sections 4.02(d), (e), (f)
and (g) in accordance with this Section 4.02(h) shall be applied (subject to
Section 4.02 (m) below) to repay the outstanding principal amount of Term
Loans.  The amount of each principal repayment of Term Loans made as required by
Sections 4.02(d), (e), (f) and (g) shall be applied to reduce the then remaining
Scheduled Term Loan Repayments in direct order of maturity to the next four (4)
Scheduled Term Loan Repayments and, thereafter, to the then remaining Scheduled
Term Loan Repayments on a pro rata basis (based upon the then remaining
principal amounts of the Scheduled Term Loan Repayments after giving effect to
all prior reductions thereto).
 
(i) With respect to each repayment of Loans required by this Section 4.02, the
Borrower may designate the Types of Loans of the respective Tranche which are to
be repaid and, in the case of LIBOR Loans, the specific Borrowing or Borrowings
of the respective Tranche pursuant to which such LIBOR Loans were made, provided
that:  (i) repayments of LIBOR Loans pursuant to this Section 4.02 may only be
made on the last day of an Interest Period applicable thereto unless all LIBOR
Loans of the respective Tranche with Interest Periods ending on such date of
required repayment and all Base Rate Loans of the respective Tranche have been
paid in full; (ii) if any repayment of LIBOR Loans made pursuant to a single
Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, such Borrowing shall be automatically converted into a Borrowing of
Base Rate Loans; and (iii) subject to Section 4.02(m), each repayment of any
Loans made pursuant to a Borrowing shall be applied pro rata among such
Loans.  In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion with a view, but not an obligation, to
minimize breakage costs under Section 2.11.
 
 
 
41

--------------------------------------------------------------------------------

 
 
(j) In addition to any other mandatory repayments pursuant to this Section 4.02,
all then outstanding Loans of a respective Tranche shall be repaid in full on
the respective Maturity Date for such Tranche of Loans.
 
(k) [Intentionally Omitted].
 
(l) [Intentionally Omitted].
 
(m) The Borrower shall notify the Administrative Agent in writing of any
mandatory repayment of Term Loans required to be made pursuant to Sections
4.02(d), (e), (f) or (g) at least three (3) Business Days prior to the date of
such repayment.  Each such notice shall specify the date of such repayment and
provide a reasonably detailed calculation of the amount of such repayment.  The
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of the Borrower’s repayment notice and of such Lender’s pro rata share
of any repayment.  Each such Lender may reject all or a portion of its pro rata
share of any mandatory repayment (such declined amounts, the “Declined
Proceeds”) of Term Loans required to be made pursuant to Sections 4.02(d), (e),
(f) or (g) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 P.M. (New York City
time) on the Business Day after the date of such Lender’s receipt of notice from
the Administrative Agent regarding such repayment.  Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender.  If a Lender fails to deliver such
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory repayment of Term Loans to which such Lender is
otherwise entitled.  Any Declined Proceeds shall be retained by the Borrower.
 
4.03. Method and Place of Payment
 
.  Except as otherwise specifically provided herein, all payments under this
Agreement and under any Note shall be made to the Administrative Agent for the
account of the Lender or Lenders entitled thereto not later than 1:00 P.M. (New
York City time) on the date when due and shall be made in Dollars in immediately
available funds at the Payment Office.  Whenever any payment to be made
hereunder or under any Note shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.
 
4.04. Net Payments.
 
(a)  All payments made by any Credit Party hereunder and under any Note will be
made without setoff, counterclaim or other defense.  Except as provided in
Section 4.04(b), all such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding any Excluded
Taxes) (all such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges being referred to collectively as “Taxes”).  If any Taxes are
so levied or imposed, the Credit Parties agree to pay the full amount of such
Taxes, and such additional amounts as may be necessary so that every payment of
all amounts due under this Agreement or under any Note, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note.  The Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes. Without duplication, if any amounts are payable in respect of Taxes
pursuant to the two preceding sentences, the applicable Credit Party agrees to
reimburse each Lender within 15 Business Days of receipt of the written request
of such Lender, including documentation reasonably supporting such request for
such Taxes as are payable by, or withheld from, such Lender, in respect of such
amounts so paid to or on behalf of such Lender pursuant to the two preceding
sentences and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence. The applicable Credit Party will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law certified copies of tax receipts or other
documentation reasonably evidencing such payment by such Credit Party.  The
Credit Parties agree to indemnify and hold harmless each Recipient and reimburse
such Recipient upon its written request, for the amount of any Taxes so levied
or imposed and paid by such Recipient. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent demonstrable error.
 
 
 
42

--------------------------------------------------------------------------------

 
 
(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) (a “Foreign Lender”) for U.S. federal income
tax purposes agrees to deliver to the Borrower and the Administrative Agent on
or prior to the Effective Date or, in the case of a Lender that is an assignee
or transferee of an interest under this Agreement pursuant to Section 2.13 or
12.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, as applicable, (i) two accurate and
complete original signed copies of IRS Form W-8ECI, Form W-8IMY (together with
any applicable underlying forms) Form W-8BEN or Form W-8BEN-E (or successor
forms) certifying to such Lender’s entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments to be made
under this Agreement and under any Note, or (ii) in the case of a Foreign Lender
claiming exemption from or reduction in U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” two accurate and complete original signed copies of IRS Form W-8BEN
or Form W-8BEN-E (or successor form) certifying to such Lender’s entitlement as
of such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note, a certificate substantially in the form of Exhibit D (any such
certificate, a “Section 4.04(b)(ii) Certificate”) representing that such Foreign
Lender (1) is not a bank for purposes of Section 881(c)(3)(A) of the Code, (2)
is not a 10 percent shareholder (within the meaning of Section 881(c)(3)(B) of
the Code) of the Borrower or any of its Subsidiaries, and (3) is not a
controlled foreign corporation related to the Borrower or any of its
Subsidiaries (within the meaning of Section 881(c)(3)(C) of the Code).  In
addition, each Lender agrees that from time to time after the Effective Date,
when a lapse in time or change in circumstances renders any of the previous
certifications obsolete or inaccurate in any material respect, such Lender will
deliver to the Borrower and the Administrative Agent two new accurate and
complete original signed copies of IRS Form W-8ECI, Form W-8IMY, Form W-8BEN or
Form W-8BEN-E (with respect to the benefits of any income tax treaty), or Form
W-8BEN or Form W-8BEN-E (with respect to the portfolio interest exemption) and a
Section 4.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note, or such Lender shall
immediately notify the Borrower and the Administrative Agent of its inability to
deliver any such Form or Certificate, in which case such Lender shall not be
required to deliver any such Form or Certificate pursuant to this Section
4.04(b).  Notwithstanding anything to the contrary contained in Section 4.04(a),
but subject to Section 12.04(b) and the immediately succeeding sentence, (x) the
Borrower and the Administrative Agent shall be entitled, to the extent it is
required to do so by law, to deduct or withhold income or similar taxes imposed
by the United States (or any political subdivision or taxing authority thereof
or therein) from interest, Fees or other amounts payable hereunder for the
account of any Foreign Lender for U.S. federal income tax purposes to the extent
that such Lender has not provided to the Borrower and the Administrative Agent
U.S. IRS Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to Section
4.04(a) to gross-up payments to be made to a Lender in respect of income or
similar taxes imposed by the United States if (I) such Lender has not provided
to the Borrower and the Administrative Agent the IRS Forms and other
documentation required to be provided to the Borrower and the Administrative
Agent pursuant to this Section 4.04(b) that establish a complete exemption from
such deduction or withholding or (II) in the case of a payment, other than
interest, to a Lender described in clause (ii) above, to the extent that such
forms and other documentation do not establish a complete exemption from
withholding of such taxes. Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 4.04 and except as set forth
in Section 12.04(b), the Borrower agrees to pay any additional amounts and to
indemnify each Lender in the manner set forth in Section 4.04(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld by it as described in the
immediately preceding sentence as a result of any changes that are effective
after the Effective Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of such Taxes.
 
 
 
43

--------------------------------------------------------------------------------

 
 
(c) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (c), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
(d) Each Lender that is a United States person as such term is defined in
Section 7701(a)(30) of the Code) (a “U.S. Lender”) for U.S. federal income tax
purposes agrees to deliver to the Borrower and the Administrative Agent on or
prior to the Effective Date or, in the case of a U.S. Lender that is an assignee
or transferee of an interest under this Agreement pursuant to Section 2.13 or
12.04(b) (unless the respective U.S. Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such U.S. Lender, as applicable, two original accurate
and duly completed United States IRS Forms W-9 certifying as to such U.S.
Lender’s entitlement to full exemption from United States backup withholding
tax, or any successor forms.
 
(e) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 4.04, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 4.04 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of the Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (e), in
no event will the Administrative Agent or a Lender be required to pay any amount
pursuant to this paragraph (e) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 4.04 shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
 
 
 
44

--------------------------------------------------------------------------------

 
 
SECTION 5. Conditions Precedent to Credit Events on the Effective Date.
 
The obligation of each Lender to make Loans on the Effective Date, is subject at
the time of the making of such Loans to the satisfaction (or waiver by the
Administrative Agent) of the following conditions:
 
5.01. Effective Date; Notes
 
.   The Effective Date shall have occurred as provided in Section 12.10 and
there shall have been delivered to the Administrative Agent for the account of
each of the Lenders that has requested the same at least five (5) Business Days
in advance, the appropriate Term Note executed by the Borrower in the amount,
maturity and as otherwise provided herein.
 
5.02. Officer’s Certificate
 
.  On the Effective Date, the Administrative Agent shall have received a
certificate, dated the Effective Date and signed on behalf of the Borrower by an
Authorized Officer of the Borrower, certifying on behalf of the Borrower that
all of the conditions in Sections 5.05, 5.06, 5.07, 5.08, 5.09, 5.10 and 5.18
have been satisfied on such date.
 
5.03. Opinions of Counsel
 
.  On the Effective Date, the Administrative Agent shall have received (i) from
Kirkland & Ellis LLP, special counsel to the Credit Parties, a customary
opinion, addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the Effective Date (ii) from Wiley Rein LLP, regulatory
counsel to the Credit Parties, a customary opinion addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Effective Date, (iii) from local counsel in Ohio and Michigan, customary
opinions addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the Effective Date, and (iv) subject to Section 12.19,
from local counsel in each state in which a Mortgaged Property is located, an
opinion in form and substance reasonably satisfactory to the Collateral Agent
addressed to the Collateral Agent in its capacity as such, and each of the
Lenders, dated the Effective Date and covering such matters incident to the
transactions contemplated herein as the Collateral Agent may reasonably request
including but not limited to the enforceability of each Mortgage.
 
5.04. Company Documents; Proceedings; etc.
 
  (a)  On the Effective Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Effective Date, signed by an
Authorized Officer of such Credit Party or, to the extent applicable, such
Credit Party’s member or manager, and attested to by the Secretary or any
Assistant Secretary of such Credit Party or, to the extent applicable, such
Credit Party’s member or manager, substantially in the form of Exhibit F with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or other equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably acceptable to the Administrative Agent.
 
(b) On the Effective Date, the Administrative Agent shall have received good
standing certificates from the jurisdiction of organization as of a recent date,
for each of the Credit Parties which the Administrative Agent reasonably may
have requested, certified by proper Governmental Authorities.
 
5.05. Ratings.
 
 The Borrower shall have obtained (i) public ratings (of any level) for the
Loans under this Agreement and (ii) a public corporate rating and public
corporate family rating, as applicable (of any level), in each case from S&P and
Moody’s, which ratings shall remain in full force and effect on the Effective
Date.


5.06. Senior Secured Note Documents, Etc. On the Effective Date, (x) the
Administrative Agent shall have received true and correct copies of all Senior
Secured Notes, the Senior Secured Notes Indenture (and all schedules and
exhibits attached thereto), certified as such by an Authorized Officer of the
Borrower and (y) all such documents shall be in full force and effect.
 
 
 
45

--------------------------------------------------------------------------------

 
 
5.07. Consummation of the Refinancing and Acquisition. (a)  On the Effective
Date and concurrently with the incurrence of Loans on such date, all Existing
Indebtedness of the Borrower and its Restricted Subsidiaries shall have been
repaid in full (other than contingent indemnification obligations not then due
and payable), together with all fees and other amounts owing thereon, all
commitments under all documents relating to the Existing Indebtedness shall have
been terminated and all letters of credit issued pursuant any documentation
relating to the Existing Indebtedness shall have been terminated  and payoff
letters in form and substance reasonably acceptable to the Administrative Agent.
 
(b)  On the Effective Date and concurrently with the incurrence of Loans on such
date, all security interests in respect of, and Liens securing, the Indebtedness
under the Existing Indebtedness created pursuant to the security documentation
relating to the Existing Indebtedness shall have been terminated and released,
and the Administrative Agent shall have received all such releases as may have
been reasonably requested by the Administrative Agent, which releases shall be
in form and substance reasonably satisfactory to the Administrative Agent.
Without limiting the foregoing, there shall have been delivered to the
Administrative Agent (x) proper termination statements (Form UCC-3 or the
appropriate equivalent) for filing under the UCC or equivalent statute or
regulation of each jurisdiction where a financing statement or application for
registration (Form UCC-1 or the appropriate equivalent) was filed with respect
to the Borrower or any of its Restricted Subsidiaries in connection with the
security interests created with respect to the Existing Indebtedness, (y)
terminations of any security interest in any patents, trademarks or copyrights
of the Borrower or any of its Restricted Subsidiaries on which filings have been
made and (z) subject to Section 12.19, terminations of all mortgages, leasehold
mortgages, hypothecs and deeds of trust created with respect to property of the
Borrower or any of its Restricted Subsidiaries, in each case, to secure the
obligations with respect to the Existing Indebtedness, all of which shall be in
form and substance reasonably satisfactory to the Administrative Agent.
 
(c) On the Effective Date and after giving effect to the consummation of the
Transaction, the Borrower and its Restricted Subsidiaries shall have no
outstanding Preferred Equity or Indebtedness, except for Indebtedness pursuant
to or in respect of (i) the Credit Documents, (ii) the Senior Secured Notes
Documents, (iii) the Existing Notes Documents, (iv) Intercompany Debt and (v)
certain other Indebtedness existing on the Effective Date as listed on Schedule
7.20 (with the Indebtedness described in this subclause (v) being herein called
the “Scheduled Existing Indebtedness”).
 
(d) The Administrative Agent shall have received Refinancing Documents in form
and substance reasonably satisfactory to it required to satisfy the conditions
described in Section 5.07(a).
 
(e) On the Effective Date and concurrently with the incurrence of Loans on such
date, the Acquisition shall have been consummated.
 
5.08. Adverse Change
 
.  (a) Since December 31, 2014, nothing shall have occurred (and neither the
Administrative Agent nor any Lender shall have become aware of any facts or
conditions not previously known)  which, either individually or in the
aggregate, has had, or could reasonably be expected to have, (i) a Material
Adverse Effect or (ii) a material adverse effect on the Transaction.
 
(b) On or prior to the Effective Date, all necessary governmental (domestic and
foreign) and material third party approvals and/or consents in connection with
the Transaction, the authorization, execution, delivery and performance of the
Credit Documents and the granting of Liens under the Credit Documents shall have
been obtained and remain in effect (except for filings which are necessary to
perfect the security interests on assets acquired after the Effective Date).
 
5.09. Litigation
 
(a) .  On the Effective Date, there shall be no actions, suits or proceedings
pending or, to the knowledge of the Borrower threatened with respect to the
Transaction, this Agreement or any other Credit Document.
 
5.10. Subsidiaries Guaranty.
 
(a)   On the Effective Date, each Subsidiary Guarantor shall have duly
authorized, executed and delivered the Subsidiaries Guaranty in the form of
Exhibit G (as amended, restated, modified, extended and/or supplemented from
time to time, the “Subsidiaries Guaranty”).
 
5.11. Pledge Agreement
 
.  On the Effective Date, each Credit Party shall have duly authorized, executed
and delivered the Pledge Agreement in the form of Exhibit H (as amended,
modified, restated, extended and/or supplemented from time to time, the “Pledge
Agreement”) and shall have delivered to the Collateral Agent, as Pledgee
thereunder, all of the Pledge Agreement Collateral, if any, referred to therein
and then owned by such Credit Party, (x) endorsed in blank in the case of
promissory notes constituting Pledge Agreement Collateral and (y) together with
executed and undated endorsements for transfer in the case of Equity Interests
constituting certificated Pledge Agreement Collateral.
 
 
 
46

--------------------------------------------------------------------------------

 
 
5.12. Security Agreement
 
.  On the Effective Date, each Credit Party shall have duly authorized, executed
and delivered the Security Agreement in the form of Exhibit I (as amended,
modified, restated, extended and/or supplemented from time to time, the
“Security Agreement”) covering all of such Credit Party’s Security Agreement
Collateral, together with:
 
(i) proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be necessary to perfect the security interests purported to be created by
the Security Agreement (if and to the extent such security interests can be
perfected by such financing statements);
 
(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any of its Restricted Subsidiaries as
debtor and that are filed in the jurisdictions referred to in clause (i) above,
together with copies of such other financing statements that name the Borrower
or any of its Restricted Subsidiaries as debtor (none of which shall cover any
of the Collateral except (x) to the extent evidencing Permitted Liens or (y)
those in respect of which the Collateral Agent shall have received termination
statements (Form UCC-3); and
 
(iii) evidence of the authorization of all other recordings and filings of, or
with respect to, the Security Agreement as may be necessary or advisable, to
perfect (if and to the extent such security interests are required to be
perfected pursuant to the Security Agreement) the security interests intended to
be created by the Security Agreement in the United States.
 
(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, advisable to perfect (if and to the extent such security
interests are required to be perfected pursuant to the Security Agreement) and
protect the security interests purported to be created by the Security Agreement
have been taken or will be taken.
 
5.13. Mortgage; Title Insurance; Survey; etc.
 
  Subject to Section 12.19, the Collateral Agent shall have received with
respect to each Mortgaged Property listed on Schedule 5.13 hereto:
 
(i) fully executed counterparts of Mortgages and corresponding UCC fixture
filings, in form and substance reasonably satisfactory to the Collateral Agent,
which Mortgages and UCC Fixture Filings shall cover each Real Property owned by
the Borrower or any of its Restricted Subsidiaries and designated as a
“Mortgaged Property” on Schedule 5.13 hereto, together with evidence that
counterparts of such Mortgages and UCC Fixture Filings have been delivered to
the title insurance company insuring the Lien of such Mortgage for recording;
 
(ii) a Mortgage Policy (which, if reasonably satisfactory to the Collateral
Agent, may be in the form of a mark-up of a pro forma Mortgage Policy which is
reasonably satisfactory to the Collateral Agent subsequently to be followed by a
mortgage policy) relating to each Mortgage of the Mortgaged Property referred to
above, issued by a title insurer reasonably satisfactory to the Collateral Agent
(the “Title Company”), in an insured amount satisfactory to the Collateral Agent
and insuring the Collateral Agent that the Mortgage on each such Mortgaged
Property is a valid and enforceable first priority mortgage lien on such
Mortgaged Property, free and clear of all defects and encumbrances except
Permitted Encumbrances, with each such Mortgage Policy (1) to be in form and
substance reasonably satisfactory to the Collateral Agent, (2) to include, to
the extent available in the applicable jurisdiction, supplemental endorsements
(including, without limitation, endorsements relating to future advances under
this Agreement and the Loans, usury, first loss, last dollar, tax parcel,
subdivision, zoning, contiguity, variable rate, doing business, public road
access, survey, environmental lien, mortgage recording tax, if applicable, and
so-called comprehensive coverage over covenants and restrictions and for any
other matters that the Collateral Agent in its discretion may reasonably
request), (3) to not include the “standard” title exceptions, a survey
exception, any exception(s) for mechanic’s liens (other than any lien which may
constitute a Permitted Encumbrance), and (4) to provide for affirmative
insurance and such reinsurance as the Collateral Agent in its discretion may
reasonably request;
 
(iii) to induce the title company to issue the Mortgage Policies referred to in
subsection (ii) above, evidence of the delivery of such affidavits,
certificates, information and instruments of indemnification (including, without
limitation, a so-called “gap” indemnification) as shall be reasonably required
by the Title Company, together with evidence of payment by the Borrower of all
Mortgage Policy premiums, search and examination charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of such
Mortgages and issuance of such Mortgage Policies, which evidence may be in the
form of an electronic mail transmission from a representative of the Title
Company that all documents and funds necessary in order to issue the Mortgage
Policy have been received in escrow by the Title Company);
 
 
 
47

--------------------------------------------------------------------------------

 
 
(iv) a survey of each Mortgaged Property (and all improvements thereon)
(1) prepared by a surveyor or engineer licensed to perform surveys in the state
where such Mortgaged Property is located, (2) complying in all respects with the
minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date or preparation of such survey, and (3)
sufficient for the title company to remove all standard survey exceptions from
the Mortgage Policy relating to such Mortgaged Property and issue the
endorsements required pursuant to the provisions of Section 5.13(ii) above; and
 
(v) flood certificates covering each Mortgaged Property in form and setting from
substance acceptable to the Administrative Agent, certified to the Collateral
Agent in its capacity as such and whether or not each such Mortgaged Property is
located in a flood hazard area, as determined by designation of each such
Mortgaged Property in a specified flood hazard zone by reference to the
applicable FEMA map.
 
5.14. Financial Statements
 
.  On or prior to the Effective Date, the Administrative Agent shall have
received true and correct copies of the historical financial statements.
 
5.15. Solvency Certificate; Insurance Certificates, etc.
 
  On the Effective Date, the Administrative Agent shall have received:
 
(i) a solvency certificate from the chief financial officer of the Borrower in
the form of Exhibit J hereto; and
 
(ii) subject to Section 12.19, certificates of insurance complying with the
requirements of Section 8.03 for the business and properties of the Borrower and
its Restricted Subsidiaries, in form and substance reasonably satisfactory to
the Administrative Agent and naming the Collateral Agent as an additional
insured and/or as loss payee.
 
5.16. Fees, etc.
 
  (a)           The Borrower agrees to pay to each Lender with a Term Loan
Commitment on the Effective Date an initial yield payment equal to 2.50 % of its
Term Loan Commitment in effect on such date (immediately before giving effect to
the termination thereof pursuant to Section 2.01(a)), with such payment to be
earned by, and due and payable to, each such Lender on the Effective Date.
 
(b) On the Effective Date, the Borrower shall have paid to the Administrative
Agent (and its relevant affiliates) and each Lender all invoiced reasonable
out-of-pocket costs, fees and expenses (including, without limitation, legal
fees and expenses of one primary counsel, one local counsel in each relevant
jurisdiction and one regulatory counsel) and other compensation contemplated
hereby payable to the Administrative Agent or such Lender to the extent then
earned, due and payable.
 
5.17. PATRIOT Act
 
.  The Lenders shall have received all documentation and other information
required by regulatory authorities with respect to the Borrower and Guarantors
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the PATRIOT Act to the extent
requested at least 10 days prior to the Effective Date.
 
In determining the satisfaction of the conditions specified in this Section 5,
to the extent any item is required to be satisfactory to any Lender, such item
shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Effective Date
that the respective item or matter does not meet its satisfaction.
 
5.18. No Default; Representation and Warranties
 
.  On the Effective Date and also after giving effect to the Credit Event (i)
there shall exist no Default or Event of Default and (ii) all representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on the date of such Credit Event
(it being understood and agreed that (x) any representation or warranty which by
its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date and (y) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date).
 
5.19. Notice of Borrowing
 
.  Prior to the making of the Loans, the Administrative Agent shall have
received at the Notice Office prior notice (a “Notice of Borrowing”) of each
such Loan to be incurred hereunder. Such  notice shall be irrevocable and shall
be in writing, substantially in the form of Exhibit A-2, appropriately completed
to specify: (i) the aggregate principal amount of the Loans to be incurred
pursuant to such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) whether the Loans being incurred pursuant to such Borrowing
are to be initially maintained as Base Rate Loans or, to the extent permitted
hereunder, LIBOR Loans and, if LIBOR Loans, the initial Interest Period to be
applicable thereto, and (iv) instructions with regard to the disbursement of
proceeds.
 
48

--------------------------------------------------------------------------------

 
 
SECTION 6. [Intentionally Omitted]
 
 
 
49

--------------------------------------------------------------------------------

 
 
SECTION 7. Representations, Warranties and Agreements
 
In order to induce the Lenders to enter into this Agreement and to make the
Loans, the Borrower makes the following representations, warranties and
agreements, in each case after giving effect to the Transaction.
 
7.01. Company Status
 
.  The Borrower and each of its Restricted Subsidiaries (i) is a duly organized
and validly existing Company in good standing (or existing, as applicable) under
the laws of the jurisdiction of its organization (other than as applies to the
Borrower, except to the extent any failure to be so organized, existing and in
good standing would not reasonably be expected to have a Material Adverse
Effect), (ii) has the Company power and authority to own its property and assets
and to transact the business in which it is engaged and presently proposes to
engage, except to the extent any failure to have such power or authority would
not reasonably be expected to have a Material Adverse Effect and (iii) is, to
the extent such concepts are applicable under the laws of the relevant
jurisdiction, duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the ownership, leasing or operation of its
property or the conduct of its business requires such qualifications except for
failures to be so qualified or authorized which, either individually or in the
aggregate, have not had, and would not reasonably be expected to have, a
Material Adverse Effect.
 
7.02. Power and Authority
 
.  Each Credit Party has the Company power and authority to execute, deliver and
perform the terms and provisions of each of the Credit Documents to which it is
party and has taken all necessary Company action to authorize the execution,
delivery and performance by it of each of such Credit Documents.  Each Credit
Party has duly executed and delivered each of the Credit Documents to which it
is party, and each of such Credit Documents constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).
 
7.03. No Violation
 
.  Neither the execution, delivery or performance by any Credit Party of the
Credit Documents to which it is a party, nor compliance by it with the terms and
provisions thereof, (i) will contravene any provision of any law, statute, rule
or regulation or any order, writ, injunction or decree of any court or
Governmental Authority, except in the case of any contravention that would not
reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect, (ii) will conflict with or result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (except pursuant to the Security Documents) upon any of the
property or assets of any Credit Party or any of its Restricted Subsidiaries
pursuant to the terms of (x) the Senior Secured Notes Indentures or the Existing
Notes Indenture, (y) after the execution and delivery thereof, the Revolving
Loan Documents, the Permitted Subordinated Debt Documents, the Permitted
Unsecured Debt Documents and any Permitted Refinancing Debt Documents in respect
of the Existing Notes, the Senior Secured Notes, the Permitted Subordinated Debt
and the Permitted Unsecured Debt, in any such case to the extent governing
Indebtedness in an aggregate outstanding principal amount equal to or greater
than $5,000,000, and (z) any other indenture, mortgage, deed of trust, credit
agreement, loan agreement or any other agreement, contract or instrument, in
each case to which any Credit Party or any of its Restricted Subsidiaries is a
party or by which it or any its property or assets is bound or to which it may
be subject, except, in the case of the preceding subclause (z), for any
contravention, breach, default, lien and/or conflict, that would not reasonably
be expected, either individually or in the aggregate, to result in a Material
Adverse Effect, or (iii) will violate any provision of the certificate or
articles of incorporation, certificate of formation, limited liability company
agreement or by-laws (or equivalent organizational documents), as applicable, of
any Credit Party.
 
7.04. Approvals
 
.  No material order, consent, approval, license, authorization or validation
of, or filing, recording or registration with (except for (x) those orders,
consents, approvals, licenses, authorizations, and validations that have
otherwise been obtained and those filings, recordings, and registrations that
have been made on or prior to the Effective Date and which remain in full force
and effect on the Effective Date, (y) filings which are necessary to release
liens granted pursuant to the Existing Credit Agreement and documentation
related thereto and (z) filings which are necessary to perfect the security
interests created (and required to be perfected) under the Security Documents,
or exemption by, any Governmental Authority is required to be obtained or made
by, or on behalf of, any Credit Party to authorize, or is required to be
obtained or made by, or on behalf of, any Credit Party in connection with, (i)
the execution, delivery and performance of any Document or (ii) the legality,
validity, binding effect or enforceability of any such Document, except that (x)
certain actions which may be taken by the Administrative Agent, the Collateral
Agent or the Lenders in the exercise of their rights and remedies under this
Agreement or any other Credit Document may require the prior consent of the FCC,
and (y) copies of this Agreement and the other Credit Documents may be required
to be filed with the FCC for informational purposes pursuant to Section 73.3613
of the FCC's rules.
 
 
 
50

--------------------------------------------------------------------------------

 
 
7.05. Financial Statements; Financial Condition; Undisclosed Liabilities.
 
(a)  The audited consolidated balance sheet of the Borrower at December 31, 2013
and December 31, 2014 and the related consolidated statements of income and cash
flows and changes in shareholders’ equity of the Borrower for the Fiscal Years
of the Borrower ended on such dates, in each case furnished to the Lenders prior
to the Effective Date, present fairly in all material respects the consolidated
financial position of the Borrower at the date of said financial statements and
the results for the respective periods covered thereby.  All such financial
statements have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to such financial statements.
 
(b) On and as of the Effective Date, and after giving effect to the Transaction
and to all Indebtedness (including the Loans, the Senior Secured Notes and the
Existing Notes) being incurred or assumed and Liens created by the Credit
Parties in connection therewith, (i) the sum of the fair value (on a going
concern basis) of the assets, at a fair valuation, of the Borrower and its
Restricted Subsidiaries (taken as a whole) will exceed their debts, (ii) the sum
of the present fair salable value of the assets (on a going concern basis) of
the Borrower and its Restricted Subsidiaries (taken as a whole) will exceed
their debts, (iii) the Borrower and its Restricted Subsidiaries (taken as a
whole) have not incurred and do not intend to incur, and do not believe that
they will incur, debts beyond their ability to pay such debts as such debts
mature, and (iv) the Borrower and its Restricted Subsidiaries (taken as a whole)
will have sufficient capital with which to conduct their businesses as currently
conducted or proposed to be conducted. For purposes of this Section 7.05(b),
“debt” means any liability on a claim, and “claim” means (a) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured or (b) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
(c) After giving effect to the Transaction, since December 31, 2014, nothing has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect.
 
7.06. Litigation
 
.  There are no actions, suits or proceedings pending or, to the knowledge of
the Borrower, threatened in writing (i) with respect to the Transaction or any
Credit Document or (ii) that have a reasonable likelihood of adverse
determination, and, if adversely determined, have had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
7.07. True and Complete Disclosure
 
.  All factual information (when furnished and taken as a whole) furnished by or
on behalf of the Borrower in writing to the Administrative Agent or any Lender
(including, without limitation, all information contained in the Documents) for
purposes of or in connection with this Agreement, the other Credit Documents or
any transaction contemplated herein or therein is, and all other such factual
information as supplemented (when furnished and taken as a whole) hereafter
furnished by or on behalf of the Borrower in writing to the Administrative Agent
or any Lender will be, true and accurate in all material respects on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information as supplemented (when
furnished and taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided, it
being understood and agreed that for purposes of this Section 7.07, such factual
information shall not include any proforma financial information, the budgets
referred to in Section 8.01(d) or projections or forward looking statements and
information regarding general economic conditions.
 
7.08. Use of Proceeds; Margin Regulations.
 
(a)  All proceeds of the Term Loans will be used by the Borrower (i) on the
Effective Date, (x) to finance the Refinancing and to pay fees and expenses
incurred in connection with the Transaction and (y) to finance the purchase
price of the Acquisition, and (ii) after application pursuant to preceding
clause (i) on the Effective Date, for working capital and general corporate
purposes, including capital expenditures, Permitted Acquisitions, permitted
Investments and Dividends.
 
(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock.  Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.  Not more than 25% of the value of the assets of the
Borrower and its Restricted Subsidiaries taken as a whole is represented by
Margin Stock.
 
 
 
51

--------------------------------------------------------------------------------

 
 
7.09. Tax Returns and Payments
 
. Each of the Borrower and each of its Restricted Subsidiaries has timely filed
or caused to be timely filed (or filed for extension) with the appropriate
taxing authority all federal income and other material returns, statements,
forms and reports for taxes (the “Returns”) required to be filed by, or with
respect to the income, properties or operations of, the Borrower and/or any of
its Restricted Subsidiaries, except where the failure to timely file or cause to
be timely filed such Returns would not reasonably be expected to result in a
Material Adverse Effect.  The Returns accurately reflect in all material
respects all liability for taxes of the Borrower and its Subsidiaries, as
applicable, for the periods covered thereby.  Each of the Borrower and each of
its Subsidiaries has paid all taxes and assessments payable by it which have
become due, other than (i) those that are being contested in good faith and
adequately disclosed and fully provided for on the financial statements of the
Borrower and its Subsidiaries in accordance with GAAP or (ii) to the extent the
failure to pay such taxes or assessments could not reasonably be expected to
result in a Material Adverse Effect.
 
7.10. Compliance with ERISA.
 
(a) Schedule 7.10 sets forth each Plan as of the Effective Date. Each Plan is in
compliance in form and operation with its terms and with ERISA and the Code
(including without limitation the Code provisions compliance with which is
necessary for any intended favorable tax treatment) and all other applicable
laws and regulations, except where any failure to comply could not reasonably be
expected to have a Material Adverse Effect. Each Plan (and each related trust,
if any) which is intended to be qualified under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that it
meets the requirements of Sections 401(a) and 501(a) of the Code covering all
applicable tax law changes or is comprised of a master or prototype plan that
has received a favorable opinion letter from the IRS, and, to the knowledge of
the Borrower or any Subsidiary of the Borrower, nothing has occurred since the
date of such determination that would adversely affect such determination (or,
in the case of a Plan with no determination, to the knowledge of the Borrower or
any Subsidiary of the Borrower, nothing has occurred that would materially
adversely affect the issuance of a favorable determination letter or otherwise
materially adversely affect such qualification).  No ERISA Event has occurred
other than as would not individually or in the aggregate, have a Material
Adverse Effect.
 
(b) There exists no Unfunded Pension Liability with respect to any Plan that
would have a Material Adverse Effect.
 
(c) To the knowledge of the Borrower or any Subsidiary of the Borrower, no
Multiemployer Plan is insolvent.  None of the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate has incurred a complete or partial withdrawal
from any Multiemployer Plan, and if each of the Borrower, each Subsidiary of the
Borrower and each ERISA Affiliate were to withdraw in a complete withdrawal as
of the date this assurance is given or deemed given, the aggregate withdrawal
liability that would be incurred would not reasonably be expected to result in a
Material Adverse Effect.
 
(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower or
any Subsidiary of the Borrower, which would reasonably be expected to be
asserted successfully against any Plan and, if so asserted successfully, would
reasonably be expected either singly or in the aggregate to have a Material
Adverse Effect.
 
(e) The Borrower, each Subsidiary of the Borrower and each ERISA Affiliate have
made all material contributions to or under each Plan and Multiemployer Plan
required by law within the applicable time limits prescribed thereby, the terms
of such Plan or Multiemployer Plan, respectively, or any contract or agreement
requiring contributions to a Plan or Multiemployer Plan save where any failure
to comply, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.
 
(f) No Plan which is subject to Section 412 of the Code or Section 302 of ERISA
has applied for or received an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA.  None of the
Borrower, any Subsidiary of the Borrower, or any ERISA Affiliate has ceased
operations at a facility so as to become subject to the provisions of Section
4068(a) of ERISA, withdrawn as a substantial employer so as to become subject to
the provisions of Section 4063 of ERISA or ceased making contributions to any
Plan subject to Section 4064(a) of ERISA to which it made contributions.  No
lien imposed under the Code or ERISA on the assets of the Borrower or any
Subsidiary of the Borrower or any ERISA Affiliate exists or is likely to arise
on account of any Plan.  None of the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate has any liability under Section 4069 or 4212(c) of ERISA.
 
(g) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) each Foreign Pension has been maintained in compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities, (ii) all contributions required
to be made with respect to a Foreign Pension Plan have been timely made, (iii)
neither the Borrower nor any of its Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Foreign Pension Plan
and (iv) the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan, determined as of the end of the
Borrower’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities.
 
 
 
52

--------------------------------------------------------------------------------

 
 
7.11. Security Documents.
 
(a)  The provisions of the Security Agreement are effective to create in favor
of the Collateral Agent for the benefit of the Secured Creditors a legal, valid
and enforceable (except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) security
interest in all right, title and interest of the Credit Parties in the Security
Agreement Collateral described therein, and the Collateral Agent, for the
benefit of the Secured Creditors, has (or, after the filing of UCC-1 financing
statements and the taking of such other actions as are required by the Security
Agreement, will have) a fully perfected security interest in all right, title
and interest in all of the Security Agreement Collateral described therein (if
and to the extent such Security Agreement Collateral can be perfected by the
actions required by the Security Agreement), subject to no other Liens other
than Permitted Liens.  The recordation of (x) the Grant of Security Interest in
U.S. Patents and (y) the Grant of Security Interest in U.S. Trademarks in the
respective form attached to the Security Agreement, in each case in the United
States Patent and Trademark Office, together with filings on Form UCC-1 made
pursuant to the Security Agreement, will create, as may be perfected by such
filings and recordation, a perfected security interest in the United States
trademark registrations and United States patents that are part of the Security
Agreement Collateral, and the recordation of the Grant of Security Interest in
U.S. Copyrights in the form attached to the Security Agreement with the United
States Copyright Office, together with filings on Form UCC-1 made pursuant to
the Security Agreement, will create, as may be perfected by such filings and
recordation, a perfected security interest in the United States copyright
registrations that are part of the Security Agreement Collateral.
 
(b) The security interests created under the Pledge Agreement in favor of the
Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement (if and to the extent such Pledge Agreement
Collateral can be perfected by the actions required by the Pledge Agreement),
subject to no security interests of any other Person (other than Permitted
Liens).  No filings or recordings are required in order to perfect (or maintain
the perfection or priority of) the security interests created in the Pledge
Agreement Collateral constituting “certificated securities” (as defined in the
UCC) under the Pledge Agreement, so long as the Collateral Agent (or designated
agent thereof) possesses or “controls” (within the meaning provided in the UCC)
such Pledge Agreement Collateral.
 
(c) Upon filing or recording, as applicable, with the appropriate recording
office, each Mortgage shall create, as security for the obligations purported to
be secured thereby, a valid and enforceable (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)) perfected security interest in and mortgage lien on the
respective Mortgaged Property in favor of the Collateral Agent (or such other
trustee as may be required or desired under local law) for the benefit of the
Secured Creditors, superior and prior to the rights of all third Persons (except
that the security interest and mortgage lien created on such Mortgaged Property
may be subject to the Permitted Encumbrances related thereto) and subject to no
other Liens (other than Permitted Encumbrances related thereto).
 
7.12. Properties
 
.  All material Real Property owned and leased by the Borrower or any of its
Restricted Subsidiaries as of the Effective Date, and the nature of the interest
therein, is correctly set forth in Schedule 5.13.  Each of the Borrower and each
of its Restricted Subsidiaries has good and marketable title to all material
Real Property owned by it (except as sold or otherwise disposed of as permitted
by the terms of this Agreement) and necessary in the ordinary conduct of its
business, free and clear of all Liens, other than Permitted Liens.
 
7.13. Restricted Subsidiaries
 
.  On and as of the Effective Date, the Borrower has no Restricted Subsidiaries
other than those Restricted Subsidiaries listed on Schedule 7.13.  Schedule 7.13
sets forth, as of the Effective Date, the percentage ownership (direct and
indirect) of the Borrower in each class of Equity Interests of each of its
Restricted Subsidiaries and also identifies the direct owner thereof. Except as
set forth on Schedule 7.13, all outstanding shares of Equity Interests of each
Restricted Subsidiary of the Borrower have been duly and validly issued, are
fully paid and non-assessable (to the extent applicable) and have been issued
free of preemptive rights. Except as set forth on Schedule 7.13 or, in the case
of Equity Plan Unit Subsidiaries, no Restricted Subsidiary of the Borrower has
outstanding any securities convertible into or exchangeable for its Equity
Interests or outstanding any right to subscribe for or to purchase, or any
options or warrants for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights.
 
7.14. Compliance with Statutes, etc.
 
  Each of the Borrower and each of its Restricted Subsidiaries is in compliance
with all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities in respect of the conduct
of its business and the ownership of its property (including, without
limitation, applicable statutes, regulations, orders and restrictions relating
to environmental standards and controls), except such non-compliances as could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
 
 
53

--------------------------------------------------------------------------------

 
 
7.15. Investment Company Act
 
.  Neither the Borrower nor any of its Restricted Subsidiaries is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
 
7.16. Insurance
 
.  Schedule 7.16 sets forth a listing of all insurance maintained by the
Borrower and its Restricted Subsidiaries as of the Effective Date, with the
amounts insured (and any deductibles) set forth therein.
 
7.17. Environmental Matters
 
.  Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:  (a)  each of the Borrower and each of its
Restricted Subsidiaries is in compliance with all applicable Environmental Laws
and has obtained and is in compliance with the terms of any permits required
under such Environmental Laws; (b) there are no Environmental Claims pending, or
to the knowledge of the Borrower, threatened, against the Borrower or any of its
Restricted Subsidiaries; (c) no Lien, other than a Permitted Lien, has been
recorded, or to the knowledge of the Borrower, threatened under any
Environmental Law with respect to any Real Property currently owned by the
Borrower or any Restricted Subsidiary; (d) neither the Borrower nor any of its
Restricted  Subsidiaries has agreed to contractually assume or accept
responsibility, for any liability of any other Person under any Environmental
Law; and (e) there are no facts, circumstances, conditions or occurrences with
respect to the past or present business or operations of the Borrower or any of
its Restricted Subsidiaries, or any of their respective predecessors, or any
Real Property at any time owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries that could reasonably be expected to give rise to
any Environmental Claim or any liability under any Environmental Law.  This
Section 7.17 and Sections 7.05, 7.07 and 7.14 set forth the sole representations
and warranties of the Borrower and the Subsidiaries with respect to
environmental matters.
 
7.18. Employment and Labor Relations
 
.  Neither the Borrower nor any of its Restricted Subsidiaries is engaged in any
unfair labor practice that could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.  There is (i) no unfair
labor practice complaint pending against the Borrower or any of its Restricted
Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them, before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Borrower or any of its Restricted Subsidiaries or, to the
knowledge of the Borrower, threatened in writing against any of them, (ii) no
strike, labor dispute, slowdown or stoppage pending against the Borrower or any
of its Restricted Subsidiaries or, to the knowledge of the Borrower, threatened
against the Borrower or any of its Restricted Subsidiaries, (iii) no union
representation question exists with respect to the employees of the Borrower or
any of its Restricted Subsidiaries, (iv) no equal employment opportunity charges
or other claims of employment discrimination are pending or, to the Borrower’s
knowledge, threatened against the Borrower or any of its Restricted Subsidiaries
and (v) no wage and hour department investigation has been made of the Borrower
or any of its Restricted Subsidiaries, except (with respect to any matter
specified in clauses (i) – (iv) above, either individually or in the aggregate)
such as could not reasonably be expected to have a Material Adverse Effect.
 
7.19. Intellectual Property
 
.  Each of the Borrower and each of its Restricted Subsidiaries owns or has the
right to use all patents, trademarks, permits, domain names, service marks,
trade names, copyrights, inventions, trade secrets, proprietary information and
know-how of any type, whether or not written (including, but not limited to,
rights in computer programs and databases) and formulas, necessary for the
present conduct of its or their business, without, to the knowledge of the
Borrower, any infringement of the intellectual property rights of others which,
or the failure to own or have such right to use which, as the case may be, would
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.
 
7.20. Indebtedness
 
.  Schedule 7.20 sets forth a list of all Indebtedness with respect to debt for
borrowed money owed by the Borrower and its Restricted Subsidiaries as of the
Effective Date and which is to remain outstanding after giving effect to the
Transaction (excluding the Loans, the Senior Secured Notes, the Existing Notes
and Intercompany Debt), in each case showing the aggregate principal amount
thereof and the name of the respective borrower and any Credit Party or any of
its Restricted Subsidiaries which directly or indirectly guarantees such debt.
 
7.21. Subordination
 
.  The subordination provisions contained in any Permitted Subordinated Debt
Documents and any agreements or instruments relating to any Permitted
Refinancing Indebtedness in respect of the foregoing, are enforceable against
the Borrower and/or the Subsidiary Guarantors, as applicable, and the holders of
such Indebtedness, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law), and all
Obligations hereunder and all obligations of the Credit Parties under the other
Credit Documents (including without limitation, the Subsidiaries Guaranty) are
within the definitions of “Senior Debt” or “Senior Guarantees” (or other
comparable term), as applicable, and “Designated Senior Debt” included in such
subordination provisions.
 
54

--------------------------------------------------------------------------------

 
 
7.22. Ownership of Stations
 
.  As of the Effective Date, (a) Schedule 7.22 completely and correctly lists
each Station owned directly or indirectly by the Borrower or any of its
Restricted Subsidiaries and (b) neither the Borrower nor any of its Restricted
Subsidiaries owns any Station other than the Stations so listed.
 
7.23. FCC Licenses and Other Matters.  (a)Schedule 7.23 accurately lists all
material authorizations, licenses, permits and franchises granted or assigned to
Borrower and its Restricted Subsidiaries by the FCC and all applications
therefor with respect to the Stations.  Borrower and its Restricted Subsidiaries
hold all Necessary Authorizations required to conduct the businesses of the
Stations as presently conducted and have filed all applications for Necessary
Authorizations required to conduct the businesses of the Stations as proposed to
be conducted.  All FCC Licenses and Necessary Authorizations are in full force
and effect and are duly issued in the name of, or validly assigned to, Borrower
or a Restricted Subsidiary.  Schedule 7.23 also correctly specifies the
expiration date of each FCC License in effect.  
 
(b) Except as set forth on Schedule 7.23, Borrower its Restricted Subsidiaries
are in compliance in all material respects with applicable Communications
Law.  Neither Borrower nor any Restricted Subsidiary has knowledge of any
investigation, notice of apparent liability, notice of violation, notice of
forfeiture or complaint issued by or filed with or before the FCC with respect
to any Station (other than proceedings relating to the broadcast industry
generally).  No event has occurred that has resulted in, or after notice or
lapse of time or both would reasonably be expected to result in, revocation,
suspension, material adverse modifications, non-renewal, material impairment,
material restriction or termination of, or material order of forfeiture with
respect to, any material FCC License or other Necessary Authorization.
 
(c) Borrower and its Restricted Subsidiaries have duly filed any and all
material filings, reports, applications, documents, instruments and information
required to be filed by it under the Communications Act, and all such filings
were when made true, correct and complete in all material respects.  Neither
Borrower nor any Restricted Subsidiary knows of any reason why any of the FCC
Licenses should not be renewed in the regular course without any materially
adverse conditions.
 
7.24. License Subsidiaries
 
.  All FCC Licenses and other Necessary Authorizations issued by the FCC
relating to the Stations of the Borrower and its Restricted Subsidiaries are
held by a License Subsidiary.
 
7.25. Sanctioned Persons
 
; FCPA.  (a) None of the Borrower or any Restricted Subsidiary, nor any
director, officer or employee thereof, nor, to the knowledge of the Borrower,
any agent, representative, Affiliate or any other person associated with or
acting on behalf of the Borrower or any Restricted Subsidiary is a Person that
is, or is owned or controlled by a Person, currently subject to, the target of,
or located within any country or territory the target of any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (OFAC) or the U.S. Department of State and, including without
limitation, the designation as a “specially designated national” or “blocked
person” (together, the “Sanctions”); and the Borrower will not directly or
indirectly knowingly use the proceeds of the Loans, or otherwise make available
such proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to, the target of, or located within any country or
territory the subject of any Sanctions or in manner that will result in a
violation of Sanctions by any Person.
 
(b)           The Borrower and its Subsidiaries have conducted and will continue
to conduct their businesses in material compliance with the U.S. Foreign Corrupt
Practices Act (“FCPA”) and all applicable anti-corruption laws and have
instituted and maintain and will continue to maintain policies and procedures
reasonably designed to ensure compliance with such laws and with the
representation and warranty contained herein.  No part of the proceeds of the
Loans will be used, directly or indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of the FCPA or any other applicable
anti-corruption law.
 
 
 
55

--------------------------------------------------------------------------------

 
 
SECTION 8. Affirmative Covenants
 
.  The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Commitment has terminated and the Loans, Notes (in each case
together with interest thereon), Fees and all other Obligations (other than
indemnities described in Section 12.13 and reimbursement obligations under
Section 12.01 which, in either case, are not then due and payable) incurred
hereunder and thereunder, are paid in full:
 
8.01. Information Covenants
 
.  The Borrower will furnish to each Lender:
 
(a) Quarterly Financial Statements.  Within 60 days after the close of each of
the first three quarterly accounting periods in each Fiscal Year of the Borrower
(or, if earlier, 10 days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)), (x) the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such quarterly accounting period and the related consolidated statements of
income and retained earnings and statement of cash flows for such quarterly
accounting period and for the elapsed portion of the Fiscal Year ended with the
last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding quarterly accounting period in the
prior Fiscal Year, all of which shall be certified by the chief financial
officer of the Borrower that they fairly present in all material respects in
accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes, and (y) management’s discussion and analysis of the
important operational and financial developments during such quarterly
accounting period; provided that at any time the Borrower has any Unrestricted
Subsidiaries, then the quarterly financial information required by this Section
8.01(a) shall include a reasonably detailed presentation, either on the face of
the financial statements or in the footnotes thereto, of the financial condition
and results of operations of the Borrower and its Restricted Subsidiaries
excluding the financial condition and results of operations of the Unrestricted
Subsidiaries of the Borrower.
 
(b) Annual Financial Statements.  Within 120 days after the close of each Fiscal
Year of the Borrower (or, if earlier, 15 days after the date required to be
filed with the SEC (without giving effect to any extension permitted by the
SEC)), (i) the consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such Fiscal Year and the related consolidated statements of
income and retained earnings and statement of cash flows for such Fiscal Year
setting forth comparative figures for the preceding Fiscal Year and certified by
Ernst & Young LLP or other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent,
accompanied by an opinion of such accounting firm (which opinion shall be
without a “going concern” or like qualification or exception and without any
qualification or exception as to scope of audit all other than a “going concern”
exception or explanatory note resulting solely from an upcoming maturity of the
Term Loans or Revolving Loans occurring within one year from the most recent
balance sheet date to which such opinion relates) stating that in the course of
its regular audit of the financial statements of the Borrower and its
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, such accounting firm obtained no knowledge of any Default or
an Event of Default relating to financial or accounting matters which has
occurred and is continuing or, if in the opinion of such accounting firm such a
Default or an Event of Default has occurred and is continuing, a statement as to
the nature thereof, and (ii) management’s discussion and analysis of the
important operational and financial developments during such Fiscal Year;
provided that at any time the Borrower has any Unrestricted Subsidiaries, then
the annual financial information required by this Section 8.01(b) shall include
a reasonably detailed presentation, either on the face of the financial
statements or in the footnotes thereto, of the financial condition and results
of operations of the Borrower and its Restricted Subsidiaries excluding the
financial condition and results of operations of the Unrestricted Subsidiaries
of the Borrower (although such separate presentation of financial information
excluding the effects of Unrestricted Subsidiaries need not be audited).
 
(c) PATRIOT Act.  Promptly after the request by any Lender, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.
 
(d) Budget.  No later than 60 days following the first day of each Fiscal Year
of the Borrower, a budget in the form of Exhibit K hereto (with such
modifications thereto as may be reasonably acceptable to the Administrative
Agent and the Borrower).
 
 
 
56

--------------------------------------------------------------------------------

 
 
(e) Officer’s Certificates.  At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a compliance certificate
from an Authorized Officer of the Borrower substantially in the form of Exhibit
L (with blanks appropriately completed and with any deviations from such form as
may be reasonably acceptable to the Administrative Agent) certifying on behalf
of the Borrower that, to such officer’s knowledge after due inquiry, no Default
or Event of Default has occurred and is continuing or, if any Default or Event
of Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall (i) set forth (x) in reasonable detail the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the provisions of Sections 9.07 and 9.08 at
the end of such Fiscal Quarter or Fiscal Year, as the case may be, and (y) the
Available Basket Amount and the Designated Sales Basket Amount on the last day
of the Fiscal Quarter or Fiscal Year, as the case may be, covered by such
financial statements, (ii) if delivered with the financial statements required
by Section 8.01(b), set forth in reasonable detail the amount of (and the
calculations required to establish the amount of) Excess Cash Flow for the
respective Excess Cash Flow Calculation Period, (iii) certify that there have
been no changes to Annexes C through F, and Annexes I through K, in each case of
the Security Agreement and Annexes A through F of the Pledge Agreement, in each
case since the Effective Date or, if later, since the date of the most recent
certificate delivered pursuant to this Section 8.01(e), or if there have been
any such changes, a list in reasonable detail of such changes (but, in each case
with respect to this clause (iii), only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of such
Security Documents) and whether the Borrower and the other Credit Parties have
otherwise taken all actions required to be taken by them pursuant to such
Security Documents in connections with any such changes, and (iv) set forth a
list of all Restricted Subsidiaries and Unrestricted Subsidiaries of the
Borrower as of the date of such compliance certificate.
 
(f) Notice of Default, Litigation and Material Adverse Effect.  Promptly, and in
any event within five Business Days after any Authorized Officer of the Borrower
or any of its Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default, (ii)
any litigation, investigation or proceeding pending against the Borrower or any
of its Restricted Subsidiaries (x) which, either individually or in the
aggregate, has a reasonable likelihood of adverse determination and such adverse
determination could reasonably be expected to have, a Material Adverse Effect or
(y) with respect to any Credit Document, (iii) the filing or commencement of any
action, suit or proceeding by or before any arbitrator, the FCC or any other
Governmental Authority against or affecting the Borrower or any Affiliate
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect, (iv) (x) any material admonition, censure or adverse
citation or order by the FCC or any other Governmental Authority or regulatory
agency that could reasonably be expected to result in a Material Adverse Effect
or (y) any competing application, petition to deny or other opposition to any
license renewal application filed by the Borrower or any of its Subsidiaries
with the FCC that could reasonably be expected to result in a Material Adverse
Effect, (v) information and a copy of any notice received by the Borrower or any
of its Restricted Subsidiaries from the FCC or other Governmental Authority or
any Person that concerns (x) any event  or circumstance that could reasonably be
expected to materially adversely affect any material Necessary Authorization and
(y) any notice of abandonment, expiration, revocation, material impairment,
nonrenewal or suspension of any material Necessary Authorization, together with
a written explanation of any such event or circumstance or the circumstances
surrounding such abandonment, expiration, revocation, material impairment,
nonrenewal or suspension or (vi) any other event, change or circumstance that
has had, or would reasonably be expected to have, a Material Adverse Effect.
 
(g) Other Reports and Filings.  To the extent not otherwise delivered hereunder,
promptly after the filing or delivery thereof, copies of all material financial
information, proxy materials and reports, if any, which the Borrower or any of
its Restricted Subsidiaries shall publicly file with the U.S. Securities and
Exchange Commission or any successor thereto (the “SEC”) (which delivery
requirement shall be deemed satisfied by the posting of such information,
materials or reports on EDGAR or any successor website maintained by the SEC so
long as the Administrative Agent shall have been promptly notified in writing by
the Borrower of the posting thereof) or deliver to holders (or any trustee,
agent or other representative therefor) of any Qualified Preferred Stock, any
Disqualified Preferred Stock, any Designated Preferred Stock, the Senior Secured
Notes, the Existing Notes, any Permitted Subordinated Debt, any Permitted
Unsecured Debt or the terms of any Revolving Loan Documents or any Permitted
Refinancing Debt Documents governing Permitted Refinancing Indebtedness in
respect  of the foregoing Indebtedness.
 
(h) Environmental Matters.  Promptly after any Authorized Officer of the
Borrower or any of its Restricted Subsidiaries obtains knowledge thereof, notice
of one or more of the following environmental matters to the extent that such
environmental matters, either individually or when aggregated with all other
such environmental matters, could reasonably be expected to have a Material
Adverse Effect:
 
(i) any pending or threatened Environmental Claim against the Borrower or any of
its Restricted Subsidiaries or any Real Property owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries;
 
(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Restricted Subsidiaries that
(a) results in noncompliance by the Borrower or any of its Restricted
Subsidiaries with any applicable Environmental Law or (b) could reasonably be
expected to form the basis of an Environmental Claim against the Borrower or any
of its Restricted Subsidiaries or any such Real Property;
 
 
 
57

--------------------------------------------------------------------------------

 
 
(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Restricted Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Borrower or any of
its Restricted Subsidiaries of such Real Property under any Environmental Law;
and
 
(iv) the taking of any removal or remedial action to the extent required by any
Environmental Law or any Governmental Authority in response to the Release or
threatened Release of any Hazardous Material on any Real Property owned, leased
or operated by the Borrower or any of its Restricted Subsidiaries.
 
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Restricted Subsidiary’s response thereto.
 
(i) Other FCC Information. Promptly upon their becoming available, (i) copies of
any material correspondence exchanged with the FCC or any other federal, state
or local governmental agency or authority and (ii) copies of any periodic or
special reports filed by the Borrower or any of its Restricted Subsidiaries with
the FCC or any other federal, state or local governmental agency or authority,
in each case if such reports or correspondence indicate any material change in
the ownership of the Borrower or such Restricted Subsidiary, or any materially
adverse change in the business, operations, affairs or condition of the Borrower
or such Restricted Subsidiary.
 
(j) Other Information.  Promptly upon reasonable request, such other information
or documents (financial or otherwise) with respect to the Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.
 
Financial statements required to be delivered pursuant to Sections 8.01(a) and
(b) and information required to be delivered pursuant to Section 8.01(g) (in
each case, to the extent such financial statements or information are included
in materials otherwise filed with the SEC) shall be deemed to have been
delivered to the Administrative Agent on the date on which such information has
been posted on the Borrower’s website on the Internet at
http://www.radio-one.com (or such other website identified by the Borrower to
the Administrative Agent) or is available via the EDGAR system of the SEC on the
Internet (to the extent such information has been posted or is available as
described in such notice); provided that in each case the Borrower shall (x)
notify the Administrative Agent of the posting of any such documents and (y)
notwithstanding the immediately subsequent sentence, deliver paper copies of any
such documents to the Administrative Agent if the Administrative Agent or any
Lender requests the Borrower to furnish such paper copies until written notice
to cease delivering such paper copies is given by the Administrative
Agent.  Information required to be delivered pursuant to this Section 8.01
(including, but not limited to, clauses (a) and (b)) may also be delivered by
electronic communication pursuant to procedures permitted by this
Agreement.  Notwithstanding anything to the contrary contained in this Section
8.01, the Borrower shall not be required to deliver to the Administrative Agent
or any Lender any information subject to confidentiality agreements or
attorney/client work privilege.
 
8.02. Books, Records and Inspections; Quarterly Conference Calls
 
. (a) The Borrower will, and will cause each of its Subject Entities to, keep
proper books of record and accounts in which full, true and correct entries in
conformity with GAAP and all requirements of law shall be made of all material
dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each of its Subject Entities to, permit officers
and designated representatives of the Administrative Agent or any Lender to
visit and inspect, under guidance of officers of the Borrower or such Subject
Entity, any of the properties of the Borrower or such Subject Entity, and to
examine the books of account of the Borrower or such Subject Entity and discuss
the affairs, finances and accounts of the Borrower or such Subject Entity with,
and be advised as to the same by, its and their officers and independent
accountants, all upon reasonable prior notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or any such
Lender may reasonably request; provided that the Borrower and its Subject
Entities shall not be required to disclose any information to the Administrative
Agent or any Lender to the extent it is subject to confidentiality agreements or
attorney/client privilege; provided further that the Administrative Agent shall
give the Borrower the opportunity to participate in any discussion with its
accountants; provided further that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 8.02 and the Administrative Agent shall not exercise
such rights more often than two (2) times during any calendar year; provided,
however that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice.
 
(iii) At the request of the Administrative Agent, the Borrower will within ten
(10) days after the date of the delivery (or, if later, required delivery) of
the quarterly and annual financial information pursuant to Sections 8.01(a) and
(b), hold a conference call or teleconference, at a time selected by the
Borrower and reasonably acceptable to the Administrative Agent, with all of the
Lenders that choose to participate, to review the financial results of the
previous Fiscal Quarter or Fiscal Year, as the case may be, and the financial
condition of the Borrower and its Subsidiaries and the budgets presented for the
current Fiscal Year of the Borrower and its Restricted Subsidiaries.
 
 
 
58

--------------------------------------------------------------------------------

 
 
8.03. Maintenance of Property; Insurance.
 
(a)  The Borrower will, and will cause each of its Restricted Subsidiaries to,
(i) keep all material property (other than intellectual property) necessary to
the business of the Borrower and its Restricted Subsidiaries in good working
order and condition, ordinary wear and tear excepted and subject to the
occurrence of casualty and condemnation events, (ii) maintain with financially
sound and reputable insurance companies insurance on all such property and
against all such risks as is consistent and in accordance with industry practice
for companies similarly situated owning similar properties and engaged in
similar businesses as the Borrower and its Restricted Subsidiaries, and (iii)
furnish to the Administrative Agent, promptly upon its request therefor, full
information as to the insurance carried.  Such insurance shall include physical
damage insurance on all real and personal property (whether now owned or
hereafter acquired) on an all risk basis and business interruption insurance.
 
(b) The Borrower will, and will cause each of its Restricted Subsidiaries to, at
all times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Borrower and/or such
Restricted Subsidiaries) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee and/or
additional insured, as applicable), (ii) shall state that the insurers under
such insurance policies shall endeavor to provide at least 30 days’ (or, in the
event of cancellation for nonpayment of premium, 10 days’) prior written notice
of the cancellation thereof by the respective insurer to the Collateral Agent,
and (iii) shall be deposited with the Collateral Agent.
 
(c) If the Borrower or any of its Restricted Subsidiaries shall fail to maintain
insurance in accordance with this Section 8.03, or if the Borrower or any of its
Restricted Subsidiaries shall fail to so endorse and deposit all policies or
certificates with respect thereto, the Administrative Agent shall have the right
(but shall be under no obligation) upon five Business Days’ prior written notice
to the Borrower, to procure such insurance and the Borrower agrees to reimburse
the Administrative Agent for all reasonable out-of-pocket costs and expenses of
procuring such insurance.
 
8.04. Existence; Franchises
 
.  The Borrower will, and will cause each of its Restricted Subsidiaries to, do
or cause to be done, all things necessary to preserve and keep in full force and
effect its existence and its material franchises, Licenses and permits;
provided, however, that nothing in this Section 8.04 shall prevent (i) sales of
assets and other transactions, dispositions or actions or omissions by the
Borrower or any of its Restricted Subsidiaries in accordance with Section 9.02
or (ii) the withdrawal by the Borrower or any of its Restricted Subsidiaries of
its qualification as a foreign Company in any jurisdiction if such withdrawal
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
8.05. Compliance with Statutes, etc.
 
  The Borrower will, and will cause each of its Restricted Subsidiaries to,
comply with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities in respect of
the conduct of its business and the ownership of its property (including
applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls), except such non-compliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
8.06. Compliance with Environmental Laws.
 
(a)  The Borrower will comply, and will cause each of its Restricted
Subsidiaries to comply, with all Environmental Laws and permits required
thereunder applicable to, or required by, the ownership, lease or use of its
Real Property now or hereafter owned, leased or operated by the Borrower or any
of its Restricted Subsidiaries, except such noncompliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, and will keep or cause to be kept
all such Real Property free and clear of any Liens imposed pursuant to such
Environmental Laws except for Permitted Liens related thereto and except for
Liens imposed on leased Real Property resulting from the acts or omissions of
the owner of such leased Real Property or of other tenants of such leased Real
Property who are not within the control of a Credit Party.
 
(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 8.01(h), (ii) at any time that the
Borrower or any of its Restricted Subsidiaries is not in compliance with Section
8.06(a) or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to the last paragraph of Section 10, the
Borrower will provide, at the sole expense of the Borrower and at the written
request of the Administrative Agent, an environmental site assessment report
concerning any Real Property owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries, prepared by an environmental consulting firm
reasonably approved by the Administrative Agent, reasonable in scope based upon
the circumstances of the request, indicating, where relevant to the subject
matter of the request, the presence or absence of Hazardous Materials and the
potential cost of any removal or remedial action in connection with such
Hazardous Materials on such Real Property or the nature of any noncompliance or
other liability and the potential cost of any corrective actions required to
remedy the condition or event at issue.  If the Borrower fails to take adequate
steps to provide the same within 30 days after such request was made, the
Administrative Agent may order the same, the cost of which shall be borne by the
Borrower, and the Borrower shall grant and does hereby grant to the
Administrative Agent and the Lenders and their respective agents access to such
Real Property and specifically grants the Administrative Agent and the Lenders
an irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such an assessment at any reasonable time upon reasonable notice to
the Borrower, all at the sole expense of the Borrower.
 
 
 
59

--------------------------------------------------------------------------------

 
 
8.07. ERISA-Related Information
 
.  The Borrower shall supply to the Agent (in sufficient copies for all the
Lenders, if the Administrative Agent so requests):
 
(a) promptly and in any event within 15 days receiving a request from the Agent
a copy of IRS Form 5500 (including the Schedule B) with respect to a Plan;
 
(b) promptly and in any event within 30 days after the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred that would reasonably be expected to result in material
liability to the Borrower or any Subsidiary of the Borrower, a certificate of
the chief financial officer of the Borrower describing such ERISA Event and the
action, if any, proposed to be taken with respect to such ERISA Event and a copy
of any notice filed with the PBGC or the IRS pertaining to such ERISA Event and
any notices received by the Borrower, such Subsidiary of the Borrower or such
ERISA Affiliate from the PBGC or any other governmental agency with respect
thereto; provided that, in the case of ERISA Events under paragraph (d) of the
definition thereof, the 30-day period set forth above shall be a 10-day period,
and, in the case of ERISA Events under paragraph (b) of the definition thereof,
in no event shall notice be given later than 10 days after the occurrence of the
ERISA Event;
 
(c) promptly, and in any event within 30 days, after becoming aware that there
has been (A) an increase in Unfunded Pension Liabilities (taking into account
only Plans with positive Unfunded Pension Liabilities) that are reasonably
expected to result in material liability to Borrower since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable; (B) a material increase since the date the representations
hereunder are given or deemed given, or from any prior notice, as applicable, in
potential withdrawal liability under Section 4201 of ERISA, if the Borrower, any
Subsidiary of the Borrower and the ERISA Affiliates were to withdraw completely
from any and all Multiemployer Plans that are reasonably expected to result in
material liability to Borrower or any Subsidiary; or (C) the adoption of any
amendment to a Plan which results in a material increase in contribution
obligations of the Borrower or any Subsidiary, a detailed written description
thereof from the chief financial officer of the Borrower; and
 
(d) If, at any time after the Effective Date, the Borrower, any Restricted
Subsidiary of the Borrower or any ERISA Affiliate maintains, or contributes to
(or incurs an obligation to contribute to), a Plan or Multiemployer Plan which
is not set forth in Schedule 7.10, then the Borrower shall deliver to the
Administrative Agent an updated Schedule 7.10 as soon as practicable, and in any
event within 30 days after the Borrower, such Subsidiary or such ERISA Affiliate
maintains, or contributes to (or incurs an obligation to contribute to),
thereto.
 
8.08. End of Fiscal Years; Fiscal Quarters
 
.  The Borrower will cause (i) its and each of its Restricted Subsidiaries’
fiscal years to end on December 31 of each calendar year and (ii) its and each
of its Restricted Subsidiaries’ fiscal quarters to end on the last day of each
period described in the definition of “Fiscal Quarter”, unless, in each case, as
otherwise agreed by the Administrative Agent in its reasonable discretion.
 
8.09. Payment of Taxes
 
.  The Borrower will pay and discharge, and will cause each of its Subsidiaries
to pay and discharge, all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it, prior to the date on which penalties attach thereto, and all lawful
claims which, if unpaid, might become a Lien or charge upon any properties of
the Borrower or any of its Subsidiaries not otherwise permitted under Section
9.01(i); provided that neither the Borrower nor any of its Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim (i) which is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP or (ii) to the
extent the failure to pay such tax, assessment, charge, levy or claim could not
reasonably be expected to result in a Material Adverse Effect.
 
 
 
60

--------------------------------------------------------------------------------

 
 
8.10. Use of Proceeds
 
.  The Borrower will use the proceeds of the Loans only as provided in Section
7.08.
 
8.11. Additional Security; Further Assurances; etc.
 
(a) The Borrower will, and will cause each other Credit Party to, grant to the
Collateral Agent for the benefit of the Secured Creditors security interests and
Mortgages in such Collateral and Real Property Collateral of the Borrower and
such other Credit Party as are not covered by the original Security Documents
(other than Excluded Assets) as may be reasonably requested from time to time by
the Administrative Agent or the Required Lenders (collectively, as amended,
restated, supplemented or otherwise modified from time to time, the “Additional
Security Documents”).  All such security interests and Mortgages shall be
granted pursuant to documentation reasonably satisfactory in form and substance
to the Collateral Agent and the Borrower and, subject to exceptions as are
reasonably acceptable to the Administrative Agent, shall constitute
valid,  enforceable (except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law))
and perfected security interests (if and to the extent the assets subject to the
applicable Additional Security Document can be perfected by the actions required
by such Additional Security Document) and Mortgages superior to and prior to the
rights of all third Persons and subject to no other Liens except for Permitted
Liens or, in the case of Real Property, the Permitted Encumbrances related
thereto. The Additional Security Documents or instruments related thereto shall
be duly recorded or filed in such manner and in such places as are required by
law to establish, perfect (if and to the extent such security interests can be
perfected by the filings or other actions required under the Additional Security
Documents), preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Additional Security Documents and all
taxes, fees and other charges payable in connection therewith shall be paid in
full.  Notwithstanding the foregoing, this Section 8.11(a) shall not apply to
(and the Borrower and its Restricted Subsidiaries shall not be required to grant
a Mortgage in) any Leaseholds (regardless of fair market value) or any owned
Real Property the fair market value of which is less than $1,000,000 (as
reasonably determined by Borrower or such Restricted Subsidiary and reasonably
acceptable to the Administrative Agent); provided however that in no event shall
the aggregate fair market value (as reasonably determined by Borrower) of all
owned Real Property not required to be subject to a Mortgage by operation of
this sentence exceed $10,000,000 in the aggregate.
 
(b) The Borrower will, and will cause each of the other Credit Parties to, at
the reasonable expense of the Borrower, make, execute, endorse, acknowledge,
authorize and/or deliver to the Collateral Agent from time to time such
schedules, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, real property surveys, reports, bailee agreements,
control agreements and other documents, assurances, opinions of counsel or
instruments and take such further similar steps relating to the Collateral
covered by any of the Security Documents as the Collateral Agent may reasonably
require.  Each Credit Party acknowledges that certain transactions contemplated
by this Agreement and the other Credit Documents, and certain actions which may
be taken by the Administrative Agent, the Collateral Agent or the Lenders in the
exercise of their rights and remedies under this Agreement or any other Credit
Document, may require the consent of the FCC. If the Administrative Agent
reasonably determines that the consent of the FCC is required in connection with
the execution, delivery or performance of any of the aforesaid documents or any
documents delivered to the Administrative Agent, the Collateral Agent or the
Lenders in connection therewith or as a result of any action which may be taken
or be proposed to be taken pursuant thereto, then each Credit Party, at its sole
reasonable cost and expense, shall use its commercially reasonable efforts to
secure such prior consent and to cooperate with the Administrative Agent, the
Collateral Agent and the Lenders in any such action taken or proposed to be
taken by the Administrative Agent, the Collateral Agent or any Lender.
 
(c) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Mortgaged Property of the Borrower and the other Credit Parties
constituting Collateral, the Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.
 
(d) The Borrower agrees that each action required by clauses (a) through (c) of
this Section 8.11 shall be completed within sixty (60) days after such action is
requested to be taken by the Administrative Agent or the Required Lenders (as
such time may be extended by the Administrative Agent or the Required Lenders in
its or their discretion); provided, that in no event shall the Borrower or any
of its Restricted Subsidiaries be required to take any action, other than using
its commercially reasonable efforts, to obtain consents from third parties with
respect to its compliance with this Section 8.11.
 
(e) Promptly after any Domestic Restricted Subsidiary of the Borrower ceases to
constitute an Immaterial Subsidiary or a “U.S Foreign Holding Company” in
accordance with the applicable definitions thereof, the Borrower shall cause
such Domestic Restricted Subsidiary to take all actions required as if such
Domestic Restricted Subsidiary were then established, created or acquired.
 
 
 
61

--------------------------------------------------------------------------------

 
 
(f) Each new Wholly-Owned Domestic Restricted Subsidiary that is required to
execute any Credit Document shall promptly, upon the reasonable request of the
Administrative Agent, execute and deliver, or cause to be executed and
delivered, all other relevant documentation (including opinions of counsel) of
the type described in Sections 5.02, 5.03, 5.04, 5.08, 5.09 and 5.13 as such new
Restricted Subsidiary would have had to deliver if such new Restricted
Subsidiary were a Credit Party on the Effective Date.
 
(g) In the event (A) new Unrestricted Subsidiaries are established or created,
or the Borrower or any of its Wholly-Owned Restricted Subsidiaries acquires
Equity Interests in an Unrestricted Subsidiary (i) at least 5 days’ prior
written notice thereof shall be given to the Administrative Agent (or such
shorter period of time as is acceptable to the Administrative Agent in any given
case), (ii) the Equity Interests (other than any Excluded Equity Interests) of
such new Unrestricted Subsidiary held by any Credit Party shall be promptly
pledged pursuant to, and to the extent required by, this Agreement and the
Pledge Agreement and the certificates, if any, representing such Equity
Interests, together with stock or other appropriate powers duly executed in
blank, shall be delivered to the Collateral Agent as, and to the extent required
by, the Pledge Agreement, (iii) all Investments by the Borrower and its
Restricted Subsidiaries in such Unrestricted Subsidiary shall be permitted
pursuant to Section 9.05 and (iv) all requirements of the definition of
Unrestricted Subsidiary and Section 8.14 shall have been satisfied, and (B) the
Borrower and its Wholly-Owned Restricted Subsidiaries establish, create and, to
the extent permitted by this Agreement, acquire Wholly-Owned Restricted
Subsidiaries (i) at least 5 days’ prior written notice thereof shall be given to
the Administrative Agent (or such shorter period of time as is acceptable to the
Administrative Agent in any given case), (ii) the Equity Interests (other than
any Excluded Equity Interests) of such new Restricted Subsidiary shall be
promptly pledged pursuant to, and to the extent required by, this Agreement and
the Pledge Agreement and the certificates, if any, representing such Equity
Interests (other than any Excluded Equity Interests), together with stock or
other appropriate powers duly executed in blank, shall be delivered to the
Collateral Agent as, and to the extent required by, the Pledge Agreement, (iii)
each such new Wholly-Owned Domestic Restricted Subsidiary (other than any
Immaterial Subsidiary) shall execute a counterpart of the Subsidiaries Guaranty,
the Security Agreement and the Pledge Agreement and (iv) each such new
Wholly-Owned Domestic Restricted Subsidiary (other than any Immaterial
Subsidiary), to the extent requested by the Administrative Agent or the Required
Lenders, shall take all actions required pursuant to this Section 8.11.
 
8.12. Maintenance of Company Separateness
 
.  The Borrower will, and will cause each of its Subsidiaries and other
Restricted Subsidiaries to, satisfy customary Company formalities, including, as
applicable, (i) the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting and (ii) the
maintenance of separate Company offices and records.  Neither the Borrower nor
any of its Restricted Subsidiaries shall make any payment to a creditor of any
Unrestricted Subsidiary in respect of any liability of any Unrestricted
Subsidiary and no bank account of any Unrestricted Subsidiary shall be
commingled with any bank account of the Borrower or any of its Restricted
Subsidiaries.  Any financial statements distributed to any creditors of any
Unrestricted Subsidiary shall clearly establish or indicate the Company
separateness of such Unrestricted Subsidiary from the Borrower and its
Restricted Subsidiaries.
 
8.13. Ratings
 
.  The Borrower shall use commercially reasonable efforts to obtain and maintain
(i) a public corporate family rating of the Borrower and a rating of each
Tranche of the Loans, in each case from Moody’s, and (ii) a public corporate
credit rating of the Borrower and a rating of each Tranche of the Loans, in each
case from Moody’s and S&P (it being understood and agreed that “commercially
reasonable efforts” shall in any event include the payment by the Borrower of
customary rating agency fees and reasonable cooperation with customary
information and data requests by Moody’s and S&P in connection with their
ratings process).
 
8.14. Designation of Subsidiaries
 
.  The board of directors of the Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary (any such designation, a “Subsidiary
Designation”); provided that:
 
(i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing;
 
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance, on a Pro Forma Basis, with the covenants set forth in Sections
9.07 and 9.08 as of the last day of the most recently ended Calculation Period;
 
(iii) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “restricted subsidiary” immediately after giving effect to any such
designation hereunder for purposes of the Senior Secured Notes Documents, the
Existing Notes Documents, any Permitted Subordinated Debt Documents, any
Permitted Unsecured Debt Documents, any Revolving Loan Document, any document
with respect to Indebtedness permitted by Section 9.04(ii), 9.04(xviii) or
9.04(xix), or any Permitted Refinancing Debt Documents in respect of the
foregoing, as applicable;
 
 
 
62

--------------------------------------------------------------------------------

 
 
(iv) [Reserved];
 
(v) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, (1) such Subsidiary to be so designated shall satisfy all of the
requirements of an “Unrestricted Subsidiary” as set forth in the definition
thereof, (2) if such Restricted Subsidiary to be so designated is directly owned
by the Borrower or any of its Wholly-Owned Domestic Restricted Subsidiaries,
100% of the Equity Interests of such Subsidiary are owned by the Borrower or
such Wholly-Owned Domestic Restricted Subsidiary, (3) all of the provisions of
Section 8.11 shall have been complied with in respect of such newly designated
Unrestricted Subsidiary and (4) the Investment resulting from the designation of
such Subsidiary as an Unrestricted Subsidiary as provided in the following
sentence is permitted by Section 9.05(xxii) or (xxiii); provided that foregoing
clauses (1), (2) and (4) shall not be applicable in the case of a “deemed
designation” as provided in clause (ii) of the proviso appearing in the
definition of “Unrestricted Subsidiary”;
 
(vi) in the case of a designation of an Unrestricted Subsidiary as a Restricted
Subsidiary, (1) all representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the date of such designation (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, (2) all actions which would be required to be
taken pursuant to Section 8.11 in connection with the establishment, creation or
acquisition of a new Restricted Subsidiary are taken at the time of such
designation, (3) except in the case of a deemed designation as provided in
clause (i) of the proviso to the definition of “Unrestricted Subsidiary”, such
Subsidiary shall be a Wholly-Owned Subsidiary of the Borrower (both before and
after giving effect to such designation), and (4) the Indebtedness and Liens of
such Subsidiary resulting from the designation of such Subsidiary as a
Restricted Subsidiary as provided in the following sentence are permitted under
Section 9.04 or 9.01, as applicable;
 
(vii) in no event may any License Subsidiary be designated as an Unrestricted
Subsidiary; and
 
(viii) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by an Authorized Officer of the Borrower,
certifying to such officer’s knowledge, compliance with the requirements of
preceding clauses (i) through (viii), inclusive, and containing the calculations
of compliance (in reasonable detail) with preceding clauses (ii) and (v)(1).
 
The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the Fair Market Value of all outstanding Investments owned by
the Borrower and its Restricted Subsidiaries in the respective Subsidiary at the
time that such Subsidiary is designated an Unrestricted Subsidiary.  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence by a Restricted Subsidiary at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.
 
 
 
63

--------------------------------------------------------------------------------

 
 
SECTION 9. Negative Covenants
 
The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Commitment has terminated and the Loans, Notes, Fees and all
other Obligations (other than any indemnities described in Section 12.13 and
reimbursement obligations under Section 12.01 which, in either case, are not
then due and payable) incurred hereunder and thereunder, are paid in full:
 
9.01. Liens
 
.  The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets of the Borrower or any of its Restricted Subsidiaries,
whether now owned or hereafter acquired; provided that the provisions of this
Section 9.01 shall not prevent the creation, incurrence, assumption or existence
of the following (Liens described below are herein referred to as “Permitted
Liens”):
 
(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;
 
(ii) Liens in respect of property or assets of the Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, contractors’ and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and (x) which do
not in the aggregate materially detract from the value of the Borrower’s or such
Restricted Subsidiary’s property or assets or materially impair the use thereof
in the operation of the business of the Borrower or such Restricted Subsidiary
or (y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien;
 
(iii) Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule 9.01, plus renewals,
replacements and extensions of such Liens, provided that (x) the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase from that amount outstanding at the time of any such renewal,
replacement or extension, plus accrued and unpaid interest and cash fees and
expenses (including premium) incurred in connection with such renewal,
replacement or extension and (y) any such renewal, replacement or extension does
not encumber any additional assets or properties (other than the proceeds and
products thereof and accessions thereto) of the Borrower or any of its
Restricted Subsidiaries, unless such Lien is otherwise permitted under separate
provisions of this Section 9.01;
 
(iv) Liens on the Collateral created by or pursuant to this Agreement, the
Security Documents, subject to the Revolver Intercreditor Agreement, the
Revolving Loan Documents or, subject to the Senior Notes Intercreditor
Agreement, the Senior Secured Notes Documents (or any Permitted Refinancing
thereof);
 
(v) (x) licenses, sublicenses, leases or subleases granted by the Borrower or
any of its Restricted Subsidiaries to other Persons entered in the ordinary
course of business and not materially interfering with the conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole and
(y) any interest or title of a lessor, sublessor or licensor under any lease or
license agreement permitted by this Agreement to which the Borrower or any of
its Restricted Subsidiaries is a party;
 
(vi) Liens upon assets of the Borrower or any of its Restricted Subsidiaries
subject to Capitalized Lease Obligations or mortgage financings to the extent
such Capitalized Lease Obligations or mortgage financings are permitted by
Section 9.04(iv), provided that (x) such Liens only serve to secure the payment
of Indebtedness and/or other monetary obligations arising under such Capitalized
Lease Obligation or mortgage financing and (y) the Lien encumbering the asset or
assets giving rise to such Capitalized Lease Obligation or mortgage financing
does not encumber any asset of the Borrower or any other asset of the Borrower
or any Restricted Subsidiary of the Borrower other than the proceeds of the
assets giving rise to such Capitalized Lease Obligations or mortgage financing;
 
(vii) Liens placed upon equipment, machinery or other fixed assets acquired or
constructed after the Effective Date and used in the ordinary course of business
of the Borrower or any of its Restricted Subsidiaries and placed at the time of
the acquisition or construction thereof by the Borrower or such Restricted
Subsidiary or within 180 days thereafter to secure Indebtedness incurred to pay
all or a portion of the purchase or construction price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition or
construction of any such equipment, machinery or other fixed assets or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount, provided that (x) the Indebtedness secured by such Liens is
permitted by Section 9.04(iv) and (y) in all events, the Lien encumbering the
equipment, machinery or other fixed assets so acquired or constructed does not
encumber any other asset of the Borrower or such Restricted Subsidiary;
 
 
 
64

--------------------------------------------------------------------------------

 
 
(viii) Liens which may arise as a result of zoning, building codes, and other
land use laws regulating the use or occupancy of real property or the activities
conducted thereon which are imposed by any governmental authority and which are
not violated in any material way by the current use or occupancy of such real
property, easements, rights-of-way, restrictions, encroachments, minor survey
defects and other similar charges or encumbrances, minor title defects or
irregularities affecting Real Property, in each case not securing Indebtedness
for borrowed money, not materially interfering with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries, taken as a
whole;
 
(ix) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;
 
(x) Liens arising out of the existence of judgments or awards (x) in respect of
which the Borrower or any of its Restricted Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings, provided that the aggregate amount of all cash and the Fair Market
Value of all other property subject to such Liens does not exceed $10,000,000 or
(y) with respect to which payment in full above any applicable customary
deductible is covered by insurance from a reputable third-party insurance
provider which has been notified thereof in writing and not denied or contested
coverage;
 
(xi) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Restricted Subsidiaries is a party;
 
(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
industry practice (exclusive of obligations in respect of the payment for
borrowed money);
 
(xiii) Permitted Encumbrances;
 
(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition
or other permitted Investment, or on property or assets of a Restricted
Subsidiary of the Borrower in existence at the time such Restricted Subsidiary
is acquired pursuant to a Permitted Acquisition or other permitted Investment,
provided that (x) any Indebtedness that is secured by such Liens is permitted to
exist under Section 9.04(vii) or constitutes Permitted Refinancing Indebtedness
in respect thereof permitted by Section 9.04(vii), and (y) such Liens are not
incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition or other Investment and do not attach to any other asset
(other than the proceeds and products thereof and accessories thereto) of the
Borrower or any of its Restricted Subsidiaries;
 
(xv) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business to the
extent such Liens do not attach to any assets other than the goods subject to
such arrangements;
 
(xvi) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (y) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;
 
(xvii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management, automated clearing house transfers and operating
account arrangements, and Liens on Restricted cash or Cash Equivalents;
 
(xviii) Liens on earnest money deposits of cash or Cash Equivalents made by the
Borrower or its Restricted Subsidiaries in connection with any Permitted
Acquisition;
 
(xix) Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 9.04;
 
 
 
65

--------------------------------------------------------------------------------

 
 
(xx) Liens consisting of an agreement to dispose of property permitted by
Section 9.02;
 
(xxi) Liens incurred on cash or Cash Equivalents of the Borrower to secure
reimbursement obligations in an aggregate amount not to exceed $5,000,000 at any
one time outstanding;
 
(xxii) additional Liens of the Borrower or any Restricted Subsidiary of the
Borrower not otherwise permitted by this Section 9.01 that (w) were incurred in
the ordinary course of business, (x) do not encumber any assets of the Borrower
or any of its Restricted Subsidiaries the fair market value (as reasonably
determined by senior management of the Borrower) of which exceeds the amount of
the Indebtedness or other obligations secured by such assets, (y) do not
materially impair the use of such assets in the operation of the business of the
Borrower or such Restricted Subsidiary and (z) do not secure obligations in
excess of $1,000,000 in the aggregate for all such Liens at any time; and
 
(xxiii) subject to a customary intercreditor agreement reasonably satisfactory
to the Administrative Agent, Liens in respect of Indebtedness permitted to be
incurred pursuant to Section 9.04(xviii).
 
In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii), (ix), (xiv) and (xxii) of this Section 9.01 by the Borrower of any
of its Restricted Subsidiaries, the Administrative Agent and the Collateral
Agent shall be authorized to take any actions deemed appropriate by it in
connection therewith (including, without limitation, by executing appropriate
lien releases or lien subordination agreements in favor of the holder or holders
of such Liens, in either case solely with respect to the item or items of
equipment or other assets subject to such Liens).
 
9.02. Consolidation, Merger, Sale of Assets, etc.
 
  The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, wind up, liquidate or dissolve its affairs or enter into any partnership or
merge or consolidate, or convey, sell, lease or otherwise dispose of all or any
part of its property or assets (other than sales of air-time advertisements and
similar promotional activities in the ordinary course of business), or enter
into any sale-leaseback transactions, except that:
 
(i) the Borrower and its Restricted Subsidiaries may effect Dividends permitted
under Section 9.03;
 
(ii) the Borrower and its Restricted Subsidiaries may liquidate or otherwise
dispose of obsolete, worn-out or uneconomical property in the ordinary course of
business;
 
(iii) the Borrower and its Restricted Subsidiaries may grant Liens in their
property and assets to the extent permitted under Section 9.01;
 
(iv) the Borrower and its Restricted Subsidiaries may sell assets (other than
the Equity Interests of any Wholly-Owned Restricted Subsidiary or any
Unrestricted Subsidiary, unless, in the case of a Wholly-Owned Restricted
Subsidiary, all of the Equity Interests of such Wholly-Owned Restricted
Subsidiary are sold in accordance with this clause (iv)), so long as (v) no
Event of Default then exists or would result therefrom, (w) the Borrower or the
respective Restricted Subsidiary receives at least Fair Market Value, (x) the
consideration received by the Borrower or such Restricted Subsidiary consists of
at least 75% cash or Cash Equivalents and is paid at the time of the closing of
such sale, (y) the Net Sale Proceeds therefrom are applied and/or reinvested as
(and to the extent) required by Section 4.02(e) and (z) the sum of Consolidated
EBITDA derived from the assets related to any such sale (measured for the most
recently ended Calculation Period) plus the Consolidated EBITDA derived from the
assets related to all other sales of assets consummated pursuant to this clause
(iv) (measured for the applicable Calculation Period most recently ended prior
to each such other sale), shall represent not more than 25% of the Borrower’s
Consolidated EBITDA (measured for the most recently ended Calculation Period) at
the time such sale is consummated;
 
(v) each of the Borrower and its Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
otherwise permitted by Section 9.04);
 
(vi) each of the Borrower and its Restricted Subsidiaries may sell or discount,
in each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;
 
(vii) each of the Borrower and its Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons in the ordinary course of
business not materially interfering with the conduct of the business of the
Borrower or any of its Restricted Subsidiaries (taken as a whole);
 
 
 
66

--------------------------------------------------------------------------------

 
 
(viii) the Borrower or any Restricted Subsidiary (other than a License
Subsidiary) of the Borrower may convey, sell or otherwise transfer all or any
part of its business, properties and assets to the Borrower or to any
Wholly-Owned Domestic Restricted Subsidiary of the Borrower which is a
Subsidiary Guarantor, so long as any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets so transferred shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such transfer) and all actions required to maintain said perfected status
have been taken;
 
(ix) (a) any Restricted Subsidiary (other than a License Subsidiary) of the
Borrower may merge or consolidate with and into, or be dissolved or liquidated
into, or transfer any of its assets to, the Borrower or any Subsidiary
Guarantor, so long as (i) in the case of any such merger, consolidation,
dissolution or liquidation involving the Borrower, the Borrower is the surviving
or continuing entity of any such merger, consolidation, dissolution or
liquidation, (ii) in all other cases, a Wholly-Owned Domestic Restricted
Subsidiary of the Borrower which is a Subsidiary Guarantor is the surviving or
continuing corporation of any such merger, consolidation, dissolution or
liquidation, and (iii) any security interests granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
the assets of such Restricted Subsidiary shall remain in full force and effect
and perfected (to at least the same extent as in effect immediately prior to
such merger, consolidation, dissolution or liquidation) and all actions required
to maintain said perfected status have been taken; provided, that no Equity Plan
Unit Subsidiary may merge or consolidate with or into any other Subsidiary
Guarantor (other than another Equity Plan Unit Subsidiary), and (b) any
Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor may
merge or consolidate with and into, or be dissolved or liquidated into, or
transfer any of its assets to, any other Restricted Subsidiary of the Borrower
and its Restricted Subsidiaries that is not a Subsidiary Guarantor;
 
(x) any Foreign Restricted Subsidiary of the Borrower may be merged,
consolidated or amalgamated with and into, or be dissolved or liquidated into,
or transfer any of its assets to, any Wholly-Owned Foreign Restricted Subsidiary
of the Borrower, so long as (i) such Wholly-Owned Foreign Restricted Subsidiary
of the Borrower is the surviving or continuing entity of any such merger,
consolidation, amalgamation, dissolution or liquidation and (ii) any security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in the Equity Interests of such
Wholly-Owned Foreign Restricted Subsidiary and such Foreign Restricted
Subsidiary shall remain in full force and effect and perfected and enforceable
(to at least the same extent as in effect immediately prior to such merger,
consolidation, amalgamation, dissolution, liquidation or transfer) and all
actions required to maintain said perfected status have been taken;
 
(xi) to the extent constituting an Investment, any conveyance, sale, lease or
other disposition (other than by way of merger or consolidation) by the Borrower
or any of its Restricted Subsidiaries permitted by Section 9.05;
 
(xii) the Borrower and its Restricted Subsidiaries may liquidate or otherwise
dispose of Cash Equivalents in the ordinary course of business, in each case for
cash or other Cash Equivalents at Fair Market Value;
 
(xiii) so long as no Event of Default exists or would result therefrom, (x) any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effect an Investment permitted pursuant to Section 9.05; provided that the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 8.11, to the extent applicable and (y) any Permitted
Acquisition may be consummated in accordance with the requirements of
Section 9.05(xii) or Section 9.05(xxii), as applicable;
 
(xiv) any License Subsidiary of the Borrower may merge or consolidate with and
into, or be dissolved or liquidated into, or transfer any of its assets to, any
other License Subsidiary which is a Subsidiary Guarantor, so long as (i) the
License  Subsidiary which is a Subsidiary Guarantor is the surviving or
continuing corporation of any such merger, consolidation, dissolution or
liquidation, and (ii) any security interests granted to the Collateral Agent for
the benefit of the Secured Creditors pursuant to the Security Documents in the
assets of such License Subsidiary shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, consolidation, dissolution or liquidation) and all actions required to
maintain said perfected status have been taken;
 
(xv) subject to compliance with Section 8.11 hereof with respect to any assets
acquired in connection therewith, Asset Swaps made in accordance with the
requirements of the definition thereof, so long as (v) if the Fair Market Value
of the assets transferred exceeds $1,000,000 but is less than $50,000,000, the
board of directors of the Borrower approves such transfer and exchange, (w) if
the Fair Market Value of the assets transferred equals or exceeds $50,000,000,
the board of directors of the Borrower approves such transfer and exchange and
the Borrower secures an appraisal of the property or assets received given by an
unaffiliated third party in form and substance reasonably satisfactory to the
Administrative Agent, (x) the Fair Market Value of any property or assets
received in connection therewith is at least equal to the Fair Market Value of
the property or assets so transferred, (y) each such Asset Swap is effected in
connection with an Investment permitted by Section 9.05, and (z) to the extent
applicable, any “boot” or other assets received by the Borrower or any
Restricted Subsidiary complies with the requirements of clause (y) above and the
Net Sale Proceeds of such boot or other assets (and any “boot” received in the
form of cash) are applied as (and to the extent) required by Section 4.02(e);
and
 
 
 
67

--------------------------------------------------------------------------------

 
 
(xvi) the Borrower and its Restricted Subsidiaries may from time to time sell
Equity Interests of Unrestricted Subsidiaries, so long as (v) no Event of
Default then exists or would result therefrom, (w) each such sale is an arm’s
length transaction and the Borrower or the respective Restricted Subsidiary
receives at least Fair Market Value, (x) the consideration received by the
Borrower or such Restricted Subsidiary consists of at least 75% cash or Cash
Equivalents and is paid at the time of the closing of such sale, (y) all (and
not less than all) of the Equity Interests of such Unrestricted Subsidiary are
sold in accordance with this clause (xvi), and (z) the Net Sale Proceeds
therefrom are applied and/or reinvested as (and to the extent) required by
Section 4.02(e).
 
(xvii) the Borrower and its Restricted Subsidiaries may (v) cancel, abandon,
sell, assign, transfer or otherwise dispose of intellectual property rights
that, in each case, (i) Borrower or any Restricted Subsidiary decides in its
reasonable business judgment to no longer use or (ii) are, in Borrower’s or any
Restricted Subsidiary’s reasonable business judgment, no longer material to, or
no longer used or useful in its business, and (w) permit intellectual property
rights to expire in accordance with their statutory terms (except to the extent
such terms may be extended or renewed);
 
(xviii) the Borrower and its Restricted Subsidiaries may terminate or unwind any
Interest Rate Protection Agreement or Other Hedging Agreement in accordance with
its terms;
 
(xix) the Borrower and its Restricted Subsidiaries may dispose of property and
assets to the extent they were the subject to casualty or condemnation
proceedings upon the occurrence of the related Recovery Event;
 
(xx) the Borrower and its Restricted Subsidiaries may from time to time after
the Effective Date effect Designated Sales, so long as (v) no Event of Default
then exists or would result therefrom, (w) each such sale is an arm’s length
transaction and the Borrower or the respective Restricted Subsidiary receives at
least Fair Market Value, (x) the consideration received by the Borrower or such
Restricted Subsidiary consists of at least 75% cash or Cash Equivalents and is
paid at the time of the closing of such sale, and (z) the aggregate amount of
the cash and non-cash proceeds received from all Designated Sales made pursuant
to this clause (xx) shall not exceed $25,000,000 (for this purpose using the
Fair Market Value of property other than cash); and
 
(xxi) the Borrower and its Restricted Subsidiaries may effect dispositions set
forth on Schedule 9.02.
 
To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02 (other than to the Borrower or a Restricted
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect and/or evidence the foregoing.
 
9.03. Dividends
 
.  The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, authorize, declare or pay any Dividends with respect to the Borrower or any
of its Restricted Subsidiaries, except that:
 
(i) (A) any Restricted Subsidiary of the Borrower may pay cash Dividends to the
Borrower or to any Wholly-Owned Domestic Restricted Subsidiary of the Borrower,
(B) any Foreign Restricted Subsidiary of the Borrower may pay cash Dividends to
any Wholly-Owned Foreign Restricted Subsidiary of the Borrower, (C) any
Restricted Subsidiary of the Borrower may pay Dividends to the Borrower or to
any 100%-Owned Subsidiary that is a Domestic Restricted Subsidiary and (D) any
Foreign Restricted Subsidiary of the Borrower may pay Dividends to any
100%-Owned Subsidiary that is a Foreign Restricted Subsidiary; provided that, in
the case of clauses (A) and (B), except in the case of Dividends paid for
purposes of paying tax liabilities by a parent company when and as due, no Event
of Default exists at the time of payment of any such Dividend;
 
(ii) any Non-Wholly-Owned Restricted Subsidiary of the Borrower may pay
Dividends to its shareholders, members or partners generally, so long as the
Borrower or its respective Restricted Subsidiary which owns the Equity Interest
in the Restricted Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holding of the Equity
Interest in the Restricted Subsidiary paying such Dividends and taking into
account the relative preferences, if any, of the various classes of Equity
Interests of such Restricted Subsidiary);
 
(iii) the Borrower may acquire Equity Interests in connection with the exercise
of stock options, warrants or other convertible or exchangeable securities to
the extent such Equity Interests represent a portion of the exercise price of
those stock options, warrants or other convertible or exchangeable securities by
way of cashless exercise;
 
(iv) the Borrower may retire any shares of Disqualified Preferred Stock by
conversion into, or by exchange for, shares of Disqualified Preferred Stock, or
out of the net cash proceeds of the substantially concurrent sale (other than to
a Restricted Subsidiary of the Borrower) of other shares of Disqualified
Preferred Stock, provided that such Disqualified Preferred Stock  shall not
require the direct or indirect payment of the liquidation preference earlier in
time than the final stated maturity of such retired shares of Disqualified
Preferred Stock;
 
 
 
68

--------------------------------------------------------------------------------

 
 
(v) the Borrower and its Restricted Subsidiaries may make cash payments in lieu
of the issuance of fractional shares of Equity Interests in connection with any
transaction permitted under this Agreement;
 
(vi) the Borrower may pay Dividends on its Qualified Preferred Stock pursuant to
the terms thereof through the issuance of additional shares of such Qualified
Preferred Stock, provided that in lieu of issuing additional shares of such
Qualified Preferred Stock as Dividends, the Borrower may increase the
liquidation preference of the shares of Qualified Preferred Stock in respect of
which such Dividends have accrued;
 
(vii) the Borrower may pay cash Dividends on its Equity Interests or redeem,
repurchase or otherwise acquire for value in cash, outstanding shares of the
Borrower’s Equity Interests (or options or warrants to purchases Borrower Common
Stock) not otherwise permitted pursuant to this Section 9.03; provided that (w)
no Default or Event of Default then exists or would result therefrom, (x)
immediately before and after such payment, redemption, repurchase or
acquisition, the Borrower shall be in compliance, on a Pro Forma Basis, with (A)
the covenants contained in Sections 9.07 and 9.08 and (B) a Total Leverage Ratio
equal to, or less than, 7.00:1.00, in each case as of the last day of the
Calculation Period most recently ended prior to the date of such payment,
redemption, repurchase or acquisition, (y) in no event shall the sum of the
Dividends permitted by this clause (vii) exceed the Available Basket Amount then
in effect and (z) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate executed by an Authorized Officer of the Borrower,
certifying to such officer’s knowledge, compliance with the requirements of
preceding clauses (w), (x) and (y) and containing the calculations of compliance
(in reasonable detail) with preceding clause (x);
 
(viii) the Borrower may redeem, repurchase or otherwise acquire for value in
cash, outstanding shares of the Borrower’s Equity Interests (or options or
warrants to purchase Borrower Common Stock) not otherwise permitted pursuant to
this Section 9.03; provided that (w) no Event of Default then exists or would
result therefrom, (x) immediately before and after such payment, redemption,
repurchase or acquisition, the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenants contained in Sections 9.07 and 9.08 (for purposes of
this Section 9.03(viii)(x), solely in the case of the Total Senior Secured
Leverage Ratio, as if the financial covenant levels in effect pursuant to
Section 9.08 were 0.25 lower than those then in effect for such financial
covenant) as of the last day of the Calculation Period most recently ended prior
to the date of such payment, redemption, repurchase or acquisition, (y) in no
event shall the sum of the aggregate amount of all payments, redemptions or
repurchases permitted by this clause (viii) exceed the sum of (A) $25,000,000
minus (B) the aggregate amount of Investments made (or deemed made) in reliance
on Section 9.05(xxiii) and (z) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized Officer
of the Borrower, certifying to such officer’s knowledge, compliance with the
requirements of preceding clauses (w), (x) and (y) and containing the
calculations of compliance (in reasonable detail) with preceding clause (x);
 
(ix) the Borrower may redeem, repurchase or otherwise acquire for value, at any
time on or after the date that is two and one-half years after the Effective
Date, outstanding shares of the Borrower’s Equity Interests (or options or
warrants to purchase Borrower Common Stock) (x) in exchange for, or out of the
Net Cash Proceeds of the substantially concurrent sale or issuance (other than
to a Subsidiary of the Borrower) of, Equity Interests of the Borrower (other
than Disqualified Preferred Stock and Designated Preferred Stock) or (y) from
the Net Cash Proceeds of the substantially concurrent cash contribution to the
common equity capital of the Borrower (other than from any Subject Entity),
provided that the amount of any such Net Cash Proceeds utilized for such purpose
will be excluded for purposes of the determination of the Available Basket
Amount;
 
(x) the Borrower may declare and pay Dividends or other payments or
distributions on account of the Borrower’s Equity Interests (including, without
limitation, any payment in connection with any merger or consolidation involving
the Borrower) or redeem, repurchase, retire, defease or otherwise acquire any
Equity Interests of the Borrower in connection with a substantially concurrent
Going Private Transaction (i) out of the Net Cash Proceeds of the substantially
concurrent sale (other than to a Subsidiary of the Borrower) of, Equity
Interests of the Borrower (other than Disqualified Preferred Stock and
Designated Preferred Stock) or (ii) from the Net Cash Proceeds of substantially
concurrent cash contribution to the common equity capital of the Borrower;
provided that the amount of any such Net Cash Proceeds that are utilized for any
such Dividend, redemption, repurchase, retirement, defeasance or other
acquisition of the Borrower’s Equity Interests will be excluded for purposes of
the determination of the Available Basket Amount;
 
 
 
69

--------------------------------------------------------------------------------

 
 
(xi) the Borrower may redeem, repurchase or otherwise acquire for value in cash,
outstanding shares of the Borrower’s Equity Interests (or options or warrants to
purchase Borrower Common Stock) not otherwise permitted pursuant to this Section
9.03; provided that (w) no Default or Event of Default then exists or would
result therefrom, (x) immediately before and after such redemption, repurchase
or acquisition, the Borrower shall be in compliance, on a Pro Forma Basis, with
(A) a Total Senior Secured Leverage Ratio equal to, or less than, 4.50:1.00 and
(B) a Total Leverage Ratio equal to, or less than, 7.00:1.00, in each case as of
the last day of the Calculation Period most recently ended prior to the date of
such payment, redemption, repurchase or acquisition, (y) in no event shall the
sum of the aggregate principal amount of all payment, redemptions or repurchase
permitted by this clause (xi) exceed the Designated Sales Basket Amount then in
effect and (z) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by an Authorized Officer of the Borrower,
certifying to such officer’s knowledge, compliance with the requirements of
preceding clauses (w), (x) and (y) and containing the calculations of compliance
(in reasonable detail) with preceding clause (x); and
 
(xii) the Borrower may redeem, repurchase or otherwise acquire for value in
cash, outstanding shares of the Borrower’s or Subsidiaries’ Equity Interests (or
options or warrants to purchase Borrower Common Stock) held by any future,
present or former employee, director or consultant of the Borrower or any of its
Subsidiaries (or permitted transferees, assigns, estates, trusts or heirs of
such employee, director or consultant) either pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or upon the termination of such employee, director or consultant’s
employment or directorship; provided, however, that the aggregate the aggregate
amount of all payments, redemptions or repurchases permitted under this clause
(xii) do not exceed $2.5 million in any calendar year (with unused amounts in
any calendar year being carried over to succeeding calendar years subject to a
maximum of $5.0 million in any calendar year); provided further that such amount
in any calendar year may be increased by an amount not to exceed:
 
(a)   the cash proceeds from the sale or issuance of Borrower Common Stock or
Qualified Preferred Stock (other than Designated Preferred Stock) to members of
management, directors or consultants of the Borrower or any of its Subsidiaries
that occurred after the Effective Date, to the extent the cash proceeds from
such sale or issuance have not otherwise been applied to payments under Section
9.03(vii); plus
 
(b)   the cash proceeds of key man life insurance policies received by the
Borrower and its Restricted Subsidiaries after the Effective Date; less
 
(c)   the amount of any payments made in previous calendar years pursuant to
clauses (a) and (b) of this clause;
 
and provided further that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from members of management, directors, employees or
consultants of the Borrower or its Restricted Subsidiaries in connection with a
repurchase of Capital Stock of the Company will not be deemed to constitute a
Dividend for purposes of this Section 9.03 or any other provision of this
Agreement.
 
9.04. Indebtedness
 
.  The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, contract, create, incur, assume or suffer to exist any Indebtedness, except:
 
(i) Indebtedness incurred pursuant to (x) this Agreement and the other Credit
Documents and (y) subject to the terms of the Revolver Intercreditor Agreement,
the Revolving Loan Documents and any other obligations in respect of the
Revolving Credit Documents, in an aggregate principal amount outstanding,
including all Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness incurred pursuant to
this clause (i)(y), not to exceed at any time (i) $25,000,000 or (ii) such
greater amount permitted to be incurred under Section 9.04(xviii), provided that
for the purposes of this clause (i)(y)(ii), (A) immediately after the incurrence
of such Indebtedness, the Borrower shall be in compliance, on a Pro Forma Basis,
with the covenants set forth in Sections 9.07 and 9.08 as of the last day of the
Calculation Period most recently ended prior to the date of the incurrence of
such Indebtedness, (B) no Event of Default has occurred and is continuing and
(C) such Indebtedness may not be incurred within the first six months after the
Effective Date;
 
(ii) Scheduled Existing Indebtedness outstanding on the Effective Date and
listed on Schedule 7.20 (as reduced by any repayments of principal thereof other
than with the proceeds of Permitted Refinancing Indebtedness), without giving
effect to any subsequent extension, renewal or refinancing thereof except
through one or more issuances of Permitted Refinancing Indebtedness in respect
thereof;
 
 
 
70

--------------------------------------------------------------------------------

 
 
(iii) Indebtedness of the Borrower under (x) Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this Section
9.04 and (y) Other Hedging Agreements entered into in the ordinary course of
business and providing protection to the Borrower and its Restricted
Subsidiaries against fluctuations in currency values in connection with the
Borrower’s or any of its Restricted Subsidiaries’ operations, in either case so
long as the entering into of such Interest Rate Protection Agreements or Other
Hedging Agreements are bona fide hedging activities and are not for speculative
purposes;
 
(iv) Indebtedness of the Borrower and its Restricted Subsidiaries evidenced by
Capitalized Lease Obligations, mortgage financings and purchase money
Indebtedness described in Section 9.01(vii), provided that in no event shall the
sum of the aggregate principal amount of all Capitalized Lease Obligations,
mortgage financings and purchase money Indebtedness permitted by this clause
(iv) exceed $5,000,000 at any time outstanding;
 
(v) Indebtedness constituting Intercompany Loans to the extent permitted by
Section 9.05(viii) or other Intercompany Debt otherwise permitted by Section
9.05;
 
(vi) Indebtedness consisting of guaranties (x) by the Borrower and Subsidiary
Guarantors of each other’s Indebtedness and lease and other contractual
obligations not restricted by the terms of this Agreement, (y) by Foreign
Restricted Subsidiaries of the Borrower of each other’s Indebtedness and lease
and other contractual obligations not restricted by the terms of this Agreement
and (z) by Restricted Subsidiaries who are not Subsidiary Guarantors of each
other’s Indebtedness and lease and other contractual obligations not restricted
by the terms of this Agreement;
 
(vii) Indebtedness of a Restricted Subsidiary (other than a License Subsidiary)
of the Borrower acquired pursuant to a Permitted Acquisition or other permitted
Investment (or Indebtedness assumed at the time of a Permitted Acquisition or
other permitted Investment of an asset securing such Indebtedness) (any such
Indebtedness, “Permitted Acquired Debt”) and Permitted Refinancing Indebtedness
in respect thereof, provided that (x) such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition or other permitted Investment and (y) the aggregate principal amount
of all Indebtedness permitted by this clause (vii) shall not exceed $1,000,000
at any one time outstanding;
 
(viii) Indebtedness arising from customary cash management services, netting
arrangements, automated clearing house transfers, or the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within five Business Days of its incurrence;
 
(ix) Indebtedness of the Borrower and its Restricted Subsidiaries with respect
to performance bonds, surety bonds, appeal bonds or customs bonds required in
the ordinary course of business;
 
(x) Indebtedness evidenced by the Existing Letters of Credit and other letters
of credit and the Borrower’s continuing reimbursement obligations in respect
thereof in an aggregate amount not to exceed $5,000,000 at any one time
outstanding;
 
(xi) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Borrower or any of its Restricted Subsidiaries, so long
as the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only for a period not exceeding twelve months;
 
(xii) Indebtedness of the Borrower or any of its Restricted Subsidiaries which
may be deemed to exist in connection with agreements providing for
indemnification, purchase price adjustments and similar obligations in
connection with the disposition of assets in accordance with the requirements of
this Agreement, so long as the maximum aggregate liability in respect of all
such Indebtedness shall at no time exceed the gross proceeds (including the Fair
Market Value of non-cash proceeds) actually received by the Borrower and its
Restricted Subsidiaries in connection with such disposition;
 
(xiii) Indebtedness of any Restricted Subsidiary that is not a Credit Party;
provided that the aggregate amount of Indebtedness outstanding at any time
pursuant to this clause (xiii) shall not exceed $5,000,000;
 
(xiv) Permitted Unsecured Debt and guaranties thereof by the Subsidiary
Guarantors; provided that (w) no Default or Event of Default then exists or
would result therefrom, (x) immediately after the incurrence of such
Indebtedness, the Borrower shall be in compliance, on a Pro Forma Basis, with a
Total Leverage Ratio equal to, or less than, 7.00:1.00, in each case determined
as of the last day of the Calculation Period most recently ended prior to the
date of the incurrence of such Indebtedness and (y) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by an
Authorized Officer of the Borrower, certifying to such officer’s knowledge,
compliance with the requirements of preceding clauses (w) and (x) and containing
the calculations of compliance (in reasonable detail) with preceding clause (x);
 
 
 
71

--------------------------------------------------------------------------------

 
 
(xv) Indebtedness of the Borrower and guaranties thereof by the Subsidiary
Guarantors under (x) the Senior Secured Notes Indenture and the other Senior
Secured Notes Documents in an aggregate principal amount not to exceed
$350,000,000 (less the amount of any repayments of principal thereof made after
the Effective Date), and (y) the Existing Notes Indenture and the
other  Existing Notes Documents in an aggregate principal amount not to exceed
$335,000,000 plus any accrued pay-in-kind or capitalized interest (less the
amount of any repayments of principal thereof made after the Effective Date);
 
(xvi) Permitted Subordinated Debt and guaranties thereof by the Subsidiary
Guarantors; provided that (x) no Default or Event of Default then exists or
would result therefrom, (y) immediately after the incurrence of such
Indebtedness, the Borrower shall be in compliance, on a Pro Forma Basis, with a
Total Leverage Ratio equal to, or less than, 7.00:1.00, in each case determined
as of the last day of the Calculation Period most recently ended prior to the
date of the incurrence of such Indebtedness and (z) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by an
Authorized Officer of the Borrower, certifying to such officer’s knowledge,
compliance with the requirements of preceding clauses (x) and (y) and containing
the calculations of compliance (in reasonable detail) with preceding clause (y);
 
(xvii) Permitted Refinancing Indebtedness incurred in respect of (and to
refinance) Indebtedness theretofore outstanding (and permitted to be
outstanding) pursuant to clauses (ii), (xiv), (xv) and (xvi) of this Section
9.04 and otherwise in accordance with Section 9.09(iv)(D);
 
(xviii) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness incurred by the Borrower and the Subsidiary
Guarantors (except the License Subsidiaries), so long as the aggregate principal
amount of all Indebtedness permitted by this clause (xviii) does not exceed
$10,000,000 at any one time outstanding, which Indebtedness may be secured;
provided, however, that with respect to any such Indebtedness that is secured,
if the all-in-yield (whether in the form of interest rate margins, including
interest rate floors, or the amount of any original issue discount or upfront
fees (which shall be deemed to constitute a like amount of original issue
discount) but excluding arrangement, commitment, underwriting, structuring,
amendment or similar fees paid to arrangers, underwriters or the Administrative
Agent (or its Related Parties), with respect to such Indebtedness exceeds the
all-in yield and original issue discount (equated to interest based on an
assumed four-year life to maturity or, if shorter, the remaining life to
maturity thereof)) with respect to the Term Loans after giving effect to such
Indebtedness, then, upon the incurrence of such Indebtedness, the Applicable
Margin then in effect for the Term Loans shall automatically be increased such
that the all-in yield and original issue discount with respect to the Term Loans
is not less than the all-in yield of such new Indebtedness minus 0.25%;
provided, further that if the Indebtedness includes an interest-rate floor
greater than the interest rate floor applicable to the Term Loans, the
differential between such interest rate floors shall be equated to the interest
rate margins for purposes of determining whether an increase to the Applicable
Margin shall be required, but only to the extent an increase in the interest
rate floor applicable to the Term Loans would cause an increase in the
Applicable Margin, and in such case the interest rate floor (but not the
Applicable Margin) applicable to the Term Loans shall be increased to the extent
of such differential between interest rate floors;
 
(xix) so long as no Default or Event of Default then exists or would result
therefrom, additional unsecured Indebtedness incurred by the Borrower and the
Subsidiary Guarantors (except the License Subsidiaries), so long as the
aggregate principal amount of all Indebtedness permitted by this clause (xviii)
does not exceed $15,000,000 at any one time outstanding; and
 
(xx) Indebtedness of the Borrower under the Comcast Note.
 
 
 
72

--------------------------------------------------------------------------------

 
 
9.05. Advances, Investments and Loans
 
.  The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, make any direct or indirect advance, loan or other extension of credit
(including by way of guarantee or similar arrangement) or capital contribution
(by means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others) to another Person, or any
purchase or acquisition of Equity Interests, Indebtedness or other similar
instruments issued by, such other Person, together with all items that are
barter contributions or would be classified as investments on a balance sheet of
such Person prepared in accordance with GAAP, or hold any cash or cash
equivalents or purchase or otherwise acquire (in one or a series of related
transactions) all or a substantial portion of the property or assets or business
of another Person or assets constituting a business unit, line of business,
division or Station of any Person (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:
 
(i) the Borrower and its Restricted Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the Borrower or such Restricted Subsidiary;
 
(ii) the Borrower and its Restricted Subsidiaries may acquire and hold cash and
Cash Equivalents;
 
(iii) the Borrower and its Restricted Subsidiaries may hold the Investments held
by them on the Effective Date and described on Schedule 9.05A (and any increase
in the value of such Investments not resulting from an additional Investment),
provided that any additional Investments made with respect thereto shall be
permitted only if permitted under the other provisions of this Section 9.05;
 
(iv) the Borrower and its Restricted Subsidiaries may acquire and own
investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
 
(v) the Borrower and its Restricted Subsidiaries may make loans and advances to
their officers and employees for moving, relocation and travel expenses and
other similar expenditures, in each case in the ordinary course of business in
an aggregate amount not to exceed $1,000,000 at any time (determined without
regard to any write-downs or write-offs of such loans and advances);
 
(vi) the Borrower and its Restricted Subsidiaries may acquire and hold
obligations of their officers and employees in connection with such officers’
and employees’ acquisition of shares of the Borrower Common Stock (so long as no
cash is actually advanced by Borrower or any of its Restricted Subsidiaries in
connection with the acquisition of such obligations);
 
(vii) the Borrower may enter into Interest Rate Protection Agreements and Other
Hedging Agreements to the extent permitted by Section 9.04(iii);
 
(viii) (I) the Borrower or any Restricted Subsidiary may make Investments in any
Subsidiary Guarantor, (II) the Borrower or any Subsidiary Guarantor may make
Investments in any Restricted Subsidiary which is not a Credit Party and (III)
any Restricted Subsidiary which is not a Subsidiary Guarantor may make
Investments in any Restricted Subsidiary that is not a Subsidiary Guarantor
(such Investments in the form of intercompany loans and advances referred to in
preceding clauses (I) through (III) being collectively called the “Intercompany
Loans”); provided, that (t) at no time shall the aggregate outstanding principal
amount of all Intercompany Loans made pursuant to preceding sub-clause (II) of
this clause (viii) (for this purposes, taking the Fair Market Value of any
property (other than cash) so invested at the time of such Investment), exceed
at any time $5,000,000 (determined without regard to any write-downs or
write-offs of such Investments and net of any returns on any such Investment in
the form of a principal repayment, distribution, dividend or redemption, as
applicable), (u) each Intercompany Loan made by any Restricted Subsidiary of the
Borrower that is not a Credit Party to a Credit Party shall be subject to the
subordination provisions contained in the respective Intercompany Note, (v) in
the case of any contribution pursuant to preceding sub-clause (I), any security
interest granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in any assets so contributed shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such contribution) and all actions required to
maintain said perfected status have been taken, (w) no Investment constituting a
purchase of Equity Interests shall be permitted pursuant to sub-clause (I) in
any new Restricted Subsidiary which concurrently becomes a Credit Party, (x)
each Intercompany Loan shall be evidenced by and Intercompany Note, (y) each
such Intercompany Loan owned or held by a Credit Party shall be pledged to the
Collateral Agent pursuant to the Pledge Agreement, and (z) any Investment made
to any Subsidiary Guarantor or any Foreign Restricted Subsidiary pursuant to
this clause (viii) shall cease to be permitted by this clause (viii) if such
Subsidiary Guarantor or Foreign Restricted Subsidiary, as the case may be,
ceases to constitute a Subsidiary Guarantor that is a Domestic Restricted
Subsidiary or a Foreign Restricted Subsidiary, as the case may be;
 
 
 
73

--------------------------------------------------------------------------------

 
 
(ix) the Borrower and its Restricted Subsidiaries may make Investments in
deposit accounts and securities accounts maintained by the Borrower or such
Restricted Subsidiary, as the case may be, so long as the Collateral Agent has a
perfected, first-priority security interest therein as, and to the extent,
required by the Security Agreement;
 
(x) the Borrower and its Restricted Subsidiaries may own the Equity Interests of
their respective Restricted Subsidiaries created or acquired in accordance with
the terms of this Agreement (so long as all amounts invested in such Restricted
Subsidiaries are independently justified under another provision of this Section
9.05);
 
(xi) Contingent Obligations permitted by Section 9.04, to the extent
constituting Investments;
 
(xii) the Borrower and each Restricted Subsidiary of the Borrower may from time
to time effect Permitted Acquisitions, so long as (in each case except to the
extent the Required Lenders otherwise specifically agree in writing in the case
of a specific Permitted Acquisition) (a) no Default or Event of Default shall
have occurred and be continuing at the time of the consummation of the proposed
Permitted Acquisition or immediately after giving effect thereto; (b) the
Borrower shall have given to the Administrative Agent and the Lenders at least 5
Business Days’ prior written notice of any Permitted Acquisition (or such
shorter period of time as may be reasonably acceptable to the Administrative
Agent), which notice shall describe in reasonable detail the principal terms and
conditions of such Permitted Acquisition; (c) the Aggregate Consideration
attributable to all Persons and assets purchased or acquired pursuant to all
Permitted Acquisitions which do not become Credit Parties or Collateral, as
applicable, directly held by a Credit Party (for this purpose, excluding as
Collateral the value of Equity Interests of Persons so acquired that are not
Domestic Restricted Subsidiaries that are 100%-Owned Subsidiaries and Subsidiary
Guarantors) shall not, when combined with the aggregate amount of Investments
made in reliance on Section 9.05(xviii), exceed $15,000,000; (d) calculations
are made by the Borrower demonstrating compliance with the financial covenants
contained in Sections 9.07 and 9.08 for the respective Calculation Period on a
Pro Forma Basis as if the respective Permitted Acquisition had occurred on the
first day of such Calculation Period; (d) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Permitted Acquisition
(both before and after giving effect thereto), unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date; (e) the
Borrower shall have taken, or caused to be taken, all actions then required by
Sections 8.11 in connection with such Permitted Acquisition; and (f) the
Borrower shall have delivered to the Administrative Agent and each Lender a
certificate executed by its Authorized Officer, certifying to such officer’s
knowledge, compliance with the requirements of preceding clauses (a) through
(e), inclusive, and containing the calculations (in reasonable detail) required
by preceding clause (c);
 
(xiii) the Borrower and its Restricted Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any asset sale permitted by Section 9.02;
 
(xiv) the Borrower and its Restricted Subsidiaries may make advances in the form
of a prepayment of expenses to vendors, suppliers and trade creditors consistent
with their past practices, so long as such expenses were incurred in the
ordinary course of business of the Borrower or such Restricted Subsidiary;
 
(xv) Asset Swaps may be consummated in accordance with the definition thereof
and Section 9.02(xv);
 
(xvi) [Intentionally Omitted];
 
(xvii) the Borrower and its Restricted Subsidiaries may make additional
Investments; provided that (w) no Default or Event of Default then exists or
would result therefrom, (x) immediately before and after such Investment, the
Borrower shall be in compliance, on a Pro Forma Basis, with the covenants
contained in Sections 9.07 and 9.08 as of the last day of the Calculation Period
most recently ended prior to the date of such Investment (for purposes of this
Section 9.05(xvii)(x), solely in the case of the Total Senior Secured Leverage
Ratio, as if the financial covenant levels in effect pursuant to Section 9.08
were 0.25 lower than those then in effect for such financial covenant), (y) in
no event shall the aggregate amount of all Investments made in reliance on this
clause (xvii) exceed the Designated Sales Basket Amount then in effect and (z)
the Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by an Authorized Officer of the Borrower, certifying to
such officer’s knowledge, compliance with the requirements of preceding clauses
(w), (x) and (y) and containing the calculations of compliance (in reasonable
detail) with preceding clause (x);
 
 
 
74

--------------------------------------------------------------------------------

 
 
(xviii) the Borrower and each Restricted Subsidiary of the Borrower may from
time to time make Investments in Joint Ventures and Unrestricted Subsidiaries,
so long as (a) no Default or Event of Default shall have occurred and be
continuing at the time of such Investment or immediately after giving effect
thereto; (b) the aggregate amount of Investments made in reliance on this clause
(xviii), taken together with the aggregate amount of Investments made in
reliance on Section 9.05(xii)(c), does not exceed $15,000,000; (c) calculations
are made by the Borrower demonstrating compliance with the financial covenants
contained in Sections 9.07 and 9.08 for the respective Calculation Period on a
Pro Forma Basis as if the respective Investment had occurred on the first day of
such Calculation Period (for purposes of this Section 9.05(xviii)); (d) the
Borrower shall have taken, or caused to be taken, all actions then required by
Section 8.11 in connection with such Investment; and (e) the Borrower shall have
delivered to the Administrative Agent and each Lender a certificate executed by
its Authorized Officer, certifying to such officer’s knowledge, compliance with
the requirements of preceding clauses (a) through (d), inclusive, and containing
the calculations (in reasonable detail) required by preceding clause (c);
 
(xix) the Borrower and its Restricted Subsidiaries may make the Investments
described on Schedule 9.05B;
 
(xx) [Intentionally Omitted];
 
(xxi) [Intentionally Omitted];
 
(xxii) the Borrower and its Restricted Subsidiaries may make additional
Investments not otherwise permitted pursuant to this Section 9.05; provided that
(w) no Default or Event of Default then exists or would result therefrom, (x)
immediately before and after any such Investment, the Borrower shall be in
compliance, on a Pro Forma Basis, with (A) the covenants contained in Sections
9.07 and 9.08 and (B) a Total Leverage Ratio equal to, or less than, 7.00:1.00,
in each case as of the last day of the Calculation Period most recently ended
prior to the date of such Investment, (y) in no event shall the sum of the
Investments made pursuant to this clause (xxii) exceed the Available Basket
Amount then in effect and (z) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized Officer
of the Borrower, certifying to such officer’s knowledge, compliance with the
requirements of preceding clauses (w), (x) and (y) and containing the
calculations of compliance (in reasonable detail) with preceding clause (x);
 
(xxiii) the Borrower and its Restricted Subsidiaries may make additional
Investments (including, without limitation, Permitted Acquisitions); provided
that (w) no Event of Default then exists or would result therefrom, (x)
immediately before and after any such Investment, the Borrower shall be in
compliance, on a Pro Forma Basis, with the covenants contained in Sections 9.07
and 9.08 (for purposes of this Section 9.05(xxiii)(x), solely in the case of the
Total Senior Secured Leverage Ratio, as if the financial covenant levels in
effect pursuant to Section 9.08 were 0.25 lower than those then in effect for
such financial covenant) as of the last day of the Calculation Period most
recently ended prior to the date of such Investment, (y) in no event shall the
sum of the aggregate amount of all Investments permitted by this clause (xxiii)
exceed the sum of (A) $25,000,000 minus (B) the aggregate amount of Dividends
made in reliance on Section 9.03(viii) minus (D) the aggregate amount of
Investments deemed made pursuant to the last sentence of this Section 9.05, if
the Borrower elects in writing to charge such Investment to this clause (xxiii)
as provided below; and (z) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized Officer
of the Borrower, certifying to the best of such officer’s knowledge, compliance
with the requirements of preceding clauses (w), (x) and (y) and containing the
calculations of compliance (in reasonable detail) with preceding clause (x);
 
(xxiv) Investments consisting of advances to customers or extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business;
 
(xxv) Investments by the Borrower or a Restricted Subsidiary in Radio One
Entertainment Holdings, LLC in an aggregate amount not to exceed $35,000,000 at
any time in connection with the MGM Investment;
 
(xxvi) the Borrower and its Restricted Subsidiaries may make Investments in the
ordinary course of business consisting of UCC Article 3 endorsements for
collection or deposit and UCC Article 4 customary trade arrangements with
customers consistent with past practices; and
 
(xxvii) so long as no Default or Event of Default then exists or would result
therefrom, in addition to Investments permitted by clauses (i) through (xxvi) of
this Section 9.05, the Borrower and its Restricted Subsidiaries may make
additional loans, advances and other Investments to or in a Person in an
aggregate amount for all loans, advances and other Investments made pursuant to
this clause (xxvii) (determined without regard to any write-downs or write-offs
thereof), net of cash repayments of principal in the case of loans, sale
proceeds in the case of Investments in the form of debt instruments and cash
equity returns (whether as a distribution, dividend, redemption or sale) in the
case of equity investments, not to exceed $15,000,000.
 
 
 
75

--------------------------------------------------------------------------------

 
 
9.06. Transactions with Affiliates
 
.  The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, enter into any transaction or series of related transactions with any
Affiliate of the Borrower or any of its Restricted Subsidiaries, other than in
the ordinary course of business and on terms and conditions substantially as
favorable to the Borrower or such Restricted Subsidiary as would reasonably be
obtained by the Borrower or such Restricted Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:
 
(i) Dividends may be paid to the extent provided in Section 9.03;
 
(ii) loans may be made and other transactions may be entered into by the
Borrower and its Restricted Subsidiaries to the extent permitted by Sections
9.01, 9.02, 9.04, 9.05 and 9.09;
 
(iii) customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Borrower and its Restricted Subsidiaries who are not otherwise
Affiliates of the Borrower;
 
(iv) (a) the Borrower may issue Borrower Common Stock and Qualified Preferred
Stock, and (b) Restricted Subsidiaries may issue Equity Interests;
 
(v) the Borrower and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, consulting arrangements, employee
benefits plans, stock option plans, indemnification provisions and other similar
compensatory arrangements with officers, employees and directors of the Borrower
and its Restricted Subsidiaries in the ordinary course of business;
 
(vi) Restricted Subsidiaries of the Borrower may pay management fees, licensing
fees and similar fees to the Borrower or to any Domestic Restricted Subsidiary
of the Borrower that is a Subsidiary Guarantor;
 
(vii) transactions pursuant to any agreement in effect on the Effective Date, as
such agreement may be amended, modified or supplemented from time to time;
provided that any such amendment, modification or supplement (taken as a whole)
will not be more disadvantageous to the Borrower in any material respect than
such agreement as it was in effect on the Effective Date;
 
(viii) any transactions solely between or among the Credit Parties not otherwise
prohibited by this Agreement;
 
(ix) personal, non-exclusive licenses of intellectual property rights; and
 
(x) any transactions with Affiliates listed on Schedule 9.06.
 
Notwithstanding anything to the contrary contained above in this Section 9.06,
in no event shall the Borrower or any of its Restricted Subsidiaries pay any
management, consulting or similar fee to any of their respective Affiliates
except as specifically provided in clause (vi) of this Section 9.06.  Each
Subject Affiliate Transaction shall be subject to this Section 9.06, with each
affected Unrestricted Subsidiary to be bound by this Section 9.06 as a
“Restricted Subsidiary” as contemplated by clause (iii) of the proviso appearing
in the definition of “Unrestricted Subsidiary”.
 
9.07. Interest Expense Coverage Ratio
 
.  The Borrower will not permit the Interest Expense Coverage Ratio for any Test
Period ending on the last day of any Fiscal Quarter of the Borrower to be less
than 1.25:1.00.
 
9.08. Leverage Ratio
 
.  The Borrower will not permit the Total Senior Secured Leverage Ratio on the
last day of any Fiscal Quarter of the Borrower to be greater than 5.85:1.00.
 
 
 
76

--------------------------------------------------------------------------------

 
 
9.09.  Modifications Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, etc.
 
.  The Borrower will not, and will not permit any of its Restricted Subsidiaries
to:
 
(i) [Intentionally Omitted];
 
(ii) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its Equity
Interests (including Qualified Preferred Stock), or enter into any new agreement
with respect to its Equity Interests, unless such amendment, modification,
change or other action contemplated by this clause (ii) could not reasonably be
expected to be adverse to the interests of the Lenders in any material respect;
 
(iii) enter into any new tax sharing agreement, tax allocation agreement or
similar agreement or, after the entry of any such agreement, amend, modify or
change any provision of any such agreement in a manner materially adverse to the
Lenders, in any case without the prior written consent of the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned);
 
(iv) make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar required “repurchase” event of (including, in each case without
limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due),
any Existing Notes, any Permitted Unsecured Debt, any Subordinated Indebtedness
(including Permitted Subordinated Debt) or any Permitted Refinancing
Indebtedness in respect of any of the foregoing Indebtedness (any such payment,
prepayment, redemption, repurchase of other acquisition, a “Debt Repurchase”),
except:
 
(A) the Borrower and its Restricted Subsidiaries may at any time effect a Debt
Repurchase of any Permitted Unsecured Debt, any  Subordinated Indebtedness
(including Permitted Subordinated Debt) and any Permitted Refinancing
Indebtedness in respect of any of the foregoing Indebtedness (and give any
notice in respect thereof); provided that (v) no Default or Event of Default
then exists or would result therefrom, (w) immediately before and after such
Debt Repurchase, the Borrower shall be in compliance, on a Pro Forma Basis, with
(a) with the covenants contained in Sections 9.07 and 9.08 (for purposes of this
Section 9.09(iv)(A)(w)(a), solely in the case of the Total Senior Secured
Leverage Ratio, as if the applicable financial covenant levels in effect
pursuant to Section 9.08 were 0.25 lower than those then in effect for such
financial covenant) and (b) except in the case of a Debt Repurchase made in
reliance on subclause (II) of clause (x) below, a Total Leverage Ratio equal to,
or less than, 7.00:1.00, in each case as of the last day of the Calculation
Period most recently ended prior to the date of such Debt Repurchase, (x) in no
event shall the sum of the Debt Repurchases made pursuant to this clause (iv)(A)
exceed the sum of (I) the Available Basket Amount then in effect plus (II) the
Designated Sales Basket Amount then in effect, (y) any Indebtedness subject to a
Debt Repurchase is permanently canceled, and (z) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by an
Authorized Officer of the Borrower, certifying to such officer’s knowledge,
compliance with the requirements of preceding clauses (v), (w), (x) and (y) and
containing the calculations of compliance (in reasonable detail) with preceding
clause (w) and identifying whether such Debt Repurchase is made in reliance on
subclause (I) or (II) (or both) of preceding clause (x);
 
(B) the Borrower and its Restricted Subsidiaries may at any time effect a Debt
Repurchase of any Existing Notes (and give any notice in respect thereof);
provided that (w) no Default or Event then exists or would result therefrom, (x)
immediately before and after such Debt Repurchase, the Borrower shall be in
compliance, on a Pro Forma Basis, with the covenants contained in Sections 9.07
and 9.08 as of the last day of  the Calculation Period most recently ended prior
to the date of such Debt Repurchase, (y) any Existing Notes subject to a Debt
Repurchase are permanently canceled, and (z) the Borrower shall have delivered
to the Administrative Agent an officer’s certificate executed by an Authorized
Officer of the Borrower, certifying to such officer’s knowledge, compliance with
the requirements of preceding clauses (w), (x) and (y) and containing the
calculations of compliance (in reasonable detail) with preceding clause (x);
 
 
 
77

--------------------------------------------------------------------------------

 
 
(C) the Borrower and its Restricted Subsidiaries may at any time effect a Debt
Repurchase of any Permitted Unsecured Debt, any Subordinated Indebtedness and
any Permitted Refinancing Indebtedness in respect of any of the foregoing
Indebtedness not otherwise permitted by this Section 9.09 (and give any notice
in respect thereof); provided that (v) no Event of Default then exists or would
result therefrom, (w) immediately before and after such Debt Repurchase, the
Borrower shall be in compliance, on a Pro Forma Basis, with the covenants
contained in Sections 9.07 and 9.08 (for purposes of this Section
9.09(iv)(C)(w), solely in the case of the Total Senior Secured Leverage Ratio,
as if the applicable financial covenant levels in effect pursuant to Section
9.08 were 0.25 lower than those then in effect for such financial covenant) as
of the last day of the Calculation Period most recently ended prior to the date
of such Debt Repurchase, (x) in no event shall the sum of the aggregate amount
of all Debt Repurchases made pursuant to this clause (iv)(C) exceed the sum of
(A) $15,000,000 minus (B) the aggregate amount of all Dividends made in reliance
on Section 9.03(viii) minus (C) the aggregate amount of Investments made (or
deemed made) in reliance on Section 9.05(xxiii), (y) any such Indebtedness
subject to a Debt Repurchase is permanently canceled and (z) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate executed by
an Authorized Officer of the Borrower, certifying to such officer’s knowledge,
compliance with the requirements of preceding clauses (v), (w), (x) and (y) and
containing the calculations of compliance (in reasonable detail) with preceding
clause (w);
 
(D) the Borrower and its Restricted Subsidiaries may at any time refinance any
Existing Notes, any Permitted Unsecured Debt, the Comcast Note and any
Subordinated Indebtedness (and any Permitted Refinancing Indebtedness in respect
of any of the foregoing Indebtedness) pursuant to a Permitted Refinancing
thereof; provided that (x) immediately before and after such refinancing, the
Borrower shall be in compliance, on a Pro Forma Basis, with the covenants
contained in Sections 9.07 and 9.08 as of the last day of the Calculation Period
most recently ended prior to the date of such Debt Repurchase, and (y) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by an Authorized Officer of the Borrower, certifying to
such officer’s knowledge, compliance with the requirements of preceding clause
(x) and the definition of “Permitted Refinancing” and containing the
calculations of compliance (in reasonable detail) with preceding clause (x); and
 
(E) the Borrower and its Restricted Subsidiaries may at any time effect a Debt
Repurchase of the Comcast Note;
 
(v) amend, modify or waive or permit the amendment, modification or waiver of,
any provision of any Existing Notes Document or, on and after the execution and
delivery thereof, any Permitted Subordinated Debt Document, any Permitted
Unsecured Debt Document, any Senior Secured Notes Documents, any Existing Notes
Documents, any Revolving Loan Document, or any Permitted Refinancing Debt
Documents in respect of any of the foregoing Indebtedness that, in any such
case, is adverse to the interests of the Lenders in any material respect (other
than any such amendment or modification that (i) makes the provisions thereof
less restrictive on the Borrower and its Subsidiaries (taken as a whole)
(including with respect to any representation, warranty, covenant, default or
event of default), (ii) reduces interest rates, prepayment premiums, commissions
or fees paid (or to be paid) by the Borrower or any of its Restricted
Subsidiaries in connection therewith, (iii) extends the stated maturity of any
Indebtedness thereunder or (iv) in the case of the Revolving Loan Documents,
modifies conditions to borrowing, financial covenants, reserves, borrowing base,
advance rates or overadvance limitations,  in each case so long as no fees (or
any economically equivalent payment) are paid to any lender, holder or other
Person required to consent to, or otherwise approve, any such amendment or
modification; provided that the foregoing provisions of this clause (v) shall
not be construed to apply to a refinancing of any Existing Notes, any Permitted
Unsecured Debt or any Subordinated Indebtedness (or any Permitted Refinancing
Indebtedness in respect of any of the foregoing Indebtedness) effected in
accordance with the requirements of Section 9.09(iv)(D);
 
(vi)  designate any Indebtedness (or related interest obligations) as
“Designated Senior Debt” (or similar term) under, and as defined in, the
Existing Notes Indentures and, after the execution and delivery thereof, any
Permitted Subordinated Debt Document and any Permitted Refinancing Debt
Documents governing any Subordinated Indebtedness, except for the Obligations;
and
 
(vii) in the case of a Restricted Subsidiary, permit any such Restricted
Subsidiary to operate, manage or direct the day-to-day operations of any of its
Stations unless it has entered into an Operating Agreement with a License
Subsidiary and such Operating Agreement is in full force and effect.
 
 
 
78

--------------------------------------------------------------------------------

 
 
9.10. Limitation on Certain Restrictions on Restricted Subsidiaries
 
.  The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction on the ability of any
such Restricted Subsidiary to (a) pay dividends or make any other distributions
on its Equity Interest or participation in its profits owned by the Borrower or
any of its Restricted Subsidiaries, or pay any Indebtedness owed to the Borrower
or any of its Restricted Subsidiaries, (b) make loans or advances to the
Borrower or any of its Restricted Subsidiaries or (c) transfer any of its
properties or assets to the Borrower or any of its Restricted Subsidiaries,
except for such encumbrances or restrictions existing under or by reason of (i)
applicable law, rule, regulation or order, (ii) this Agreement and the other
Credit Documents, (iii) the Revolving Loan Documents, the Senior Secured Notes
Documents, the Existing Notes Documents and, after the execution and delivery
thereof, the Permitted Subordinated Debt Documents, the Permitted Unsecured Debt
Documents and any Permitted Refinancing Debt Documents governing Permitted
Refinancing Indebtedness in respect of any of the foregoing Indebtedness, (iv)
customary provisions restricting subletting or assignment of any lease governing
any leasehold interest of the Borrower or any of its Restricted Subsidiaries,
(v) customary provisions restricting assignment of any licensing agreement or
other contract (and in each case, any assets subject thereto) entered into by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business, (vi) restrictions on the transfer of any asset pending the close of
the sale of such asset, (vii) restrictions on the transfer of any asset subject
to a Lien permitted by Section 9.01(iii), (vi), (vii), (x), (xv) or (xvi);
(viii) any agreement or instrument governing Permitted Acquired Debt, which
encumbrance or restriction is not applicable to any Person or the properties or
assets of any Person, other than the Person or the properties or assets of the
Person acquired pursuant to the respective Permitted Acquisition or Investment
and so long as the respective encumbrances or restrictions were not created (or
made more restrictive) in connection with or in anticipation of the respective
Permitted Acquisition or Investment; (ix) restrictions applicable to any joint
venture that is a Restricted Subsidiary existing at the time of the acquisition
thereof as a result of an Investment pursuant to Section 9.05 or a Permitted
Acquisition effected in accordance with Section 9.05(xii); provided that the
restrictions applicable to such joint venture are not made more burdensome, from
the perspective of the Borrower and its Restricted Subsidiaries, than those as
in effect immediately before giving effect to the consummation of the respective
Investment or Permitted Acquisition, (x) negative pledges and restrictions on
Liens in favor of any holder of Indebtedness for borrowed money permitted under
Section 9.04 but only if such negative pledge or restriction expressly permits
Liens for the benefit of the Administrative Agent and/or the Collateral Agent
and the Lenders with respect to the credit facilities established hereunder and
the Obligations under the Credit Documents on a senior basis and without a
requirement that such holders of such Indebtedness be secured by such Liens
equally and ratably or on a junior basis, (xi) encumbrances or restrictions on
cash or other deposits or net worth imposed by customers under agreements
entered into in the ordinary course of business, and (xii) an agreement
effecting a refinancing, replacement or substitution of Indebtedness issued,
assumed or incurred pursuant to an agreement or instrument referred to in clause
(viii) above, provided, that the provisions relating to such encumbrance or
restriction contained in any such refinancing, replacement or substitution
agreement are no less favorable to the Borrower or the Lenders in any material
respect than the provisions relating to such encumbrance or restriction
contained in the agreements or instruments referred to in such clause (viii).
 
9.11. Limitation on Issuance of Equity Interests
 
.  (a)  The Borrower will not issue (directly or indirectly through an increase
in the liquidation value) (i) any Preferred Equity (other than Designated
Preferred Stock and Disqualified Preferred Stock issued pursuant to clause (c)
below and Qualified Preferred Stock) or (ii) any redeemable common stock or
other redeemable common Equity Interests other than common stock or other
redeemable common Equity Interests that is or are redeemable at the sole option
of the Borrower.
 
(b) The Borrower will not permit any of its Restricted Subsidiaries to issue any
Equity Interests (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, Equity Interests, except
(i) for transfers and replacements of then outstanding shares of Equity
Interests, (ii) for stock splits, stock dividends and other issuances which do
not decrease the percentage ownership of the Borrower or any of its Restricted
Subsidiaries (taken as a whole) in any class of the Equity Interests of such
Restricted Subsidiary, (iii) in the case of Foreign Restricted Subsidiaries of
the Borrower, to qualify directors to the extent required by applicable law and
for other nominal share issuances to Persons other than the Borrower and its
Restricted Subsidiaries to the extent required under applicable law, (iv) for
issuances by Restricted Subsidiaries of the Borrower which are newly created or
acquired in accordance with the terms of this Agreement, (v) in the case of the
Equity Plan Unit Subsidiaries only, for issuances of non-voting equity plan
units in accordance with the organizational documents of such Restricted
Subsidiary as in effect on the Effective Date, and (vi) for issuances of
Preferred Equity Interests to any other Restricted Subsidiary that is a
100%-Owned Subsidiary; provided that, except as provided in preceding clause
(vi), in no event shall any Restricted Subsidiary issue any Preferred Equity or
any redeemable common stock or other redeemable common Equity Interests (other
than common stock or other redeemable common Equity Interests that is or are
redeemable at the sole option of such Restricted Subsidiary).
 
 
 
79

--------------------------------------------------------------------------------

 
 
(c) The Borrower may from time to time issue Disqualified Preferred Stock and
Designated Preferred Stock (including by way of an increase in the liquidation
value thereof to pay in kind regularly scheduled Dividends thereon), so long as
(i) except in connection with an issuance of additional shares of Disqualified
Preferred Stock  or Designated Preferred Stock, as applicable, or an increase in
the liquidation value of Disqualified Preferred Stock or Designated Preferred
Stock, as applicable, to pay in kind regularly scheduled Dividends on then
outstanding Disqualified Preferred Stock, no Event of Default shall exist at the
time of any such issuance or immediately after giving effect thereto,
(ii) immediately after giving effect to such issuance, the Borrower shall be in
compliance, on a Pro Forma Basis, with (A) the covenants contained in Sections
9.07 and 9.08 (for purposes of this Section 9.11(c)(ii)(A), solely in the case
of the Total Senior Secured Leverage Ratio, as if the applicable financial
covenant level in effect pursuant to Section 9.08 were 0.25 lower than those
then in effect for such financial covenant) and (B) have a Total Leverage Ratio
equal to, or less than, 7.00:1.00, in each case as of the last day of the
Calculation Period most recently ended prior to the date of such issuance, and
(iii) except in connection with an issuance of additional shares of Disqualified
Preferred Stock or Designated Preferred Stock, as applicable, or an increase in
the liquidation value of Disqualified Preferred Stock or Designated Preferred
Stock, as applicable, to pay in kind regularly scheduled Dividends on then
outstanding Disqualified Preferred Stock or Designated Preferred Stock, as
applicable, the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by an Authorized Officer of the Borrower,
certifying to such officer’s knowledge, compliance with the requirements of
preceding clauses (i) and (ii) and containing the calculations of compliance (in
reasonable detail) with preceding clause (ii).
 
(d) Notwithstanding the foregoing, (i) the Borrower will not issue any Preferred
Equity (other than Designated Preferred Stock) that requires the declaration or
payment of Dividends or other distributions (other than Dividends or
distributions payable in Equity Interests (other than Disqualified Preferred
Stock) or an increase in the liquidation value thereof) and (ii) any
Disqualified Preferred Stock and Designated Preferred Stock issued by the
Borrower (and all related obligations) shall be subordinated in right of payment
to the prior payment in full of all Obligations (other than contingent
obligations) on terms reasonably satisfactory to the Administrative Agent.
 


9.12. Business; etc.
 
(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage directly or indirectly in any business other than a
Permitted Business.
 
(b) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Borrower will not permit any License Subsidiary to (i) own or hold
any significant assets (including the ownership of stock or any other Equity
Interests in any Person) other than Operating Agreements and FCC Licenses and
other Authorizations issued by the FCC related to its Stations, (ii) engage in
any business other than the holding, acquisition and maintenance of FCC Licenses
and other Authorizations issued by the FCC, (iii) be an Unrestricted Subsidiary,
(iv) have any Investments in any other Person other than the Borrower or (v) owe
any Indebtedness (other than pursuant to the Existing Notes Documents, the
Senior Secured Notes Documents and, after the execution and delivery thereof,
the Permitted Unsecured Debt Documents, the Permitted Subordinated Debt
Documents and any Permitted Refinancing Debt Documents in respect of any of the
foregoing Indebtedness) to any Person other than the Borrower and its Restricted
Subsidiaries; provided that each License Subsidiary may engage in those
activities that are incidental or reasonably related to (x) the maintenance of
its existence in compliance with applicable law and (y) legal, tax and
accounting matters in connection with any of the foregoing activities.
 
(c) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Borrower will not permit any U.S Foreign Holding Company to engage
in any business or own any significant assets or have any material liabilities
other than its ownership of the Equity Interests and Intercompany Debt of
Foreign Restricted Subsidiaries, those related to its ownership of such Equity
Interests, Intercompany Debt and cash and Cash Equivalents held temporarily
before Dividend or Investment to or in another Person as permitted by this
Agreement; provided that such U.S Foreign Holding Company may engage in those
activities and have liabilities that are incidental or reasonably related to (x)
the maintenance of its existence in compliance with applicable law and (y)
legal, tax and accounting matters in connection with any of the foregoing
activities.
 
9.13. [Intentionally Omitted].
 


 
80

--------------------------------------------------------------------------------

 
 
SECTION 10. Events of Default.
 
Upon the occurrence of any of the following specified events (each, an “Event of
Default”):
 
10.01. Payments
 
. The Borrower shall (i) default in the payment when due of any principal of any
Loan or any Note, or (ii) default, and such default shall continue unremedied
for five or more Business Days, in the payment when due of any interest on any
Loan or Note, any Fees or any other amounts owing hereunder or under any other
Credit Document; or
 
10.02. Representations, etc.
 
  Any representation, warranty or statement made or deemed made by any Credit
Party herein or in any other Credit Document or in any certificate delivered to
the Administrative Agent or any Lender pursuant hereto or thereto shall prove to
be untrue in any material respect on the date as of which made or deemed made;
or
 
10.03. Covenants
 
.  The Borrower or any of its Restricted Subsidiaries shall (i) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 8.01(f)(i), 8.08, 8.11, 8.14 (including as a result of the proviso
appearing in the definition of Unrestricted Subsidiary), or (ii) default in the
due performance or observance by it of any other term, covenant or agreement
contained in this Agreement or any other Credit Document (other than those set
forth in Sections 10.01 and 10.02) and such default shall continue unremedied
for a period of 30 days after the earlier of (x) the date on which such default
shall first become known to any Authorized Officer of the Borrower or any other
Credit Party or (y) the date on which written notice thereof is given to the
Borrower by the Administrative Agent or the Required Lenders; or
 
10.04. Default Under Other Agreements
 
.  (i)  The Borrower or any of its Restricted Subsidiaries shall (x) default in
any payment of any Indebtedness (other than the Obligations) beyond the period
of grace (after delivery of any notice if required and after giving effect to
any waiver, amendment, cure or grace period), if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required, but after giving effect to any
waiver, amendment, cure or grace period), any such Indebtedness to become due
prior to its stated maturity, or (ii) any Indebtedness (other than the
Obligations) of the Borrower, any of its Restricted Subsidiaries shall be
declared to be (or shall become) due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof (other than, in the case of this clause (ii), any secured
Indebtedness that is required to be prepaid as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness so long as such
sale or transfer is not prohibited under this Agreement and such Indebtedness is
paid in full concurrently with such sale or transfer), provided that it shall
not be a Default or an Event of Default under this Section 10.04 unless the
aggregate principal amount of all Indebtedness as described in preceding clauses
(i) and (ii) is at least $15,000,000; or
 
10.05. Bankruptcy, etc.
 
  The Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) shall commence a voluntary case concerning itself under Title 11 of
the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”); or an involuntary case is
commenced against the Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) and the petition is not controverted within 30 days,
or is not dismissed within 60 days after the filing thereof; or a custodian (as
defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) to operate all or any
substantial portion of the business of the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) or the Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
of its Restricted Subsidiaries (other than any Immaterial Subsidiary) or there
is commenced against the Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) any such proceeding which remains undismissed
for a period of 60 days after the filing thereof, or the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) makes a general assignment
for the benefit of creditors; or any Company action is taken by the Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary)
authorizing any of the foregoing; or
 
 
 
81

--------------------------------------------------------------------------------

 
 
10.06. ERISA.
 
(a)  
One or more ERISA Events shall have occurred;

 
(b)  
there is or arises an Unfunded Pension Liability (taking into account only Plans
with positive Unfunded Pension Liability); or

 
(c)  
there is or arises any potential withdrawal liability under Section 4201 of
ERISA, if the Borrower, any Subsidiary of the Borrower or the ERISA Affiliates
were to withdraw completely from any and all Multiemployer Plans;

 
and the liability of any or all of the Borrower, any  Subsidiary of the Borrower
and the ERISA Affiliates contemplated by the foregoing clauses (a), (b) and (c),
either individually or in the aggregate, has had or would be reasonably expected
to have, a Material Adverse Effect; or
 
10.07. Security Documents
 
.  Any of the Security Documents shall cease to be in full force and effect
(other than in accordance with its terms or as the direct and exclusive result
of an action or a failure to act, in each case in a manner otherwise specified
as required to be undertaken (or not undertaken, as the case may be) by a
provision of any Credit Document, on the part of any Administrative Agent, the
Collateral Agent or any Lender), or shall cease to give the Collateral Agent for
the benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest (if and to the extent such Collateral can be perfected by the
actions required by the applicable Security Document) in, and Lien on, all of
the Collateral, in favor of the Collateral Agent, superior to and prior to the
rights of all third Persons (except as permitted by Section 9.01), and subject
to no other Liens (except as permitted by Section 9.01); provided that the
failure to have a perfected (if and to the extent such Collateral can be
perfected by the actions required by the applicable Security Document) and
enforceable Lien on Collateral in favor of the Collateral Agent shall not give
rise to an Event of Default under this Section 10.07 at any time, unless the
aggregate fair market value of all Collateral over which the Collateral Agent
fails to have such a perfected and enforceable Lien equals or exceeds $5,000,000
at any time, except to the extent that such failure of perfection or
enforceability results from any act or omission of the Collateral Agent or the
Administrative Agent (so long as such act or omission does not result from a
Credit Party’s breach of, or non-compliance, with the terms of any Credit
Document); or
 
10.08. Guaranties
 
.  Any Subsidiaries Guaranty or any provision thereof shall cease to be in full
force or effect as to any Subsidiary Guarantor (except as a result of a release
of any Subsidiary Guarantor in accordance with the terms thereof), or any
Subsidiary Guarantor or any Person acting for or on behalf of such Subsidiary
Guarantor shall deny or disaffirm such Subsidiary Guarantor’s obligations under
the Subsidiaries Guaranty to which it is a party; or
 
10.09. Judgments
 
.   One or more final judgments or decrees shall be entered against the Borrower
or any Restricted Subsidiary of the Borrower involving in the aggregate for the
Borrower and its Restricted Subsidiaries a liability (not paid or to the extent
not covered by a reputable and solvent insurance company with respect to
judgments for the payment of money and for which coverage has not been denied
after written notice has been furnished thereto) and such final judgments and
decrees are not vacated, discharged or stayed or bonded pending appeal for any
period of 60 consecutive days and the aggregate amount of all such judgments
equals or exceeds $15,000,000; or
 
10.10. Change of Control
 
.  A Change of Control shall occur; or
 
10.11. [Intentionally Omitted]
 
.
 
 
 
82

--------------------------------------------------------------------------------

 
 
10.12. FCC Licenses and Authorizations
 
.  There shall have occurred any of the following:  (i) the Borrower or any of
its Restricted Subsidiaries shall lose, fail to keep in force, suffer the
termination, suspension or revocation of or terminate, forfeit or suffer an
amendment to any FCC License or other material license at any time held by it,
the loss, termination, suspension or revocation of which could reasonably be
expected to have a Material Adverse Effect, (ii) any proceeding shall be brought
by any Person challenging the validity or enforceability of any Necessary
Authorization of the Borrower or any of its Restricted Subsidiaries, except when
such proceeding could not reasonably be expected to have a Material Adverse
Effect, (iii) the Borrower or any of its Restricted Subsidiaries shall fail to
comply with the Communications Act or any rule or regulation promulgated by the
FCC and such failure to comply results in a fine in excess of $15,000,000, (iv)
the FCC shall materially and adversely modify any material Necessary
Authorization or shall suspend, revoke or terminate any Necessary Authorization
and such modification, suspension, revocation or termination is not subject to
appeal or is being appealed by the Borrower or a Restricted Subsidiary so as to
prevent the effectiveness of such modification, suspension, revocation or
termination, except when such modification, suspension, revocation or
termination could not reasonably be expected to have a Material Adverse Effect,
or (v) any contractual obligation which is materially necessary to the operation
of the broadcasting operations of the Borrower or any of its Restricted
Subsidiaries shall be revoked or terminated and not replaced by a substitute,
within 90 days after such revocation or termination, and such revocation or
termination and non-replacement could reasonably be expected to have a Material
Adverse Effect; or
 
10.13. Senior Indebtedness
 
.  (a) The Indebtedness under the Permitted Subordinated Debt Documents or any
other Subordinated Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount equal to or greater than $2,500,000 shall cease (or
any Credit Party or an Affiliate of any Credit Party shall so assert), for any
reason, to be validly subordinated to the Obligations as provided in the
Permitted Subordinated Debt Documents or the agreements evidencing such other
Subordinated Indebtedness, or (b) the Senior Notes Intercreditor Agreement or
Revolver Intercreditor Agreement shall cease to be in full force and effect, or
shall cease to give the Collateral Agent, for the benefit of the Secured
Creditors, Lien priority, rights, powers and privileges purported to be created
and granted thereunder, or the Borrower or any of its Restricted Subsidiaries,
any trustee, collateral trustee, noteholder or other secured party under the
Senior Secured Notes or any agreement executed in connection therewith or any
agent, lender or other secured party under the Revolving Loan Documents shall
seek to establish the invalidity or unenforceability thereof;
 
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (i)
and (ii) below shall occur automatically without the giving of any such
notice):  (i) declare the Total Commitment terminated, whereupon all Commitments
of each Lender shall forthwith terminate immediately and shall forthwith become
due and payable without any other notice of any kind; (ii) declare the principal
of and any accrued interest in respect of all Loans and the Notes and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party;
(iii)  subject to Section 8.11(b), enforce, as Collateral Agent, all of the
Liens and security interests created pursuant to the Security Documents; (iv)
enforce each Subsidiaries Guaranty; and (v) apply any cash collateral held by
the Administrative Agent pursuant to Section 4.02 to the repayment of the
Obligations.
 
 
 
83

--------------------------------------------------------------------------------

 
 
SECTION 11. The Administrative Agent
 
11.01. Appointment
 
.  The Lenders hereby irrevocably designate and appoint Jefferies as
Administrative Agent (for purposes of this Section 11 and Section 12.01, the
term “Administrative Agent” also shall include Jefferies in its capacity as
Collateral Agent pursuant to the Security Documents) to act as specified herein
and in the other Credit Documents.  Each Lender hereby irrevocably authorizes,
and each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental
thereto.  The Administrative Agent may perform any of its respective duties
hereunder by or through any one or more sub-agents appointed by it or through
its Related Parties.  The exculpatory provisions of this Section 11 shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Tranches as well as activities as Administrative
Agent. The provisions of this Section 11 are solely for the benefit of the
Administrative Agent and the Lenders, and no Credit Party shall have rights as a
third party beneficiary of any such provisions.  The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agent except to
the extent that a court of competent jurisdiction determines in a final
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent.  In performing its
functions and duties hereunder, the Administrative Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for the
Borrower or any of its Subsidiaries. Each Lender irrevocably appoints each other
Lender as its agent and bailee for the purpose of perfecting Liens (whether
pursuant to Section 8-301(a)(2) of the UCC or otherwise), for the benefit of the
Secured Creditors, in assets in which, in accordance with the UCC or any other
applicable legal requirement a security interest can be perfected by possession
or control.  Should any Lender (other than the Collateral Agent) obtain
possession or control of any such Collateral, such Lender shall notify the
Collateral Agent thereof, and, promptly following the Collateral Agent’s request
therefor, shall deliver such Collateral to the Collateral Agent or otherwise
deal with such Collateral in accordance with the Collateral Agent’s
instructions.
 
11.02. Nature of Duties
 
.  (a)            The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents.  Neither the Administrative Agent nor any of its Related
Parties shall be liable for any action taken or omitted by it or them hereunder
or under any other Credit Document or in connection herewith or therewith(i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 12.12) or (ii) in the absence of its or their gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).  The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein. The
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Credit Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.12); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability, if the Administrative Agent is
not indemnified to its satisfaction, or that is contrary to any Credit Document
or applicable legal requirements including, for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may affect a foreclosure, modification or termination of property of
a Lender in default under this Agreement under any Debtor Relief Law.
 
(b)           Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, the Lead Arranger is named as such for
recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Credit Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that the Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 11.06 and 12.01. Without
limitation of the foregoing, the Lead Arranger shall not, solely by reason of
this Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender, Loan Party or any other Person.
 
 
 
84

--------------------------------------------------------------------------------

 
 
11.03. Lack of Reliance on the Administrative Agent
 
.  Independently and without reliance upon the Administrative Agent, the
Collateral Agent, the Lead Arranger, each Lender and the holder of each Note, to
the extent it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of the Borrower
and its Restricted Subsidiaries in connection with the purchase of the Loan, the
making and the continuance of the Loans and the taking or not taking of any
action in connection herewith and (ii) its own appraisal of the creditworthiness
of the Borrower and its Restricted Subsidiaries and, except as expressly
provided in this Agreement, none of the Administrative Agent, the Collateral
Agent or the Lead Arranger shall have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender or the holder of any
Note with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter.  Each of the Lenders represents and warrants that it has reviewed
each document made available to it on the Platform in connection with this
Agreement and has acknowledged and accepted the terms and conditions applicable
to the recipients thereof (including any such terms and conditions set forth, or
otherwise maintained, on the Platform with respect thereto). None of the
Administrative Agent, the Collateral Agent or the Lead Arranger shall be
responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower or any of its Subsidiaries
or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement or
any other Credit Document, or the financial condition of the Borrower or any of
its Subsidiaries or the existence or possible existence of any Default or Event
of Default.  None of the Administrative Agent, the Collateral Agent or the Lead
Arranger shall be deemed not to have knowledge of any Default unless and until
written notice describing such Default is given to such Person by the Borrower
or a Lender. Each party to this Agreement acknowledges and agrees that the
Administrative Agent and the Collateral Agent may from time to time use one or
more outside service providers for the tracking of all UCC financing statements
(and/or other collateral related filings and registrations from time to time)
required to be filed or recorded pursuant to the Credit Documents and the
notification to the Administrative Agent or the Collateral Agent, of, among
other things, the upcoming lapse or expiration thereof, and that each of such
service providers will be deemed to be acting at the request and on behalf of
Borrower and the other Credit Parties.
 
11.04. Certain Rights of the Administrative Agent
 
.  If the Administrative Agent requests instructions from the Required Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining.  Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.
 
11.05. Reliance
 
.  The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by any Person that
the Administrative Agent believed to be the proper Person, and, with respect to
all legal matters pertaining to this Agreement and any other Credit Document and
its duties hereunder and thereunder, upon advice of counsel selected by the
Administrative Agent. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
written notice to the contrary from such Lender prior to the making of such
Loan.
 
 
 
85

--------------------------------------------------------------------------------

 
 
11.06. Indemnification
 
.  To the extent the Administrative Agent (or any Related Party thereof) is not
reimbursed and indemnified by the Borrower, the Lenders will reimburse and
indemnify the Administrative Agent (and any Related Party thereof) in proportion
to their respective “percentage” as used in determining the Required Lenders as
in effect on the date on which indemnification is sought under this Section
11.06 (or, if indemnification is sought after the date upon which all
Commitments shall have terminated and all of the Obligations (other than
inchoate indemnification obligations) shall have been paid in full, in
proportion to their respective “percentage” as used in determining the Required
Lenders as in effect immediately prior to such date) for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements of whatsoever kind or nature
which may be imposed on, asserted against or incurred by the Administrative
Agent (or any Related Party thereof) in performing its duties hereunder or under
any other Credit Document or in any way relating to or arising out of, the
Commitments, this Agreement, any other Credit Document or any documents
contemplated by or referred to herein or therein, the Transactions or any of the
other transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or Related Party under or in connection with any of
the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES); provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
or disbursements that are found by a final and nonappealable judgment of a court
of competent jurisdiction to have directly resulted solely and directly from the
Administrative Agent’s or Related Party’s, as the case may be, gross negligence,
bad faith or willful misconduct.  The agreements in this Section 11.06 shall
survive the payment of the Loans and all other amounts payable hereunder.
 
11.07. The Administrative Agent in its Individual Capacity
 
.  With respect to its obligation to make Loans under this Agreement, the
Administrative Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Majority
Lenders”, “Required Lenders,” “Holders of Notes” or any similar terms shall,
unless the context clearly indicates otherwise, include the Administrative Agent
in its respective individual capacities.  The Administrative Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.
 
11.08. Holders
 
.  The Administrative Agent may deem and treat the payee of any Note as the
owner thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Administrative Agent.  Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.
 
11.09. Resignation by the Administrative Agent
 
.  (a)  The Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving 20 Business Days’ prior written notice to the
Lenders and, unless an Event of Default under Section 10.05 then exists, the
Borrower.  Such resignation shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.
 
(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).
 
 
 
86

--------------------------------------------------------------------------------

 
 
(c) If a successor Administrative Agent shall not have been so appointed within
such 20 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
 
(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
 
(e) Upon a resignation of the Administrative Agent pursuant to this Section
11.09, the Administrative Agent, its sub-agents and its Related Parties shall
remain indemnified to the extent provided in this Agreement and the other Credit
Documents and the provisions of this Section 11 (and the analogous provisions of
the other Credit Documents) shall continue in effect for the benefit of the
Administrative Agent its sub-agents and its Related Parties for all of their
actions and inactions while serving as the Administrative Agent, its sub-agents
and Related Parties.
 
11.10. Collateral Matters.
 
(a)  Each Lender authorizes and directs the Collateral Agent to enter into the
Security Documents for the benefit of the Lenders and the other Secured
Creditors.  Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to the occurrence and
continuance of an Event of Default, to take any action with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents (if and to the extent such security interest
is required to be perfected pursuant to such Security Documents).
 
(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release (or subordinate) any Lien granted to or held by the
Collateral Agent upon any Collateral (i) upon termination of the Commitments and
payment and satisfaction of all of the Obligations (other than inchoate
indemnification obligations) at any time arising under or in respect of this
Agreement or the Credit Documents or the transactions contemplated hereby or
thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than the Borrower and its Restricted Subsidiaries) upon the sale
or other disposition thereof in compliance with Section 9.02, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 12.12), (iv) owned by a Subsidiary
Guarantor upon release of such Subsidiary Guarantor from its obligations under
its Subsidiaries Guaranty in accordance with the terms thereof, (v) as otherwise
may be expressly provided in the relevant Security Documents or the last
sentence of each of Sections 9.01 and 9.02 or (vi) upon designation of a
Restricted Subsidiary as an Unrestricted Subsidiary in accordance with the
requirements of Section 8.14, with respect to Collateral of such Restricted
Subsidiary.  Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Collateral Agent’s authority to release (or
subordinate) particular types or items of Collateral pursuant to this Section
11.10.
 
(c) Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent, the Collateral Agent
and each Lender hereby agree that (i) no Secured Creditor shall have any right
individually to realize upon any of the Collateral or to enforce any
Subsidiaries Guaranty, it being understood and agreed that all powers, rights
and remedies hereunder and under any of the Credit Documents may be exercised
solely by the Administrative Agent or the Collateral Agent, as applicable, for
the benefit of the Secured Creditors in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Security Documents may be
exercised solely by the Collateral Agent for the benefit of the Secured
Creditors in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), the Collateral Agent (or any Lender, except
with respect to a “credit bid” pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,) may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured
Creditors (but not any Lender or Lenders in its or their respective individual
capacities) shall be entitled, upon instructions from the Required Lenders, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such sale or disposition,
to use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.
 
 
 
87

--------------------------------------------------------------------------------

 
 
(d) The Collateral Agent shall have no obligation whatsoever to the Secured
Creditors or to any other Person to assure that the Collateral exists or is
owned by any Credit Party or is cared for, protected or insured or that the
Liens granted to the Collateral Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Collateral Agent in this Section 11.10 or in any of the Security Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Collateral Agent may act in any manner it
may deem appropriate, in its sole discretion, given the Collateral Agent’s own
interest in the Collateral as one of the Lenders and that the Collateral Agent
shall have no duty or liability whatsoever to the Secured Creditors, except for
its gross negligence, bad faith or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).
 
11.11. Administrative Agent may File Bankruptcy Disclosure and Proofs of Claim .
 
(a) In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:
 
(i) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
 
(ii) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent allowed in such judicial proceeding; and
 
(iii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents, Related Parties and counsel, and any other
amounts due the Administrative Agent under this Agreement.  To the extent that
the payment of any such compensation, expenses, disbursements and advances of
the Administrative Agent, its agents, Related Parties and counsel, and any other
amounts due the Administrative Agent under this Agreement out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Lenders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise.
 
(b) Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
11.12. Delivery of Information; Lender’s Acknowledgement
 
.  (a) The Administrative Agent shall not be required to deliver to any Lender
originals or copies of any documents, instruments, notices, communications or
other information received by the Administrative Agent from any Credit Party,
any Restricted Subsidiary, the Required Lenders, any Lender or any other Person
under or in connection with this Agreement or any other Credit Document except
(i) as specifically provided in this Agreement or any other Credit Document and
(ii) as specifically requested from time to time in writing by any Lender with
respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Administrative Agent at
the time of receipt of such request and then only in accordance with such
specific request.
 
(b)           Each Lender, by delivering its signature page to this Agreement or
an Assignment and Assumption Agreement and funding its Loan, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by the Administrative
Agent, the Required Lenders or the Lenders, as applicable, on the Effective
Date.
 
 
 
88

--------------------------------------------------------------------------------

 
 
11.13. Subordination of Liens
 
; Senior Notes Intercreditor Agreement. (a) Notwithstanding any provision in
this Agreement or the other Credit Documents, each Secured Creditors irrevocably
(i) authorizes and instructs the Administrative Agent and/or Collateral Agent
enter into the Revolver Intercreditor Agreement and to subordinate any Lien on
any property granted to or held by the Administrative Agent and/or Collateral
Agent under any Loan Document pursuant to the Revolver Intercreditor Agreement
to the holder of any Lien on such property that secures Indebtedness under the
Revolving Credit Agreement permitted under Section 9.04(i)(y) and (ii) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Revolver Intercreditor Agreement.
 
(b) Notwithstanding any provision in this Agreement or the other Credit
Documents, each Secured Creditors irrevocably (i) authorizes and instructs the
Administrative Agent and/or Collateral Agent enter into the Senior Notes
Intercreditor Agreement and (ii) agrees that it will be bound by and will take
no actions contrary to the provisions of the Senior Notes Intercreditor
Agreement.
 
11.14. Withholding Taxes.
 
To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the IRS or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender because the appropriate form was not delivered
or was not properly executed or because such Lender failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding tax ineffective or for any other reason, or
if Administrative Agent reasonably determines that a payment was made to a
Lender pursuant to this Agreement without deduction of applicable withholding
tax from such payment, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred.
 
 
 
89

--------------------------------------------------------------------------------

 
 
SECTION 12. Miscellaneous
 
12.01. Payment of Expenses, etc.
 
(a)  The Borrower hereby agrees to:  (i) pay all reasonable documented
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of Latham & Watkins LLP and
one local counsel to the Administrative Agent in each relevant jurisdiction and
one regulatory counsel) in connection with the preparation, execution, delivery
and administration of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein, the administration of
the Credit Events and Commitments, the perfection and maintenance of the Liens
securing the Collateral and any amendment, waiver or consent relating hereto or
thereto, of the Administrative Agent, the Lead Arranger and their respective
Affiliates in connection with its or their syndication efforts with respect to
this Agreement and each of the Administrative Agent and the Lenders in
connection with the enforcement of, or protection of their rights under, this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(limited to one additional counsel for all such parties, taken as a whole, one
local counsel for all such parties, taken as a whole, in each relevant
jurisdiction and one regulatory counsel and, solely in the case of an actual or
potential conflict of interests among such parties, one additional counsel in
each relevant jurisdiction to each group of affected parties similarly situated,
taken as a whole); (ii) pay and hold the Administrative Agent, each of the
Lenders harmless from and against any and all present and future stamp, court,
intangible, recording, filing, excise and other similar documentary taxes with
respect to the foregoing matters and hold the Administrative Agent, each of the
Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes; and (iii) indemnify the
Administrative Agent and each Lender, and each of their respective Related
Parties (each, an “Indemnified Person”) from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), actual losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses and disbursements (including reasonable out-of-pocket fees and
disbursements of one primary counsel, one local counsel in each relevant
jurisdiction and, solely in the case of a conflict of interest as determined by
the affected Indemnified Person, one additional counsel in each applicable
jurisdiction to the affected Indemnified Person, taken as a whole) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the proceeds of any Loans hereunder or the consummation of the Transaction or
any other transactions contemplated herein or in any other Credit Document or
the exercise of any of their rights, duties or remedies provided herein or in
the other Credit Documents (including the performance by the Administrative
Agent of its duties under Section 12.15), or (b) the actual or alleged presence
of Hazardous Materials in the air, surface water or groundwater or on the
surface or subsurface of any Real Property at any time owned, leased or operated
by the Borrower or any of its Restricted Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by the Borrower or
any of its Restricted Subsidiaries at any location, whether or not owned, leased
or operated by the Borrower or any of its Restricted Subsidiaries, the
non-compliance by the Borrower or any of its Restricted Subsidiaries with any
Environmental Law (including applicable permits thereunder) applicable to any
Real Property, or any Environmental Claim, asserted against the Borrower, any of
its Restricted Subsidiaries or any Real Property at any time owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries, including, in
each case, without limitation, the reasonable fees and disbursements of counsel
and other consultants incurred in connection with any such investigation,
litigation or other proceeding; provided that, notwithstanding the foregoing,
such indemnity shall not, as to any Indemnified Person, be available to the
extent that such liabilities, obligations, actual losses, damages, penalties,
claims, demands, actions, judgments, suits, reasonable out-of-pocket costs,
expenses or disbursements resulted from (x) the gross negligence, bad faith or
willful misconduct of such Indemnified Person or of any affiliate, director,
officer, employee, counsel, agent or attorney-in-fact of such Indemnified
Person, as determined by the final non-appealable judgment of a court of
competent jurisdiction, (y) a material breach of its obligations under the
Credit Documents by such Indemnified Person or of any affiliate, director,
officer, employee, counsel, agent or attorney-in-fact of such Indemnified Person
as determined by the final non-appealable judgment of a court of competent
jurisdiction and (z) any dispute solely among Indemnified Persons other than
claims against the Administrative Agent, any Lender or any of their Affiliates
in its capacity or in fulfilling its role as Administrative Agent, Lead Arranger
or other similar role hereunder and under any of the other Credit Documents
(other than claims arising out of any act or omission of the Borrower or any of
its Restricted Subsidiaries).  To the extent that the undertaking to indemnify,
pay or hold harmless the Administrative Agent or any Lender set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrower shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under applicable law.  Notwithstanding anything to the contrary contained in
this Section 12.01, any payments required under this clause (a) shall be due 20
days after receipt of a detailed invoice for such costs and expenses.
 
(b) To the full extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against any each other party, on any theory
of liability, for special, indirect, consequential or incidental damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof; provided, however, that the foregoing provisions shall not
relieve the Borrower of its indemnification obligations as provided in Section
12.01(a) to the extent any Indemnified Person is found liable for any such
damages.  No Indemnified Person shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent the liability
of such Indemnified Person results from such Indemnified Person’s gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).
 
 
 
90

--------------------------------------------------------------------------------

 
 
(c) The Borrower agrees that, without the prior written consent of the
Administrative Agent and any affected Lender, which consent(s) will not be
unreasonably withheld, the Credit Parties will not enter into any settlement of
a claim in respect of the subject matter of clause (iii) of Section 12.01(a)
unless such settlement includes an explicit and unconditional release from the
party bringing such claim of all Indemnified Persons.
 
(d) The provisions of this Section 12.01 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions and the other transactions contemplated hereby,
the repayment of the Loans and any other Obligations, the release of any
Subsidiary Guarantor or of all or any portion of the Collateral, the expiration
of the Commitments, the invalidity or unenforceability of any term or provision
of this Agreement or any other Credit Document, or any investigation made by or
on behalf of the Administrative Agent or any Lender.
 
12.02. Right of Setoff.
 
(a) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent and
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) (other
than accounts used exclusively for payroll, taxes, fiduciary and trust purposes,
and employee benefits) and any other Indebtedness at any time held or owing by
the Administrative Agent or such Lender (including, without limitation, by
branches and agencies of the Administrative Agent or such Lender wherever
located) to or for the credit or the account of the Borrower or any of its
Restricted Subsidiaries against and on account of the Obligations and
liabilities of the Credit Parties to the Administrative Agent or such Lender
under this Agreement or under any of the other Credit Documents, including,
without limitation, all interests in Obligations purchased by such Lender
pursuant to Section 12.04(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand hereunder and although said Obligations, liabilities or
claims, or any of them, shall be contingent or unmatured; provided that any
recovery by any Lender or its Affiliates pursuant to its setoff rights under
this Section 12.02 is subject to the provisions of Section 12.06(d).
 
(b)           NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR
TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE
ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT
OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF
SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE
OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID.  THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.
 
 
 
91

--------------------------------------------------------------------------------

 
 
12.03. Notices, Electronic Communications.
 
(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered:  if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule 12.03; and if
to the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent.  All such notices and communications
shall, when mailed, telegraphed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or overnight courier, as the case may be, or sent by
telecopier, except that notices and communications to the Administrative Agent
and the Borrower shall not be effective until received by the Administrative
Agent or the Borrower, as the case may be.  As agreed to among the Borrower, the
Administrative Agent and the applicable Lenders from time to time, notices and
other communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.
 
(b) The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Credit Documents or to the Lenders under
Section 8, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Notice of Borrowing or a Notice
of Conversion/Continuation, (ii) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Credit Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.  In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Credit Documents but only to the extent requested by the
Administrative Agent.
 
(c) The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks, SyndTrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or their securities)
(each, a “Public Lender”).  The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 12.16); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Credit Documents and (2) notification
of changes in the terms of this Agreement or the other Credit Documents.
 
(d) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws. The Borrower agrees to use all commercially
reasonable efforts to mark any document provided under Section 8.01(a), (b) and
(e) “PUBLIC.”
 
 
 
92

--------------------------------------------------------------------------------

 
 
(e) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY CREDIT PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT.
 
(f) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents.  Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents.  Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.
 
(g) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.
 
12.04. Benefit of Agreement; Assignments; Participations.
 
(a)  This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective permitted successors and assigns of the parties
hereto; provided, however, the Borrower may not assign or transfer any of its
rights, obligations or interest hereunder without the prior written consent of
the Lenders and, provided further, that, although any Lender may grant
participations to Eligible Transferees in its rights hereunder, such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Commitments hereunder except as provided in
Sections 2.13 and 12.04(b)) and the participant shall not constitute a “Lender”
hereunder and, provided further, that no Lender shall transfer or grant any
participation (A) under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates, which shall not be considered to be a reduction in
the rate of interest or fees) or reduce the principal amount thereof, or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Total Commitment or a mandatory
prepayment of the Loans shall not constitute a change in the terms of such
participation, and that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof), (ii)
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under all of the Security Documents (except as expressly provided
in the Credit Documents, including any Security Document) supporting the Loans
hereunder in which such participant is participating and (B) to the Borrower or
any of its Restricted Subsidiaries or Affiliates so long as the provisions set
forth in Section 12.04(f) are satisfied.  In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation.
 
 
 
93

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i)(A)
its parent company and/or any affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) to one or more other Lenders
or any affiliate of any such other Lender which is at least 50% owned by such
other Lender or its parent company (provided that any Related Fund shall be
treated as an affiliate of such other Lender for the purposes of this sub-clause
(x)(i)(B))), or (ii) in the case of any Lender that is a fund or commingled
investment vehicle that invests in bank loans, any Related Fund, or (y) assign
all, or if less than all, a portion equal to at least $1,000,000 (or such lesser
amount as the Administrative Agent and, so long as no Default or Event of
Default under Section 10.01 or 10.05 then exists and is continuing, the Borrower
may otherwise agree) in the aggregate for the assigning Lender or assigning
Lenders, of such Commitments and related outstanding Obligations (or, if the
Commitments with respect to the relevant Tranche have terminated, outstanding
Obligations) hereunder to one or more Eligible Transferees (treating any fund or
commingled investment vehicle that invests in bank loans and any Related Fund as
a single assignor or Eligible Transferee (as applicable) (if any) for purposes
of determining whether the minimum assignment requirement is met), each of which
assignees shall become a party to this Agreement as a Lender by execution of an
Assignment and Assumption Agreement (by which such assignee represents and
warrants that it is an Eligible Transferee legally authorized to enter into such
Assignment and Assumption Agreement), provided that (i) at such time, Schedule
1.01A shall be deemed modified to reflect the Commitments and/or outstanding
Loans, as the case may be, of such new Lender and of the existing Lenders, (ii)
promptly after the surrender of the relevant Notes by the assigning Lender (or,
upon such assigning Lender’s indemnifying the Borrower for any lost Note
pursuant to a customary indemnification agreement) new Notes will be issued, at
the Borrower’s expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of the Administrative
Agent and, so long as no Default or Event of Default under Section 10.01 or
10.05 then exists, the Borrower, shall be required in connection with any such
assignment pursuant to clause (y) above (such consent, in any case, not to be
unreasonably withheld, delayed or conditioned), provided that (A) the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof and (B) the consent of the Borrower shall
not be required for initial assignments by Jefferies Finance LLC, (iv) unless
waived by the Administrative Agent, the Administrative Agent shall receive at
the time of each such assignment, from the assigning or assignee Lender, the
payment of a non-refundable assignment fee of $3,500 (provided that only one
such fee shall be payable in the case of one or more concurrent assignments by
or to investment funds managed or advised by the same investment advisor or an
affiliated investment advisor), (v) no such transfer or assignment will be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 12.15, (vi) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws), and (vii) notwithstanding the foregoing or anything to the
contrary set forth herein, (x) no assignment of any Loans or Commitments may be
made to the Borrower or any Subsidiary of the Borrower.  To the extent of any
assignment pursuant to this Section 12.04(b), the assigning Lender shall be
relieved of its obligations hereunder with respect to its assigned Commitments
and outstanding Loans.  At the time of each assignment pursuant to this Section
12.04(b) to a Person which is not already a Lender hereunder, the respective
assignee Lender shall, to the extent legally entitled to do so, provide to the
Borrower and the Administrative Agent the appropriate IRS Forms and any other
certificates described in Section 4.04(b), (c) or (d).  To the extent that an
assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 2.13 or this Section 12.04(b) would,
at the time of such assignment, result in increased costs under Section 2.10 or
4.04 from those being charged by the respective assigning Lender prior to such
assignment, then the Borrower shall not be obligated to pay such increased costs
(although the Borrower, in accordance with and pursuant to the other provisions
of this Agreement, shall be obligated to pay any other increased costs of the
type described above resulting from changes after the date of the respective
assignment).
 
(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank, any Lender which is a fund
may pledge all or any portion of its Loans and Notes to its trustee or to a
collateral agent providing credit or credit support to such Lender in support of
its obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be.  No pledge pursuant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.
 
 
 
94

--------------------------------------------------------------------------------

 
 
(d) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender).  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other Person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this Section
12.04, any SPV may (i) with notice to, but without the prior written consent of,
the Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.
 
(e) Any Lender which assigns all of its Commitments and/or Loans hereunder in
accordance with Section 12.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11(a), 4.04, 11.06, 12.01 and
12.06), which shall survive as to such assigning Lender.
 
(f) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions.  Without limiting
the generality of the foregoing, the Administrative Agent shall not ‎(x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
participant or prospective Lender or participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.
 
12.05. No Waiver; Remedies Cumulative
 
.  No failure or delay on the part of the Administrative Agent, the Collateral
Agent or any Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between the Borrower or
any other Credit Party and the Administrative Agent, the Collateral Agent or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder.  The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent or any Lender would otherwise
have.  No notice to or demand on any Credit Party in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent,
the Collateral Agent or any Lender to any other or further action in any
circumstances without notice or demand.
 
 
 
95

--------------------------------------------------------------------------------

 
 
12.06. Payments Pro Rata
 
.  (a)  Except as otherwise provided in this Agreement, the Administrative Agent
agrees that promptly after its receipt of each payment from or on behalf of the
Borrower in respect of any Obligations hereunder, the Administrative Agent shall
distribute such payment to the Lenders entitled thereto (other than any Lender
that has consented in writing to waive its pro rata share of any such payment
(including pursuant to Section 4.02(m))) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.
 
(b) Each of the Lenders agrees that, except as otherwise provided in this
Agreement, if it should receive any amount hereunder (whether by voluntary
payment, by realization upon security, by the exercise of the right of setoff or
banker’s lien, by counterclaim or cross action, by the enforcement of any right
under the Credit Documents), which is applicable to the payment of the principal
of, or interest on, the Loans, of a sum which with respect to the related sum or
sums received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
 
(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 12.06(a) and (b) shall be subject to the express
provisions of this Agreement which  permit disproportionate payments with
respect to the Loans as, and to the extent, provided herein.  For the avoidance
of doubt, this Section 12.06 shall not limit the ability of the Borrower or any
Subsidiary to pay principal, fees, premiums and interest with respect to
Permitted Refinancing Indebtedness or Extended Term Loans following the
effectiveness of any Refinancing Amendment or any Extension Offer, as
applicable, on a basis different from the Loans of such Tranche that will
continue to be held by Lenders that were not Extending Lenders.
 
12.07. [Intentionally Omitted]
 
.
 
 
 
96

--------------------------------------------------------------------------------

 
 
12.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
 
(a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY
HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY.  EACH PARTY HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH OPPOSITE
ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH
MAILING.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF (i) ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR (ii) THE ADMINISTRATIVE AGENT, ANY LENDER OR
THE HOLDER OF ANY NOTE TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST THE BORROWER IN ANY OTHER JURISDICTION.
 
(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW,  ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12.08(c).
 
12.09. Counterparts
 
.  This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.
 
12.10. Effectiveness
 
.  This Agreement shall become effective on the date (the “Effective Date”) on
which the Borrower, the Administrative Agent, the Lead Arranger and each of the
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (by electronic transmission or otherwise)
the same to the Administrative Agent at the Notice Office or, in the case of the
Lenders, shall have given to the Administrative Agent telephonic (confirmed in
writing), written or telex notice (actually received) at such office that the
same has been signed and mailed to it.  The Administrative Agent will give the
Borrower and each Lender prompt written notice of the occurrence of the
Effective Date.
 
 
 
97

--------------------------------------------------------------------------------

 
 
12.11. Headings Descriptive
 
.  The headings of the several sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
 
12.12. Amendment or Waiver; etc.
 
(a)  Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party hereto or thereto and the Required Lenders (although additional
parties may be added to (and annexes may be modified to reflect such additions),
and Restricted Subsidiaries of the Borrower may be released from, the
Subsidiaries Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders), provided that no such change, waiver,
discharge or termination shall, without the consent, in the case of following
clauses (i) through (vi), of each Lender (with Obligations being directly and
adversely affected thereby in the case of following clauses (i)(y) and (vi) or
whose Obligations are being extended in the case of following clause (i)(x)) or,
in the case of following clause (vii), each SPV being directly affected,
(i)(x) extend the final scheduled maturity of any Loan or Note, or (y) reduce
the rate or extend the scheduled time of payment of interest or Fees thereon
(except in connection with the waiver of applicability of any post-default
increase in interest rates), or reduce (or forgive) the principal amount
thereof, (ii) release all or substantially all of the Collateral under the
Security Documents or all or substantially all of the value of the Subsidiaries
Guaranties (in each case, except as expressly provided in the Credit Documents,
including any Security Document), (iii) amend, modify or waive any provision of
this Section 12.12(a) (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Term Loans on the Effective Date), (iv) reduce the “majority” voting threshold
specified in the definition of Required Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Term Loans are included on the
Effective Date), (v) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement, (vi) amend, modify or
waive any provision of Section 12.06, except in connection with an amendment
that provides for a prepayment of Loans by the Borrower (offered ratably to all
Lenders with Loans under the applicable Tranche) at a discount to par on terms
and conditions approved by the Administrative Agent and the Required Lenders or
(vii) modify the protections afforded to an SPV pursuant to the provisions of
Section 12.04(d), provided further, that no such change, waiver, discharge or
termination shall (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment or a
mandatory repayment of Loans shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase of the Commitment of such
Lender), (2) without the consent of the Administrative Agent, amend, modify or
waive any provision of Section 11 or any other provision as same relates to the
rights or obligations of the Administrative Agent, (3) without the consent of
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, (4) except in cases where additional
extensions of term loans are being afforded substantially the same treatment
afforded to the Term Loans pursuant to this Agreement on the Effective Date,
without the consent of the Majority Lenders of each Tranche which is being
allocated a lesser prepayment, repayment or commitment reduction as a result of
the actions described below, alter the required application of any prepayments
or repayments (or commitment reduction), as between the various Tranches,
pursuant to Section 4.02(h) (it being understood, however, that (x) the Required
Lenders may waive, in whole or in part, any such prepayment, repayment or
commitment reduction, so long as the application, as amongst the various
Tranches, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered and (y) any conversion of any Tranche
of Loans into another Tranche of Loans hereunder in like principal amount shall
not be considered a “prepayment” or “repayment” for purposes of this clause
(4)), (5) without the consent of the Majority Lenders of the respective Tranche
affected thereby, amend the definition of Majority Lenders (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Majority
Lenders on substantially the same basis as the extensions of Loans and
Commitments are included on the Effective Date) or (6) reduce the amount of, or
extend the date of, any Scheduled Term Loan Repayment without the consent of the
Majority Lenders holding Term Loans.
 
 
 
98

--------------------------------------------------------------------------------

 
 
(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses (i)
through (vi), inclusive, of the first proviso to Section 12.12(a), the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, to either
(A) replace each such non-consenting Lender or Lenders (or, at the option of the
Borrower, if the respective Lender’s consent is required with respect to less
than all Tranches of Loans (or related Commitments), to replace only the Loans
of the respective non-consenting Lender which gave rise to the need to obtain
such Lender’s individual consent) with one or more replacement Lenders pursuant
to Section 12.04 so long as at the time of such replacement, each such
replacement Lender consents to the proposed change, waiver, discharge or
termination or (B) repay each Tranche of outstanding Loans of such Lender which
gave rise to the need to obtain such Lender’s consent in accordance with Section
4.01(b), provided that, unless the Commitments which are terminated and Loans
which are repaid pursuant to preceding clause (B) are immediately replaced in
full at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B), the Required Lenders (determined after giving effect to
the proposed action) shall specifically consent thereto, provided further, that
the Borrower shall not have the right to replace a Lender, terminate its
Commitment or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 12.12(a).
 
(c) Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent if (i) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment (including pursuant to an assignment to a replacement Lender in
accordance with Section 12.04) in full of this principal of and interest accrued
on each Loan made by it and all other amounts owing to it or accrued for its
account under this Agreement.
 
(d) In addition, notwithstanding the foregoing, this Agreement may be amended or
amended and restated with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Term Loans to permit
the refinancing of all outstanding Term Loans (the “Refinanced Term Loans”), a
replacement “B” term loan tranche denominated in Dollars (the “Replacement Term
Loans”), hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount plus
accrued interest, fees, and expenses with respect to Refinanced Term Loans, (b)
the Effective Yield with respect to such Replacement Term Loans shall not be
greater than the Effective Yield with respect to such Refinanced Term Loans, (c)
the Weighted Average Life to Maturity of such Replacement Term Loans shall not
be shorter than the Weighted Average Life to Maturity of such Refinanced Term
Loans at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans), and (d) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such
refinancing.
 
(e) [Intentionally Omitted.]
 
(f) Notwithstanding anything to the contrary contained in this Section 12.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be amended,
supplemented and waived with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered in order (i) to comply with local
Law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such Security Document or other document to be
consistent with this Agreement and the other Credit Documents and (y) if
following the Effective Date, the Administrative Agent and any Credit Party
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents (other than the Security Documents), then the
Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.
 
 
 
99

--------------------------------------------------------------------------------

 
 
12.13. Survival
 
.  All covenants, agreements, representations and warranties made by the Credit
Parties in the Credit Documents and in the reports, certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Credit Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Credit
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Collateral Agent, any
Issuing Lender or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as any Obligation
(other than any contingent obligation)  or any Letter of Credit is outstanding
and so long as the Commitments have not expired or terminated.  The provisions
of Sections 2.10, 2.11(a), 4.04, 11, 12.01 and 12.08 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.
 
12.14. Domicile of Loans
 
.  Each Lender may transfer and carry its Loans at, to or for the account of any
office, Restricted Subsidiary or Affiliate of such Lender.  Notwithstanding
anything to the contrary contained herein, to the extent that a transfer of
Loans pursuant to this Section 12.14 would, at the time of such transfer, result
in increased costs under Section 2.10, 2.11(a) or 4.04 from those being charged
by the respective Lender prior to such transfer, then the Borrower shall not be
obligated to pay such increased costs (although the Borrower shall be obligated
to pay any other increased costs of the type described above resulting from
changes after the date of the respective transfer).
 
12.15. Register
 
.  The Borrower hereby designates the Administrative Agent to serve as its
agent, solely for purposes of this Section 12.15, to maintain at one of its
offices in The City of New York a register (the “Register”) on which it will
record the Commitments from time to time of each of the Lenders, the Loans made
by each of the Lenders and each repayment in respect of the principal amount of
the Loans of each Lender.  Failure to make any such recordation, or any error in
such recordation, shall not affect the Borrower’s obligations in respect of such
Loans.  With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor.  The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register upon and only upon the acceptance by the Administrative
Agent of a properly executed and delivered Assignment and Assumption Agreement
pursuant to Section 12.04(b).  Upon such acceptance and recordation, the
assignee specified therein shall be treated as a Lender for all purposes of this
Agreement.  Coincident with the delivery of such an Assignment and Assumption
Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender.  Notwithstanding
anything to the contrary contained in this Agreement, the Loans are registered
obligations and the right, title and interest of the Lenders in and to such
Loans shall be transferable only in accordance with the terms hereof. This
Section 12.15 shall be construed so that the Loans are at all times maintained
in “registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code.
 
 
 
100

--------------------------------------------------------------------------------

 
 
12.16. Confidentiality.
 
(a)  Subject to the provisions of clause (b) of this Section 12.16, each Lender
agrees that it will not disclose without the prior consent of the Borrower
(other than to any of its Related Parties or counsel or to another Lender if
such Lender or such Lender’s holding or parent company in its sole discretion
determines that any such party should have access to such Information (as
defined below), provided such Persons shall be instructed to keep such
Information confidential pursuant to the terms of this Section 12.16 to the same
extent as such Lender) any Information with respect to the Borrower or any of
its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such Information (i) (x) as has become generally available to the public
other than by virtue of a breach of this Section 12.16(a) by the respective
Lender or (y) as has become available to such Lender on a non-confidential basis
from a source other than the Borrower or any of its Subsidiaries other than by
virtue of a breach of such source’s confidentiality obligations to the Borrower
or any of its Subsidiaries known to such Lender, (ii) as may be required in any
report, statement or testimony submitted to any municipal, state or Federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (iii) as may be required in respect to any summons or subpoena or in
connection with any litigation or in connection with the exercise of any
remedies under the Credit Documents, (iv) in order to comply with any law,
order, regulation or ruling applicable to such Lender, (v) to the Administrative
Agent or the Collateral Agent, (vi) to any direct or indirect contractual
counterparty in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees in writing to be bound by the provisions
of this Section 12.16, (vii) to any prospective or actual transferee or
participant in connection with any contemplated transfer or participation of any
of the Notes or Commitments or any interest therein by such Lender and (viii) to
any rating agency when required by it, provided that such prospective transferee
or participant agrees in writing to be bound by the confidentiality provisions
contained in this Section 12.16; provided, further, that, to the extent
permitted pursuant to any applicable law, order, regulation or ruling, and other
than in connection with credit and other bank examinations conducted in the
ordinary course with respect to such Lender, in the case of any disclosure
pursuant to the foregoing clauses (ii), (iii), (iv), (vi) or (vii) such Lender
will use its commercially reasonable efforts to notify the Borrowers in advance
of such disclosure so as to afford the Borrowers the opportunity to protect the
confidentiality of the Information proposed to be so disclosed.  For the
purposes of this Section 12.16, “Information” shall mean all information
received from the Borrower and related to the Borrower or its business, other
than any such information that was available to the Administrative Agent, the
Collateral Agent or any Lender on a nonconfidential basis prior to its
disclosure by the Borrower.  Any person required to maintain the confidentiality
of Information as provided in this Section 12.16 shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information.
 
(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
Information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), provided such Persons
shall be instructed to keep such Information confidential pursuant to the terms
of this Section 12.16 to the same extent as such Lender.
 
 
 
101

--------------------------------------------------------------------------------

 
 
12.17. Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States
 
.  The parties hereto acknowledge and agree that the provisions of the various
Security Documents executed and delivered by the Credit Parties require that,
among other things, promissory notes executed by, and Equity Interests in,
various Persons owned by the respective Credit Party be pledged, and delivered
for pledge, pursuant to the Security Documents and subject to the terms
conditions and exceptions contained therein.  The parties hereto further
acknowledge and agree that each Credit Party shall be required to take all
actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests (to the extent such
security interests can be perfected by the filings or other actions required
under the Security Documents) granted pursuant to the various Security Documents
and to take all actions under the laws of the United States and any State
thereof to perfect the security interests in the Equity Interests of, and
promissory notes issued by, any Person organized under the laws of said
jurisdictions (in each case, to the extent said Equity Interests or promissory
notes are owned by any Credit Party).  Except as provided in the immediately
preceding sentence, to the extent any Security Document requires or provides for
the pledge of promissory notes issued by, or Equity Interests in, any Person
organized under the laws of a jurisdiction other than those specified in the
immediately preceding sentence, it is acknowledged that, as of the Effective
Date, no actions have been required to be taken to perfect, under local law of
the jurisdiction of the Person who issued the respective promissory notes or
whose Equity Interests are pledged, under the Security Documents.  The Borrower
hereby agrees that, following any request by the Administrative Agent or the
Required Lenders to do so, the Borrower will, and will cause its Restricted
Subsidiaries to, take such actions under the local law of any jurisdiction with
respect to which such actions have not already been taken as are determined by
the Administrative Agent or the Required Lenders to be necessary or advisable in
order to fully perfect (to the extent such security interests can be perfected
by the filings or other actions required under the Security Documents), preserve
or protect the security interests granted pursuant to the various Security
Documents under the laws of such jurisdictions; provided, however, that no such
request shall be made by the Administrative Agent or the Required Lenders if the
Collateral Agent determines in its reasonable discretion that the costs of
taking any such action are excessive in relation to the value of the security
afforded thereby.  If requested to do so pursuant to this Section 12.17, all
such actions shall be taken in accordance with the provisions of this Section
12.17 and Section 8.11 and within the time periods set forth therein.  All
conditions and representations contained in this Agreement and the other Credit
Documents shall be deemed modified to the extent necessary to effect the
foregoing and so that same are not violated by reason of the failure to take
actions under local law (but only with respect to Equity Interests in, and
promissory notes issued by, Persons organized under laws of jurisdictions other
than the United States and any State thereof) not required to be taken in
accordance with the provisions of this Section 12.17, provided that to the
extent any representation or warranty would not be true because the foregoing
actions were not taken, the respective representation of warranties shall be
required to be true and correct in all material respects at such time as the
respective action is required to be taken in accordance with the foregoing
provisions of Section 8.11 and this Section 12.17.
 
12.18. PATRIOT Act.
 
Each Lender subject to the USA PATRIOT Improvement and Reauthorization Act, Pub.
L. 109-177 (signed into law March 9, 2009) (as amended from time to time, the
“PATRIOT Act”) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower and the other Credit Parties, which
information includes the name, address and taxpayer identification of the
Borrower and the other Credit Parties and other information that will allow such
Lender to identify the Borrower and the other Credit Parties in accordance with
the PATRIOT Act.
 
12.19. Post-Closing Actions.
 
(a)   Notwithstanding anything to the contrary contained in this Agreement or
the other Credit Documents, the parties hereto acknowledge and agree that the
Borrower and its Restricted Subsidiaries shall be required to take the actions
specified in Schedule 12.19 as promptly as commercially practicable, and in any
event within the time periods set forth in Schedule 12.19 (as such time periods
may be extended at the reasonable discretion of and by the Administrative Agent
or the Required Lenders).
 
All conditions precedent and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents), provided that (x) to the extent any representation and
warranty would not be true because the foregoing actions were not taken on the
Effective Date, the respective representation and warranty shall be required to
be true and correct in all material respects at the time the respective action
is taken (or was required to be taken) in accordance with the foregoing
provisions of this Section 12.19 and (y) all representations and warranties
relating to the Security Documents shall be required to be true immediately
after the actions required to be taken by Section 12.19 have been taken (or were
required to be taken).  The acceptance of the benefits of each Credit Event
shall constitute a representation, warranty and covenant by the Borrower to each
of the Lenders that the actions required pursuant to this Section 12.19 will be,
or have been, taken within the relevant time periods referred to in this Section
12.19 and that, at such time, all representations and warranties contained in
this Agreement and the other Credit Documents shall then be true and correct in
all material respects without any modification pursuant to this Section 12.19,
and the parties hereto acknowledge and agree that the failure to take any of the
actions required above, within the relevant time periods required above, shall
give rise to an immediate Event of Default pursuant to this Agreement.
 
 
 
102

--------------------------------------------------------------------------------

 
 
12.20. Interest Rate Limitation
 
.  Notwithstanding anything to the contrary contained in any Credit Document,
the interest paid or agreed to be paid under the Credit Documents shall not
exceed the maximum rate of non-usurious interest permitted by applicable law
(the “Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
12.21. FCC Ownership and Attribution Rules
 
.  No Lender shall, by virtue of making a Loan or by any subsequent action
(including but not limited to the grant of a participation or the assignment of
a Lender’s Commitments, rights or obligations under this Agreement), cause a
Lender to acquire an “attributable” interest in the Borrower or any Subsidiary
of the Borrower which causes the Borrower, any Subsidiary of the Borrower or
such Lender to be in violation of the FCC’s media ownership rules.
 
12.22. Lender Action.  Each Lender agrees that it shall not take or institute
any actions or proceedings, judicial or otherwise, for any right or remedy
against any Credit Party or any other obligor under any of the Credit Documents
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Credit Party, unless
expressly provided for herein or in any other Credit Document, without the prior
written consent of the Administrative Agent.  The provisions of this
Section 12.22 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Credit Party.
 
12.23. Obligations Absolute
 
.  To the fullest extent permitted by applicable law, all obligations of the
Credit Parties hereunder shall be absolute and unconditional irrespective of:
 
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Credit Party;
 
(b) any lack of validity or enforceability of any Credit Document or any other
agreement or instrument relating thereto against any Credit Party;
 
(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Credit Document or any other agreement or
instrument relating thereto;
 
(d) any exchange, release or non-perfection or loss of priority of any Liens on
any or all of the Collateral, or any release or amendment or waiver of or
consent to any departure from any guarantee, for all or any of the Obligations;
 
(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Credit Document; or
 
(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Credit Parties.
 


 
*     *     *

 
103

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 
Address:
 

 
RADIO ONE, INC.
1010 Wayne Avenue
 
4th Floor
 
Silver Spring, MD 20910
By: /s/ Peter D.
Thompson                                                                    
Name: Peter D. Thompson
Title: Executive Vice President and Chief Financial Officer

 
 
 

 
 
104

--------------------------------------------------------------------------------

 
 
 

 

   
Address:
JEFFERIES FINANCE LLC,
as Administrative Agent,
Jefferies Finance LLC
 
520 Madison Avenue, 19th Floor
 
New York, NY 10022
Facsimile: (212) 284-3444
E-mail: JFIN.Admin@jeffries.com
By: /s/ Brian
Buoye                                                                    
Name: Brian Buoye
Title: Managing Director
                                                               

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
105